Exhibit 10.1

 

[EXECUTION COPY]

 

AMENDED AND RESTATED CREDIT AGREEMENT,

 

dated as of August 9, 2005,

 

(amending and restating the Credit Agreement, dated as of August 15, 2003)

 

among

 

REDDY ICE GROUP, INC.,

as the Borrower,

 

VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS
FROM TIME TO TIME PARTIES HERETO,
as the Lenders,

 

CREDIT SUISSE,
Cayman Islands Branch,
as the Administrative Agent,

and

 

BEAR STEARNS CORPORATE LENDING INC.,
and
LEHMAN COMMERCIAL PAPER INC.,
as the Co-Documentation Agents,

 

and

 

CIBC WORLD MARKETS CORP.,
as the Syndication Agent

 

--------------------------------------------------------------------------------

 

CIBC WORLD MARKETS CORP.,
BEAR, STEARNS & CO. INC.,
CREDIT SUISSE,

Cayman Islands Branch, and
LEHMAN BROTHERS INC.,

 

as Co-Lead Arrangers and Co-Bookrunners.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

SECTION 1.1.

Defined Terms

 

SECTION 1.2. [a05-14856_1ex10d1.htm#Section1_2_033525]

Use of Defined Terms [a05-14856_1ex10d1.htm#Section1_2_033525]

 

SECTION 1.3. [a05-14856_1ex10d1.htm#Section1_3_033526]

Cross-References [a05-14856_1ex10d1.htm#Section1_3_033526]

 

SECTION 1.4. [a05-14856_1ex10d1.htm#Section1_4_033528]

Accounting and Financial Determinations
[a05-14856_1ex10d1.htm#Section1_4_033528]

 

 

 

 

ARTICLE II [a05-14856_1ex10d1.htm#Articleii_033439]

COMMITMENTS, BORROWING AND ISSUANCE PROCEDURES, NOTES AND LETTERS OF CREDIT
[a05-14856_1ex10d1.htm#Articleii_033439]

 

 

 

 

SECTION 2.1. [a05-14856_1ex10d1.htm#Section2_1_033532]

Commitments [a05-14856_1ex10d1.htm#Section2_1_033532]

 

SECTION 2.2. [a05-14856_1ex10d1.htm#Section2_2_033545]

Reductions in Commitment Amounts [a05-14856_1ex10d1.htm#Section2_2_033545]

 

SECTION 2.3. [a05-14856_1ex10d1.htm#Section2_3_033548]

Borrowing Procedures [a05-14856_1ex10d1.htm#Section2_3_033548]

 

SECTION 2.4. [a05-14856_1ex10d1.htm#Section2_4_033551]

Continuation and Conversion Elections [a05-14856_1ex10d1.htm#Section2_4_033551]

 

SECTION 2.5. [a05-14856_1ex10d1.htm#Section2_5_033553]

Funding [a05-14856_1ex10d1.htm#Section2_5_033553]

 

SECTION 2.6. [a05-14856_1ex10d1.htm#Section2_6_033555]

Issuance Procedures [a05-14856_1ex10d1.htm#Section2_6_033555]

 

SECTION 2.7. [a05-14856_1ex10d1.htm#Section2_7_033600]

Register; Notes [a05-14856_1ex10d1.htm#Section2_7_033600]

 

 

 

 

ARTICLE III [a05-14856_1ex10d1.htm#Articleiii_033446]

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
[a05-14856_1ex10d1.htm#Articleiii_033446]

 

 

 

 

SECTION 3.1. [a05-14856_1ex10d1.htm#Section3_1_033604]

Repayments and Prepayments; Application
[a05-14856_1ex10d1.htm#Section3_1_033604]

 

SECTION 3.2. [a05-14856_1ex10d1.htm#Section3_2_033608]

Interest Provisions [a05-14856_1ex10d1.htm#Section3_2_033608]

 

SECTION 3.3. [a05-14856_1ex10d1.htm#Section3_3_033611]

Fees [a05-14856_1ex10d1.htm#Section3_3_033611]

 

 

 

 

ARTICLE IV [a05-14856_1ex10d1.htm#Articleiv_033449]

CERTAIN LIBO RATE AND OTHER PROVISIONS [a05-14856_1ex10d1.htm#Articleiv_033449]

 

 

 

 

SECTION 4.1. [a05-14856_1ex10d1.htm#Section4_1_033617]

LIBO Rate Lending Unlawful [a05-14856_1ex10d1.htm#Section4_1_033617]

 

SECTION 4.2. [a05-14856_1ex10d1.htm#Section4_2_033619]

Deposits Unavailable [a05-14856_1ex10d1.htm#Section4_2_033619]

 

SECTION 4.3. [a05-14856_1ex10d1.htm#Section4_3_033621]

Increased LIBO Rate Loan Costs, etc. [a05-14856_1ex10d1.htm#Section4_3_033621]

 

SECTION 4.4. [a05-14856_1ex10d1.htm#Section4_4_033623]

Funding Losses [a05-14856_1ex10d1.htm#Section4_4_033623]

 

SECTION 4.5. [a05-14856_1ex10d1.htm#Section4_5_033625]

Increased Capital Costs [a05-14856_1ex10d1.htm#Section4_5_033625]

 

SECTION 4.6. [a05-14856_1ex10d1.htm#Section4_6_033627]

Taxes [a05-14856_1ex10d1.htm#Section4_6_033627]

 

SECTION 4.7. [a05-14856_1ex10d1.htm#Section4_7_033628]

Payments, Computations, etc. [a05-14856_1ex10d1.htm#Section4_7_033628]

 

SECTION 4.8. [a05-14856_1ex10d1.htm#Section4_8_033630]

Sharing of Payments [a05-14856_1ex10d1.htm#Section4_8_033630]

 

SECTION 4.9. [a05-14856_1ex10d1.htm#Section4_9_033631]

Setoff [a05-14856_1ex10d1.htm#Section4_9_033631]

 

SECTION 4.10. [a05-14856_1ex10d1.htm#Section4_10_033639]

Replacement of Lenders [a05-14856_1ex10d1.htm#Section4_10_033639]

 

SECTION 4.11. [a05-14856_1ex10d1.htm#Section4_11_033643]

Mitigation of Claims [a05-14856_1ex10d1.htm#Section4_11_033643]

 

 

 

 

ARTICLE V [a05-14856_1ex10d1.htm#Articlev_033453]

CONDITIONS TO EFFECTIVENESS [a05-14856_1ex10d1.htm#Articlev_033453]

 

 

 

 

SECTION 5.1. [a05-14856_1ex10d1.htm#Section5_1_033647]

Initial Credit Extension [a05-14856_1ex10d1.htm#Section5_1_033647]

 

SECTION 5.2. [a05-14856_1ex10d1.htm#Section5_2_033657]

All Credit Extensions [a05-14856_1ex10d1.htm#Section5_2_033657]

 

 

 

 

ARTICLE VI [a05-14856_1ex10d1.htm#Articlevi_033503]

REPRESENTATIONS AND WARRANTIES [a05-14856_1ex10d1.htm#Articlevi_033503]

 

 

 

 

SECTION 6.1. [a05-14856_1ex10d1.htm#Section6_1_033701]

Organization, etc. [a05-14856_1ex10d1.htm#Section6_1_033701]

 

SECTION 6.2. [a05-14856_1ex10d1.htm#Section6_2_033702]

Due Authorization, Non-Contravention, etc.
[a05-14856_1ex10d1.htm#Section6_2_033702]

 

SECTION 6.3. [a05-14856_1ex10d1.htm#Section6_3_033703]

Government Approval, Regulation, etc. [a05-14856_1ex10d1.htm#Section6_3_033703]

 

SECTION 6.4. [a05-14856_1ex10d1.htm#Section6_4_033704]

Validity, etc. [a05-14856_1ex10d1.htm#Section6_4_033704]

 

 

--------------------------------------------------------------------------------


 

SECTION 6.5. [a05-14856_1ex10d1.htm#Section6_5_033706]

Financial Information [a05-14856_1ex10d1.htm#Section6_5_033706]

 

SECTION 6.6. [a05-14856_1ex10d1.htm#Section6_6_033707]

No Material Adverse Change; Solvency [a05-14856_1ex10d1.htm#Section6_6_033707]

 

SECTION 6.7. [a05-14856_1ex10d1.htm#Section6_7_033708]

Litigation, Labor Controversies, etc. [a05-14856_1ex10d1.htm#Section6_7_033708]

 

SECTION 6.8. [a05-14856_1ex10d1.htm#Section6_8_033709]

Subsidiaries [a05-14856_1ex10d1.htm#Section6_8_033709]

 

SECTION 6.9. [a05-14856_1ex10d1.htm#Section6_9_033710]

Ownership of Properties [a05-14856_1ex10d1.htm#Section6_9_033710]

 

SECTION 6.10. [a05-14856_1ex10d1.htm#Section6_10_033715]

Taxes [a05-14856_1ex10d1.htm#Section6_10_033715]

 

SECTION 6.11. [a05-14856_1ex10d1.htm#Section6_11_033717]

Pension and Welfare Plans [a05-14856_1ex10d1.htm#Section6_11_033717]

 

SECTION 6.12. [a05-14856_1ex10d1.htm#Section6_12_033718]

Environmental Warranties [a05-14856_1ex10d1.htm#Section6_12_033718]

 

SECTION 6.13. [a05-14856_1ex10d1.htm#Section6_13_033720]

Accuracy of Information [a05-14856_1ex10d1.htm#Section6_13_033720]

 

SECTION 6.14. [a05-14856_1ex10d1.htm#Section6_14_033722]

Regulations T, U and X [a05-14856_1ex10d1.htm#Section6_14_033722]

 

SECTION 6.15. [a05-14856_1ex10d1.htm#Section6_15_033723]

Absence of Any Undisclosed Liabilities
[a05-14856_1ex10d1.htm#Section6_15_033723]

 

 

 

 

ARTICLE VII [a05-14856_1ex10d1.htm#Articlevii_033508]

COVENANTS [a05-14856_1ex10d1.htm#Articlevii_033508]

 

 

 

 

SECTION 7.1. [a05-14856_1ex10d1.htm#Section7_1_033726]

Affirmative Covenants [a05-14856_1ex10d1.htm#Section7_1_033726]

 

SECTION 7.2. [a05-14856_1ex10d1.htm#Section7_2_033748]

Negative Covenants [a05-14856_1ex10d1.htm#Section7_2_033748]

 

 

 

 

ARTICLE VIII [a05-14856_1ex10d1.htm#Articleviii_034023]

EVENTS OF DEFAULT [a05-14856_1ex10d1.htm#Articleviii_034023]

 

 

 

 

SECTION 8.1. [a05-14856_1ex10d1.htm#Section8_1_033818]

Listing of Events of Default [a05-14856_1ex10d1.htm#Section8_1_033818]

 

SECTION 8.2. [a05-14856_1ex10d1.htm#Section8_2_033825]

Action if Bankruptcy [a05-14856_1ex10d1.htm#Section8_2_033825]

 

SECTION 8.3. [a05-14856_1ex10d1.htm#Section8_3_033826]

Action if Other Event of Default [a05-14856_1ex10d1.htm#Section8_3_033826]

 

 

 

 

ARTICLE IX [a05-14856_1ex10d1.htm#Articleix_034025]

THE ADMINISTRATIVE AGENT [a05-14856_1ex10d1.htm#Articleix_034025]

 

 

 

 

SECTION 9.1. [a05-14856_1ex10d1.htm#Section9_1_033827]

Actions [a05-14856_1ex10d1.htm#Section9_1_033827]

 

SECTION 9.2. [a05-14856_1ex10d1.htm#Section9_2_033829]

Funding Reliance, etc. [a05-14856_1ex10d1.htm#Section9_2_033829]

 

SECTION 9.3. [a05-14856_1ex10d1.htm#Section9_3_033831]

Exculpation [a05-14856_1ex10d1.htm#Section9_3_033831]

 

SECTION 9.4. [a05-14856_1ex10d1.htm#Section9_4_033834]

Successor [a05-14856_1ex10d1.htm#Section9_4_033834]

 

SECTION 9.5. [a05-14856_1ex10d1.htm#Section9_5_033836]

Loans by Credit Suisse or any Successor Administrative Agent
[a05-14856_1ex10d1.htm#Section9_5_033836]

 

SECTION 9.6. [a05-14856_1ex10d1.htm#Section9_6_033837]

Credit Decisions [a05-14856_1ex10d1.htm#Section9_6_033837]

 

SECTION 9.7. [a05-14856_1ex10d1.htm#Section9_7_033840]

Copies, etc. [a05-14856_1ex10d1.htm#Section9_7_033840]

 

SECTION 9.8. [a05-14856_1ex10d1.htm#Section9_8_033842]

Reliance by Administrative Agent [a05-14856_1ex10d1.htm#Section9_8_033842]

 

SECTION 9.9. [a05-14856_1ex10d1.htm#Section9_9_033847]

Defaults [a05-14856_1ex10d1.htm#Section9_9_033847]

 

SECTION 9.10. [a05-14856_1ex10d1.htm#Section9_10_033849]

Syndication Agent, Co-Documentation Agents
[a05-14856_1ex10d1.htm#Section9_10_033849]

 

 

 

 

ARTICLE X [a05-14856_1ex10d1.htm#Articlex_034028]

MISCELLANEOUS PROVISIONS [a05-14856_1ex10d1.htm#Articlex_034028]

 

 

 

 

SECTION 10.1. [a05-14856_1ex10d1.htm#Section10_1_033904]

Waivers, Amendments, etc. [a05-14856_1ex10d1.htm#Section10_1_033904]

 

SECTION 10.2. [a05-14856_1ex10d1.htm#Section10_2_033915]

Notices; Time [a05-14856_1ex10d1.htm#Section10_2_033915]

 

SECTION 10.3. [a05-14856_1ex10d1.htm#Section10_3_033917]

Payment of Costs and Expenses [a05-14856_1ex10d1.htm#Section10_3_033917]

 

SECTION 10.4. [a05-14856_1ex10d1.htm#Section10_4_033918]

Indemnification [a05-14856_1ex10d1.htm#Section10_4_033918]

 

SECTION 10.5. [a05-14856_1ex10d1.htm#Section10_5_033920]

Survival [a05-14856_1ex10d1.htm#Section10_5_033920]

 

SECTION 10.6. [a05-14856_1ex10d1.htm#Section10_6_033921]

Severability [a05-14856_1ex10d1.htm#Section10_6_033921]

 

SECTION 10.7. [a05-14856_1ex10d1.htm#Section10_7_033922]

Headings [a05-14856_1ex10d1.htm#Section10_7_033922]

 

SECTION 10.8. [a05-14856_1ex10d1.htm#Section10_8_033923]

Execution in Counterparts, Effectiveness, etc.
[a05-14856_1ex10d1.htm#Section10_8_033923]

 

SECTION 10.9. [a05-14856_1ex10d1.htm#Section10_9_033925]

Governing Law; Entire Agreement [a05-14856_1ex10d1.htm#Section10_9_033925]

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 10.10. [a05-14856_1ex10d1.htm#Section10_10_033930]

Successors and Assigns [a05-14856_1ex10d1.htm#Section10_10_033930]

 

SECTION 10.11. [a05-14856_1ex10d1.htm#Section10_11_033933]

Sale and Transfer of Credit Extensions; Participations in Credit Extensions
[a05-14856_1ex10d1.htm#Section10_11_033933]

 

SECTION 10.12. [a05-14856_1ex10d1.htm#Section10_12_033935]

Other Transactions [a05-14856_1ex10d1.htm#Section10_12_033935]

 

SECTION 10.13. [a05-14856_1ex10d1.htm#Section10_13_033937]

Forum Selection and Consent to Jurisdiction
[a05-14856_1ex10d1.htm#Section10_13_033937]

 

SECTION 10.14. [a05-14856_1ex10d1.htm#Section10_14_033943]

Waiver of Jury Trial [a05-14856_1ex10d1.htm#Section10_14_033943]

 

SECTION 10.15. [a05-14856_1ex10d1.htm#Section10_15_033945]

Limitation on Interest [a05-14856_1ex10d1.htm#Section10_15_033945]

 

SECTION 10.16. [a05-14856_1ex10d1.htm#Section10_16_033951]

Confidentiality [a05-14856_1ex10d1.htm#Section10_16_033951]

 

SECTION 10.17. [a05-14856_1ex10d1.htm#Section10_17_034000]

USA PATRIOT Act Notice [a05-14856_1ex10d1.htm#Section10_17_034000]

 

SECTION 10.18. [a05-14856_1ex10d1.htm#Section10_18_034002]

Effect of Amendment and Restatement of the Existing Credit Agreement
[a05-14856_1ex10d1.htm#Section10_18_034002]

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE I

-

Disclosure Schedule

SCHEDULE II

-

Percentages; LIBOR Office; Domestic Office

 

 

 

EXHIBIT A-1

-

Form of Revolving Note

EXHIBIT A-2

-

Form of Term Note

EXHIBIT A-3

-

Form of Swing Line Note

EXHIBIT B-1

-

Form of Borrowing Request

EXHIBIT B-2

-

Form of Issuance Request

EXHIBIT C

-

Form of Continuation/Conversion Notice

EXHIBIT D

-

Form of Lender Assignment Agreement

EXHIBIT E

-

Form of Compliance Certificate

EXHIBIT F

-

Form of Parent Guaranty and Pledge Agreement

EXHIBIT G

-

Conformed Copy of Subsidiary Guaranty

EXHIBIT H

-

Conformed Copy of Borrower Pledge and Security Agreement

EXHIBIT I

-

Conformed Copy of Subsidiary Pledge and Security Agreement

EXHIBIT J

-

Form of Amendment Effective Date Certificate

EXHIBIT K

-

Form of Solvency Certificate

EXHIBIT L

-

Form of Affirmation and Consent

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 9, 2005, is among
REDDY ICE GROUP, INC., a Delaware corporation (the “Borrower”), the various
financial institutions and other Persons from time to time parties hereto
(collectively, the “Lenders”), CREDIT SUISSE, Cayman Islands Branch (“Credit
Suisse”), as the administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), CIBC WORLD MARKETS CORP. (“CIBC World Markets”), as the
syndication agent for the Lenders (in such capacity, the “Syndication Agent”),
LEHMAN COMMERCIAL PAPER INC. (“Lehman Commercial Paper”) and BEAR STEARNS
CORPORATE LENDING INC., as the co-documentation agents, and CIBC WORLD MARKETS,
BEAR, STEARNS & CO. INC. (“Bear Stearns”), CREDIT SUISSE and LEHMAN BROTHERS
INC. (“Lehman”), as the co-lead arrangers and joint bookrunners (collectively,
in such capacities, the “Lead Arrangers”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, dated as of August 15, 2003 (as
amended, supplemented, amended and restated or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”), among the Borrower, the lenders
party thereto (the “Existing Lenders”), Credit Suisse, as administrative agent,
and the other agents, the Existing Lenders committed to extend to the Borrower a
$35,000,000 revolving credit facility to make revolving loans (the “Existing
Revolving Loans”), (such term and each other capitalized term used but not
defined in the preamble and the recitals having the meanings provided in
Section 1.1), and a $180,000,000 term loan facility to make term loans,
$171,850,000 of which are outstanding on the Amendment Effective Date (the
“Existing Term Loans”, and collectively with the Existing Revolving Loans, the
“Existing Loans”);

 

WHEREAS, the parties hereto wish to amend and restate the Existing Credit
Agreement in its entirety on the Amendment Effective Date to, among other
things, provide for Loans to the Borrower in an amount equal to the applicable
Commitment Amount on and subject to the terms and conditions of this Agreement;

 

WHEREAS, in connection with the Transaction (defined below) and the ongoing
working capital and general corporate needs of the Borrower:

 

(a)  Parent intends to issue on the Amendment Effective Date Capital Securities
through a primary offering raising gross proceeds of not less than $110,000,000
(the “Planned IPO”);

 

(b)  the Borrower and Parent will use the proceeds of new Loans made hereunder
on the Amendment Effective Date and net proceeds of the Planned IPO received by
Parent to:

 

(i)  refinance the Existing Loans outstanding on the Amendment Effective Date
(the “Refinancing”);

 

--------------------------------------------------------------------------------


 

(ii)  acquire, redeem or repay all but approximately $40,000 in principal amount
of the outstanding Subordinated Notes on the Amendment Effective Date (the
“Subordinated Note Payment”) and amend the indenture governing the Subordinated
Notes (provided that while such Subordinated Notes will be accepted for payment
on the Amendment Effective Date, they may not be fully redeemed until the next
Business Day);

 

(iii)  receive the consent to certain amendments to the indenture governing the
Parent Notes from not less than a majority of the holders of the outstanding
Parent Notes on or after the Amendment Effective Date (the “Parent Notes
Consent”); and

 

(iv)  pay cash fees (including the Monitoring Agreement Buyout Payment),
transaction bonuses and expenses associated with the Planned IPO, the
Refinancing and the Subordinated Note Payment in an amount not to exceed
$50,000,000 (the “Expense Payments”; and collectively with the Planned IPO, the
Refinancing, the Subordinated Note Payment and the Parent Notes Consent, the
“Transaction”).

 

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated in its entirety to become effective and binding on the
Borrower pursuant to the terms of this Agreement, and the Lenders (including
certain of the Existing Lenders) have agreed (subject to the terms of this
Agreement) to amend and restate the Existing Credit Agreement in its entirety to
read as set forth in this Agreement, and it has been agreed by the parties to
the Existing Credit Agreement that the Existing Loans that are not being repaid
and other “Obligations” (under, and as defined in, the Existing Credit
Agreement) shall be governed by and deemed to be outstanding under this
Agreement with the intent that the terms of this Agreement shall supersede the
terms of the Existing Credit Agreement (each of which shall hereafter have no
further effect upon the parties thereto); provided that any Rate Protection
Agreements with any one or more Existing Lenders (or their respective
Affiliates) shall continue unamended and in full force and effect; and

 

WHEREAS, all Obligations are and shall continue to be secured by all collateral
on which a Lien is granted to the Administrative Agent pursuant to any Loan
Document;

 

NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Existing Credit Agreement, and the Existing Credit Agreement is hereby amended
and restated in its entirety as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1.  Defined Terms.  The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, except
where the context

 

2

--------------------------------------------------------------------------------


 

otherwise requires, have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):

 

“Administrative Agent” is defined in the preamble and includes each other Person
appointed as the successor Administrative Agent pursuant to Section 9.4.

 

“Affected Lender” is defined in Section 4.10.

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person. 
“Control” of a Person means the power, directly or indirectly, (a) to vote 10%
or more of the Capital Securities (on a fully diluted basis) of such Person
having ordinary voting power for the election of directors, managing members or
general partners (as applicable) or (b) to direct or cause the direction of the
management and policies of such Person (whether by contract or otherwise).

 

“Affirmation and Consent” means the Affirmation and Consent, dated as of the
Amendment Effective Date, among each Subsidiary Guarantor and the Administrative
Agent substantially in the form of Exhibit L hereto.

 

“Aggregate Initial Term Loan Amount” is defined in clause (b) of Section 2.1.3.

 

“Agreement” means, on any date, the Existing Credit Agreement as amended and
restated on the Amendment Effective Date and as the same may thereafter from
time to time be further amended, supplemented, amended and restated or otherwise
modified and in effect on such date.

 

“Alternate Base Rate” means, on any date and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum equal to the higher of (a) the
Base Rate in effect on such day and (b) the Federal Funds Rate in effect on such
day plus ½ of 1%.  Changes in the rate of interest on that portion of any Loans
maintained as Base Rate Loans will take effect simultaneously with each change
in the Alternate Base Rate.  The Administrative Agent will give notice promptly
to the Borrower and the Lenders of changes in the Alternate Base Rate; provided
that the failure to give such notice shall not affect the Alternate Base Rate in
effect after such change.

 

“Amendment Effective Date” means the date this Agreement becomes effective
pursuant to Section 10.8 which is expected to be on August 12, 2005.

 

“Amendment Effective Date Certificate” means the certificate executed and
delivered by an Authorized Officer of the Borrower pursuant to the terms of this
Agreement, substantially in the form of Exhibit J hereto.

 

“Annualized Basis” means, (a) with respect to the end of the first Fiscal
Quarter of the Borrower ending after the Amendment Effective Date, the
applicable amount for such Fiscal Quarter multiplied by four, (b) with respect
to the second Fiscal Quarter of the Borrower ending after the Amendment
Effective Date, the applicable amount for such Fiscal Quarter and the
immediately preceding Fiscal Quarter multiplied by two and (c) with respect to
the third Fiscal Quarter of the Borrower ending after the Amendment Effective
Date, the applicable amount for

 

3

--------------------------------------------------------------------------------


 

such Fiscal Quarter and the immediately preceding two Fiscal Quarters multiplied
by one and one-third; provided that such applicable amount shall be determined
on a pro forma basis as if the Transaction was completed on July 1, 2005.

 

“Applicable Margin” means:

 

(a)           with respect to Initial Term Loans, 0.75% for Initial Term Loans
maintained as Base Rate Loans and 1.75% for Initial Term Loans maintained as
LIBO Rate Loans; provided that in the event that the Borrower incurs an
Incremental Term Loan and such Incremental Term Loan (i) (A) matures on or
before the one year anniversary of the Stated Maturity Date for Initial Term
Loans and (B) has a higher Applicable Margin than the Applicable Margin in
effect at such time for the Initial Term Loans, the Applicable Margin in respect
of outstanding Initial Term Loans will automatically be increased to match the
Applicable Margin of such Incremental Term Loans or (ii) (A) matures after the
one year anniversary of the Stated Maturity Date for Initial Term Loans and
(B) has an Applicable Margin that is more than 0.25% higher than the Applicable
Margin in effect at such time for the Initial Term Loans, then the Applicable
Margin in effect at such time in respect of outstanding Initial Term Loans will
automatically be increased by an amount equal to (1) the Applicable Margin for
such Incremental Term Loan less (2) the Applicable Margin then in effect for the
Initial Term Loans less (3) 0.25%;

 

(b)           with respect to Incremental Term Loans, the rate per annum agreed
by the Borrower and the Lenders that have agreed to provide the Incremental Term
Loans; and

 

(c)           with respect to Revolving Loans, 0.75% for Revolving Loans
maintained as Base Rate Loans and 1.75% for Revolving Loans maintained as LIBO
Rate Loans.

 

“Approved Fund” means any Person (other than a natural Person) that (a) is or
will be engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business, and (b) is administered, advised or managed by a Lender, an Affiliate
of a Lender or an entity or an Affiliate of an entity that administers, advises
or manages a Lender.

 

“Asset Swap” means a Disposition of assets in exchange for assets of a similar
nature and to be used by the Borrower or a Subsidiary in accordance with
Section 7.2.1, or a combination of such assets and cash or cash equivalents, in
each case having a Fair Market Value comparable to the Fair Market Value of the
assets Disposed.

 

“Audited Financial Statements” is defined in clause (b) of Section 7.1.1.

 

“Authorized Officer” means, relative to any Obligor, those of its officers,
general partners or managing members (as applicable) whose signatures and
incumbency shall have been certified to the Administrative Agent, the Lenders
and the Issuers pursuant to Section 5.1.1.

 

“Available Cash” means, for any Fiscal Quarter, for the Borrower and its
Subsidiaries, the sum (which may be negative) of:

 

4

--------------------------------------------------------------------------------


 

(a)           EBITDA for such Fiscal Quarter;

 

plus

 

(b)           to the extent not included in Net Income used in determining such
EBITDA, the cash amount realized in respect of extraordinary, non-recurring or
unusual gains;

 

minus

 

(c)           the sum of:

 

(i)  to the extent included in or added to Net Income in determining such
EBITDA, (A) Interest Expense actually paid in cash by the Borrower or such
Subsidiary, (B) income Taxes actually paid in cash, (C) the cash cost of any
extraordinary, non-recurring or unusual losses and (D) payments made in cash on
account of non-cash losses or non-cash charges expensed, in each case, during
such Fiscal Quarter;

 

(ii)  Capital Expenditures made during such Fiscal Quarter, excluding any
Capital Expenditures financed with the proceeds (A) of Indebtedness permitted
hereunder and identified pursuant to clause (c) of Section 7.1.1 as having been
applied to finance Capital Expenditures (other than any Capital Expenditures
financed with the proceeds of Revolving Loans and Swing Line Loans), (B) from
sales of assets permitted hereunder or (C) received as a result of Casualty
Events;

 

(iii)  cash consideration paid for Permitted Acquisitions during such Fiscal
Quarter, excluding any Permitted Acquisitions financed with the proceeds (A) of
Indebtedness permitted hereunder and identified pursuant to clause (c) of
Section 7.1.1 as having been applied to finance Permitted Acquisitions, (B) from
sales of assets permitted hereunder or (C) received as a result of Casualty
Events; and

 

(iv)  payments and prepayments of principal of such Person’s Indebtedness made
during such Fiscal Quarter (other than prepayments of Revolving Loans, Swing
Line Loans or any Indebtedness repaid in connection with the Transaction), other
than to the extent funded from the incurrence of Indebtedness (other than
Revolving Loans) otherwise permitted hereunder.

 

“Base Rate” means, at any time, the rate of interest then most recently
established by the Administrative Agent in New York as its base rate for Dollars
loaned in the United States.  The Base Rate is not necessarily intended to be
the lowest rate of interest determined by the Administrative Agent in connection
with extensions of credit.

 

5

--------------------------------------------------------------------------------


 

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Alternate Base Rate.

 

“Bear Stearns” is defined in the preamble.

 

“Borrower” is defined in the preamble.

 

“Borrower Pledge and Security Agreement” means the Pledge and Security
Agreement, dated as of the Original Closing Date, executed and delivered by an
Authorized Officer of the Borrower pursuant to the Existing Credit Agreement, a
conformed copy of which is attached as Exhibit H hereto, together with any
supplemental Foreign Pledge Agreements delivered pursuant to the terms of this
Agreement, in each case as amended, supplemented, amended and restated or
otherwise modified from time to time.

 

“Borrowing” means the Loans of the same type and, in the case of LIBO Rate
Loans, having the same Interest Period made by all Lenders required to make such
Loans on the same Business Day and pursuant to the same Borrowing Request in
accordance with Section 2.3.

 

“Borrowing Request” means a Loan request and certificate duly executed by an
Authorized Officer of the Borrower substantially in the form of Exhibit B-1
hereto.

 

“Business Day” means (a) any day which is neither a Saturday or Sunday nor a
legal holiday on which banks are authorized or required to be closed in
New York, New York and (b) relative to the making, continuing, prepaying or
repaying of any LIBO Rate Loans, any day which is a Business Day described in
clause (a) above and which is also a day on which dealings in Dollars are
carried on in the London interbank eurodollar market.

 

“Capital Expenditures” means, for any period, the aggregate amount of (a) all
expenditures of the Borrower and its Subsidiaries for fixed or capital assets
made during such period which, in accordance with GAAP, would be classified as
capital expenditures and (b) Capitalized Lease Liabilities incurred by the
Borrower and its Subsidiaries during such period.  The term Capital Expenditures
shall not include any expenditures for Permitted Acquisitions otherwise
permitted hereunder.

 

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued after
the Amendment Effective Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.

 

“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person and its Subsidiaries under any leasing or similar
arrangement which have been (or, in accordance with GAAP, should be) classified
as capitalized leases, and for purposes of each Loan Document the amount of such
obligations at any time shall be the capitalized amount thereof at such time,
determined in accordance with GAAP, and the stated maturity thereof shall be the
date of the last payment of rent or any other amount due under such

 

6

--------------------------------------------------------------------------------


 

lease prior to the first date upon which such lease may be terminated by the
lessee without payment of a premium or a penalty.

 

“Cash Collateralize” means, with respect to a Letter of Credit, the deposit of
immediately available funds into a cash collateral account maintained with (or
on behalf of) the Administrative Agent on terms reasonably satisfactory to the
Administrative Agent in an amount equal to the Stated Amount of such Letter of
Credit.

 

“Cash Equivalent Investment” means, at any time:

 

(a)           any direct obligation of (or obligation unconditionally guaranteed
by) the United States or a State thereof (or any agency or political subdivision
thereof, to the extent such obligations are supported by the full faith and
credit of the United States or a State thereof) maturing not more than one year
after such time;

 

(b)           commercial paper maturing not more than 360 days from the date of
issue, which is issued by (i) a corporation (other than an Affiliate of any
Obligor) organized under the laws of any State of the United States or of the
District of Columbia and rated “A-1” or higher by S&P or “P-1” or higher by
Moody’s, or (ii) any Lender (or its holding company);

 

(c)           any certificate of deposit, time deposit or bankers acceptance,
maturing not more than one year after its date of issuance, which is issued by
either (i) any bank organized under the laws of the United States (or any State
thereof) and which has (x) a credit rating of “A2” or higher from Moody’s or “A”
or higher from S&P and (y) a combined capital and surplus greater than
$500,000,000, or (ii) any Lender;

 

(d)           any repurchase agreement having a term of 90 days or less entered
into with any Lender or any commercial banking institution satisfying the
criteria set forth in clause (c)(i); or

 

(e)           shares of any mutual fund whose investment guidelines restrict
substantially all of such fund’s investments to investments of the type
specified in clauses (a) through (d) above.

 

“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of property of any Person or any of its Subsidiaries.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

 

“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.

 

7

--------------------------------------------------------------------------------


 

“Change in Control” means

 

(a)           any person or group (within the meaning of Sections 13(d) and
14(d) under the Exchange Act), other than the Permitted Holders, shall become
the ultimate “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of more than 30% of the outstanding
Voting Securities of Parent, collectively, beneficially and of record on a fully
diluted basis; or

 

(b)           the failure of Parent at any time to directly own beneficially and
of record on a fully diluted basis 100% of the outstanding Capital Securities of
the Borrower; or

 

(c)           during any period of 24 consecutive months, individuals who at the
beginning of such period constituted the Board of Directors of Parent (together
with any new directors whose election to such Board or whose nomination for
election by the stockholders of Parent was approved by a vote of a majority of
the directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of Parent then in office.

 

“CIBC World Markets” is defined in the preamble.

 

“Code” means the Internal Revenue Code of 1986, and the regulations thereunder,
in each case as amended, reformed or otherwise modified from time to time.

 

“Commitment” means, as the context may require, the Initial Term Loan
Commitment, an Incremental Term Loan Commitment, the Revolving Loan Commitment,
the Letter of Credit Commitment or the Swing Line Loan Commitment.

 

“Commitment Amount” means, as the context may require, the Initial Term Loan
Commitment Amount, the Revolving Loan Commitment Amount, the Letter of Credit
Commitment Amount, an Incremental Term Loan Commitment Amount or the Swing Line
Loan Commitment Amount.

 

“Commitment Termination Date” means, as the context may require, an Incremental
Term Loan Commitment Termination Date, the Initial Term Loan Commitment
Termination Date or the Revolving Loan Commitment Termination Date.

 

“Commitment Termination Event” means

 

(a)           the occurrence of any Event of Default with respect to the
Borrower described in clauses (a) through (d) of Section 8.1.9; or

 

(b)           the occurrence and continuance of any other Event of Default and
either

 

(i)  the declaration of all or any portion of the Loans to be due and payable
pursuant to Section 8.3, or

 

8

--------------------------------------------------------------------------------


 

(ii)  the giving of notice by the Administrative Agent, acting at the direction
of the Required Lenders, to the Borrower that the Commitments have been
terminated pursuant to Section 8.3.

 

“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit E
hereto.

 

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection or
deposit), or guarantees the payment of dividends or other distributions upon the
Capital Securities of any other Person.  The amount of any Person’s obligation
under any Contingent Liability shall (subject to any limitation set forth
therein) be deemed to be the outstanding principal amount of the debt,
obligation or other liability guaranteed thereby.

 

“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of the Borrower,
substantially in the form of Exhibit C hereto.

 

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Sections 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

 

“Copyright Security Agreement” means any Copyright Security Agreement executed
and delivered by any Obligor, in substantially the form of Exhibit C to any
Security Agreement, as amended, supplemented, amended and restated or otherwise
modified from time to time.

 

“Credit Extension” means, as the context may require, (a) the making of a Loan
by a Lender, or (b) the issuance of any Letter of Credit, or the extension of
any Stated Expiry Date of any existing Letter of Credit, by an Issuer.

 

“Credit Parties” means, collectively, the Lenders, the Issuers, the
Administrative Agent, the Syndication Agent and, in each case, each of their
respective successors, transferees and assigns.

 

“Credit Suisse” is defined in the preamble.

 

“Cumulative Distributable Cash” means, for the Borrower and its Subsidiaries as
of any date of determination, the sum of:

 

(a)           $10,000,000;

 

plus

 

9

--------------------------------------------------------------------------------


 

(b)           the aggregate amount of Available Cash for each Fiscal Quarter
ended during the most recently completed Reference Period;

 

plus

 

(c)           net cash proceeds received by Parent in respect of issuances or
sales of its Capital Securities after the Amendment Effective Date but prior to
such date of determination to the extent such proceeds are contributed to the
Borrower as equity;

 

minus

 

(d)           the aggregate amount of:

 

(i)  Restricted Payments made pursuant to clause (f) of Section 7.2.6 prior to
such date; and

 

(ii)  Investments made pursuant to clause (m) of Section 7.2.5 (net of any
dividends, distributions or other payments received in cash in respect of such
Investment) prior to such date;

 

minus

 

(e)           to the extent occurring after the end of the most recently ended
Reference Period and until taken into account in determining Available Cash for
the Fiscal Quarter in which it has occurred, the aggregate amount of:

 

(i)  amounts applied towards Permitted Acquisitions pursuant to clause
(b)(ii)(B) of Section 7.2.9 prior to such date, excluding any Permitted
Acquisitions financed with the proceeds (A) of Indebtedness permitted hereunder
and identified pursuant to clause (c) of Section 7.1.1 as having been applied to
finance Permitted Acquisitions, (B) from sales of assets permitted hereunder or
(C) received as a result of Casualty Events; and

 

(ii)  prepayments of the Loans made pursuant to clause (e) of Section 3.1.1
(other than Revolving Loans and Swing Line Loans) prior to such date.

 

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

 

“Disbursement” is defined in Section 2.6.2.

 

“Disbursement Date” is defined in Section 2.6.2.

 

10

--------------------------------------------------------------------------------


 

“Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as it may be amended, supplemented, amended and restated or
otherwise modified from time to time by the Borrower with the written consent of
the Required Lenders.

 

“Disposition” (or similar words such as “Dispose”) means any sale, transfer,
lease, contribution or other conveyance (including by way of merger) of, or the
granting of options, warrants or other rights to, any Person’s or such Person’s
Subsidiaries’ assets (including accounts receivable and Capital Securities of
such Person’s Subsidiaries) to any other Person in a single transaction or
series of transactions.

 

“Dividend Suspension Period” means any period (a) commencing on the date of
delivery of a Compliance Certificate demonstrating that the Leverage Ratio is
greater than 3.75:1.00 as of the last day of the then most recently completed
Fiscal Quarter of the Borrower covered by such Compliance Certificate delivered
pursuant to clause (c) of Section 7.1.1 and (b) ending on the first date
thereafter on which the Borrower delivers a Compliance Certificate pursuant to
clause (c) of Section 7.1.1 demonstrating that the Leverage Ratio is equal to or
less than 3.75:1.00 as of the last day of the then most recently completed
Fiscal Quarter of the Borrower covered by such Compliance Certificate; provided
that, for the avoidance of doubt, a Dividend Suspension Period cannot occur
prior to the delivery of the Compliance Certificate for the Fiscal Quarter
ending September 30, 2005.

 

“Dollar” and the sign “$” mean lawful money of the United States.

 

“Domestic Office” means the office of a Lender designated as its “Domestic
Office” on Schedule II hereto or in a Lender Assignment Agreement, or such other
office within the United States as may be designated from time to time by notice
from such Lender to the Administrative Agent and the Borrower.

 

“EBITDA” means, for any applicable period, the sum of (a) Net Income, plus
(b) to the extent deducted in determining Net Income, the sum of (i) amounts
attributable to depreciation and amortization, (ii) income tax expense,
(iii) Interest Expense, (iv) any other non-cash charges (less non-cash income)
for which no cash reserves (or receivables) have been or will be set aside (or
created), including non-cash compensation expenses, (v) any loss from the
extinguishment of Indebtedness, (vi) any fees paid prior to the Amendment
Effective Date in respect of the Monitoring Agreement, (vii) the Transaction
Adjustments, (viii) all fees and expenses incurred in connection with Permitted
Acquisitions to the extent accounted for as expenses and (ix) for the four
Fiscal Quarters ending after September 30, 2004, an amount equal to the sum of
(x) the special transaction payments paid to certain members of management and
certain directors in connection with the issuance of the Parent Notes in an
amount not to exceed $1,300,000 plus (y) an amount not to exceed $4,000,000 for
other expenses incurred in connection with the issuance of the Parent Notes and
the related amendment to the Existing Credit Agreement.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund or (d) any other Person (other than a natural Person) approved (in
the case of this clause (d)) by the Issuer (but then only in the case of any
assignment of the Revolving Loan Commitment) and, unless (i) such Person is
taking delivery of an assignment of Term Loans in

 

11

--------------------------------------------------------------------------------


 

connection with physical settlement of a credit derivatives transaction,
(ii) the assignment is being made to such Person by the Administrative Agent or
the Syndication Agent (or one of their Affiliates) during the Primary
Syndication or (iii) a Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed).

 

“Environmental Laws” means all applicable foreign, federal, state or local
statutes, laws (including common law), ordinances, codes, rules, regulations and
final orders of a Governmental Authority (including consent decrees and
administrative orders) relating to public health and safety, occupational safety
and health or protection of the environment.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time.  References
to sections of ERISA also refer to any successor sections thereto.

 

“Event of Default” is defined in Section 8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exemption Certificate” is defined in clause (e) of Section 4.6.

 

“Existing Credit Agreement” is defined in the first recital.

 

“Existing Lenders” is defined in the first recital.

 

“Existing Letters of Credit” means each of the Letters of Credit set forth on
Item 2.1.2 of Schedule I hereto.

 

“Existing Loans” is defined in the first recital.

 

“Existing Revolving Loans” is defined in the first recital.

 

“Existing Term Loans” is defined in the first recital.

 

“Expense Payments” is defined in the third recital.

 

“Fair Market Value” means, with respect to any asset, the price (after taking
into account any liabilities relating to such asset) that would be negotiated in
an arm’s length transaction for cash between a willing seller and a willing and
able buyer, neither of which is under any compulsion to complete the
transaction, as such price is determined in good faith by management of the
Borrower or by the Board of Directors of the Borrower or a duly authorized
committee thereof.  Fair Market Value (other than of any asset with a public
trading market) in excess of $5,000,000 shall be determined by the Board of
Directors of the Borrower acting reasonably and in good faith and shall be
evidenced by a board resolution delivered to the Administrative Agent.

 

12

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to (a) the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York or (b) if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

 

“Fee Letters” means (a) the confidential fee letter, dated the Original Closing
Date, from Credit Suisse to the Borrower and (b) the confidential fee letter,
dated March 14, 2005, from CIBC World Markets, CIBC, Bear Stearns, Bear Stearns
Corporate Lending Inc., Lehman, Lehman Commercial Paper Inc. and Credit Suisse
to the Borrower, in each case, as amended, supplemented, amended and restated or
otherwise modified from time to time.

 

“Filing Statements” means all UCC financing statements or other similar
financing statements and UCC termination statements required pursuant to the
Loan Documents.

 

“Fiscal Quarter” means a quarter ending on the last day of March, June,
September or December.

 

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2005 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.

 

“Foreign Pledge Agreement” means any supplemental pledge agreement governed by
the laws of a jurisdiction other than the United States or a State thereof
executed and delivered by the Borrower or any of its Subsidiaries pursuant to
the terms of this Agreement, in form and substance reasonably satisfactory to
the Administrative Agent, as may be necessary or desirable under the laws of
organization or incorporation of a Subsidiary to further protect or perfect the
Lien on and security interest in any Collateral (as defined in a Security
Agreement).

 

“Foreign Subsidiary” means any Subsidiary that is not a U.S. Subsidiary.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“GAAP” means (a) subject to clause (b) below, with respect to the interpretation
of all accounting terms used herein and in each other Loan Document, the
calculation of all accounting determinations and computations required to be
made hereunder or thereunder (including under Section 7.2.4 and in respect of
any defined terms used herein or in any other Loan Document), those U.S.
generally accepted accounting principles applied in the preparation of the
Borrower’s audited consolidated financial statements for the Fiscal Year ended
December 31, 2004 and (b) with respect to the financial statements of the
Borrower required to be delivered pursuant to clauses (a) and (b) of
Section 7.1.1 or any similar financial statements of the Borrower or any of its
Subsidiaries required to be delivered hereunder or under any other Loan
Document, U.S.

 

13

--------------------------------------------------------------------------------


 

generally accepted accounting principles in effect at the time (or for the
period) to which such financial statements relate.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other Person exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantor” means Parent and each Subsidiary Guarantor.

 

“Guaranty” means, as the context may require, the Parent Guaranty and Pledge
Agreement and the Subsidiary Guaranty.

 

“Hazardous Material” shall mean any material, substance, form of energy or
pathogen that (a) constitutes a “hazardous substance” as defined by CERCLA,
“hazardous waste” as defined by the Resource Conservation and Recovery Act, as
amended, or a “pollutant”, “contaminant”, “hazardous material”, “hazardous
chemical”, or “regulated substance” within the meaning of any applicable
Environmental Laws, or (b) is otherwise regulated by, or that otherwise gives
rise to liability under, any applicable Environmental Laws.  Without limiting
the generality of the foregoing, Hazardous Material shall include any substance
that contains any ammonia, ammonia hydroxide, asbestos, polychlorinated
biphenyls, or petroleum, or that is flammable, explosive, radioactive or
corrosive.

 

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under currency exchange agreements, interest rate swap agreements,
interest rate cap agreements and interest rate collar agreements, and all other
agreements or arrangements designed to protect such Person against fluctuations
in interest rates or currency exchange rates.

 

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in any
Loan Document refer to such Loan Document as a whole and not to any particular
Section, paragraph or provision of such Loan Document.

 

“Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of the Borrower

 

(a)           which is of a “going concern” or similar nature;

 

(b)           which relates to the limited scope of examination of matters
relevant to such financial statement; or

 

(c)           which relates to the treatment or classification of any item in
such financial statement and which, as a condition to its removal, would require
an adjustment to such item the effect of which would be to cause the Borrower to
be in Default.

 

“including” and “include” means including without limiting the generality of any
description preceding such term, and, for purposes of each Loan Document, the
parties hereto

 

14

--------------------------------------------------------------------------------


 

agree that the rule of ejusdem generis shall not be applicable to limit a
general statement, which is followed by or referable to an enumeration of
specific matters, to matters similar to the matters specifically mentioned.

 

“Incremental Term Loan” is defined in clause (a) of Section 2.1.4.

 

“Incremental Term Loan Commitment” is defined in clause (a) of Section 2.1.4.

 

“Incremental Term Loan Commitment Termination Date” means, with respect to any
Incremental Term Loan Commitment, the earliest of (a) any date agreed by the
Borrower, the Lender providing such Incremental Term Loan Commitment and the
other Lenders providing related Incremental Term Loan Commitments, (b) the date
upon which Incremental Term Loans in an aggregate principal amount equal to the
related Incremental Term Loan Commitment Amount shall have been made
(immediately after the making of such Incremental Term Loans on such date) and
(c) the date on which any Commitment Termination Event occurs.

 

“Indebtedness” of any Person means:

 

(a)           all obligations of such Person for borrowed money or advances and
all obligations of such Person evidenced by bonds, debentures, notes or similar
instruments;

 

(b)           all obligations, contingent or otherwise, relative to the face
amount of all letters of credit, whether or not drawn, and banker’s acceptances
issued for the account of such Person;

 

(c)           all Capitalized Lease Liabilities of such Person;

 

(d)           for purposes of Section 8.1.5 only, all other items which, in
accordance with GAAP, would be included as liabilities on the balance sheet of
such Person as of the date at which Indebtedness is to be determined;

 

(e)           net Hedging Obligations of such Person;

 

(f)            whether or not so included as liabilities in accordance with
GAAP, all obligations of such Person to pay the deferred purchase price of
property or services (excluding trade accounts payable in the ordinary course of
business which are not overdue for a period of more than 90 days or, if overdue
for more than 90 days, as to which a dispute exists and adequate reserves in
conformity with GAAP have been established on the books of such Person), and
indebtedness secured by (or for which the holder of such indebtedness has an
existing right, contingent or otherwise, to be secured by) a Lien on property
owned or being acquired by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

 

(g)           obligations arising under Synthetic Leases; and

 

(h)           all Contingent Liabilities of such Person in respect of any of the
foregoing.

 

15

--------------------------------------------------------------------------------


 

The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such Person, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Liabilities” is defined in Section 10.4.

 

“Indemnified Parties” is defined in Section 10.4.

 

“Initial Term Loan” is defined in Section 2.1.3.

 

“Initial Term Loan Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make Initial Term Loans pursuant to Section 2.1.3.

 

“Initial Term Loan Commitment Amount” means, on any date, $240,000,000.

 

“Initial Term Loan Commitment Termination Date” means the earlier of (a) the
Amendment Effective Date (immediately after the making of the Initial Term Loans
on such date), and (b) the date on which any Commitment Termination Event
occurs.

 

“Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio computed for the period consisting of such Fiscal Quarter and each of the
three immediately preceding Fiscal Quarters of (a) EBITDA (for all such Fiscal
Quarters) to (b) cash Interest Expense paid or accrued (for all such Fiscal
Quarters); provided that for each of the first three Fiscal Quarters ending
after the Amendment Effective Date, Interest Expense shall be determined on an
Annualized Basis.

 

“Interest Expense” means, for any applicable period, the aggregate interest
expense of the Borrower and its Subsidiaries for such applicable period
determined in accordance with GAAP, including the portion of any cash payments
made or accrued in respect of Capitalized Lease Liabilities allocable to
interest expense.

 

“Interest Period” means, relative to any LIBO Rate Loan, the period beginning on
(and including) the date on which such LIBO Rate Loan is made or continued as,
or converted into, a LIBO Rate Loan pursuant to Sections 2.3 or 2.4 and shall
end on (but exclude) the day which numerically corresponds to such date one,
two, three or six months, and if available to all Lenders required to make such
LIBO Rate Loans, nine or twelve months thereafter (or, if such month has no
numerically corresponding day, on the last Business Day of such month), as the
Borrower may select in its relevant notice pursuant to Sections 2.3 or 2.4;
provided that

 

(a)           the Borrower shall not be permitted to select Interest Periods to
be in effect at any one time which have expiration dates occurring on more than
ten different dates;

 

(b)           if such Interest Period would otherwise end on a day which is not
a Business Day, such Interest Period shall end on the next following Business
Day (unless

 

16

--------------------------------------------------------------------------------


 

such next following Business Day is the first Business Day of a calendar month,
in which case such Interest Period shall end on the Business Day next preceding
such numerically corresponding day); and

 

(c)           no Interest Period for any Loan may end later than the Stated
Maturity Date for such Loan.

 

“Investment” means, relative to any Person,

 

(a)           any loan, advance or extension of credit made by such Person to
any other Person, including the purchase by such Person of any bonds, notes,
debentures or other debt securities of any other Person;

 

(b)           Contingent Liabilities in favor of any other Person; and

 

(c)           any Capital Securities held by such Person in any other Person.

 

The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property at the time of such Investment.

 

“ISP Rules” is defined in Section 10.9.

 

“Issuance Request” means a Letter of Credit request and certificate duly
executed by an Authorized Officer of the Borrower, substantially in the form of
Exhibit B-2 hereto.

 

“Issuer” means Credit Suisse in its capacity as Issuer of the Letters of Credit
and/or, at the request of Credit Suisse and with the Borrower’s consent (not to
be unreasonably withheld or delayed), another Lender or an Affiliate of a Lender
that has agreed to issue one or more Letters of Credit hereunder or any Lender
or an Affiliate of a Lender that has an agreement with any Non-Lender Issuer to
issue Letters of Credit for the account of the Borrower and its Subsidiaries.

 

“Lead Arrangers” is defined in the preamble.

 

“Lehman” is defined in the preamble.

 

“Lehman Commercial Paper” is defined in the preamble.

 

“Lender Assignment Agreement” means an assignment agreement substantially in the
form of Exhibit D hereto.

 

“Lenders” is defined in the preamble.

 

“Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages (including consequential damages), reasonable
disbursements or expenses of any kind or nature whatsoever, whether or not based
on strict liability (including reasonable attorneys’ fees at trial

 

17

--------------------------------------------------------------------------------


 

and appellate levels; reasonable experts’ fees and disbursements and expenses
incurred in investigating, defending against or prosecuting any litigation,
matter, claim or proceeding; and reasonable consultant fees, disbursements and
expenses) which may at any time be imposed upon, incurred by or asserted or
awarded against the Administrative Agent, any Lender or any Issuer or any of
such Person’s Affiliates, shareholders, directors, officers, employees, and
agents in connection with or arising from:

 

(a)           the actual or alleged presence or Release of any Hazardous
Material at, from, on, in, under or affecting all or any portion of any property
of the Borrower or any of its Subsidiaries, the groundwater thereunder, or to
the extent resulting from activities of the Borrower or any of its Subsidiaries
or any of their respective predecessors, any surrounding areas thereof;

 

(b)           any misrepresentation, inaccuracy or breach of any warranty,
contained or referred to in Section 6.12 or the breach of any covenant in
Section 7.1.6;

 

(c)           any actual or alleged material violation by the Borrower or any of
its Subsidiaries of any Environmental Laws; or

 

(d)           the imposition of any lien for damages caused by or for the
recovery of any costs for the cleanup, Release or threatened Release of
Hazardous Material by the Borrower or any of its Subsidiaries, or in connection
with any property owned or operated at any time by the Borrower or any of its
Subsidiaries.

 

“Letter of Credit” is defined in Section 2.1.2.

 

“Letter of Credit Commitment” means the Issuer’s obligation to issue Letters of
Credit pursuant to clause (a) of Section 2.1.2.

 

“Letter of Credit Commitment Amount” means, on any date, a maximum amount of
$20,000,000, as such amount may be permanently reduced from time to time
pursuant to Section 2.2.

 

“Letter of Credit Outstandings” means, on any date, an amount equal to the sum
of (a) the then aggregate amount which is undrawn and available under all issued
and outstanding Letters of Credit, and (b) the then aggregate amount of all
unpaid and outstanding Reimbursement Obligations.

 

“Leverage Ratio” means, as of the last day of any Fiscal Quarter, the ratio of
(a) Total Debt outstanding on the last day of such Fiscal Quarter to (b) EBITDA
computed for the period consisting of such Fiscal Quarter and each of the three
immediately preceding Fiscal Quarters.

 

“LIBO Rate” means, with respect to any LIBO Rate Loans for any Interest Period,
the rate per annum determined by the Administrative Agent at approximately
11:00 a.m. (London time) on the date that is two Business Days prior to the
beginning of the relevant Interest Period by reference to the British Bankers’
Association Interest Settlement Rates for deposits in Dollars (as set forth by
the Bloomberg Information Service or any successor thereto or any other service

 

18

--------------------------------------------------------------------------------


 

selected by the Administrative Agent which has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying such rates) for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which deposits in Dollars are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to the beginning of such Interest Period.

 

“LIBO Rate Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a rate of interest determined by reference to
the LIBO Rate (Reserve Adjusted).

 

“LIBO Rate (Reserve Adjusted)” means, relative to any Loan to be made, continued
or maintained as, or converted into, a LIBO Rate Loan for any Interest Period, a
rate per annum determined pursuant to the following formula:

 

LIBO Rate

=

LIBO Rate

(Reserve Adjusted)

 

1.00 - LIBOR Reserve Percentage

 

The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO Rate Loans
will be determined by the Administrative Agent on the basis of the LIBOR Reserve
Percentage in effect two Business Days before the first day of such Interest
Period.

 

“LIBOR Office” means the office of a Lender designated as its “LIBOR Office” on
Schedule II hereto or in a Lender Assignment Agreement, or such other office
designated from time to time by notice from such Lender to the Borrower and the
Administrative Agent, whether or not outside the United States, which shall be
making or maintaining the LIBO Rate Loans of such Lender.

 

“LIBOR Reserve Percentage” means, relative to any Interest Period for LIBO Rate
Loans, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of or including “Eurocurrency Liabilities”, as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Interest Period.

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever, in each case to secure payment of a debt or
performance of an obligation.

 

19

--------------------------------------------------------------------------------


 

“Loan” means, as the context may require, a Revolving Loan, a Term Loan or a
Swing Line Loan of any type.

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Letters of
Credit, each Fee Letter, each Guaranty, each Security Agreement, each Mortgage,
the Affirmation and Consent, each other agreement pursuant to which the
Administrative Agent is granted a Lien to secure the Obligations and each other
agreement, certificate, document or instrument delivered in connection with any
Loan Document, whether or not specifically mentioned herein or therein; provided
that for purposes of any agreement pursuant to which the Administrative Agent is
granted a Lien to secure the Obligations, the term “Loan Document” shall include
each Rate Protection Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the condition
(financial or otherwise), business, operations, assets, liabilities (contingent
or otherwise) or properties of the Borrower and its Subsidiaries taken as a
whole, (b) the rights and remedies of any Secured Party under the Loan Documents
taken as a whole or (c) the ability of Parent, the Borrower or any Significant
Subsidiary to perform its Obligations under any Loan Document.

 

“Monitoring Agreement” means the Monitoring and Management Services Agreement,
dated as of the Original Closing Date, among Parent, the Borrower and the
Sponsors, as amended, supplemented, amended and restated or otherwise modified
from time to time.

 

“Monitoring Agreement Buyout Payment” means the payment of not more than
$4,000,000 to the Sponsors in connection with the termination of the Monitoring
Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means an agreement, a mortgage, deed of trust or any other document
creating or evidencing a Lien on Mortgaged Property executed, acknowledged and
delivered by each Obligor that is the owner of or holder of interest in
Mortgaged Property in favor of the Administrative Agent for the benefit of the
Secured Parties pursuant to the requirements of this Agreement under which a
Lien is granted on the real property and fixtures described therein, in each
case in form and substance reasonably satisfactory to the Lead Arrangers and as
amended, supplemented, amended and restated or otherwise modified from time to
time.

 

“Mortgaged Property” means (a) all real property owned by any Obligor on the
Amendment Effective Date with a fair market value of at least $1,000,000 (which
properties owned as of the Amendment Effective Date are described in Item
6.9(b) of the Disclosure Schedule) and (b) all other real property, if any,
which shall be subject to a Mortgage delivered pursuant to Section 7.1.8.

 

“Net Casualty Proceeds” means, with respect to any Casualty Event, the amount of
any insurance proceeds or condemnation awards (net of any taxes actually paid or
estimated by the Borrower to be payable in cash) received by the Borrower or any
of its Subsidiaries in connection with such Casualty Event (net of all
reasonable collection expenses thereof), but excluding any proceeds or awards
required to be paid to a creditor (other than the Lenders) which holds a Lien
permitted by Section 7.2.3 on the property which is the subject of such

 

20

--------------------------------------------------------------------------------


 

Casualty Event; provided that if the amount of any estimated taxes exceeds the
amount of taxes actually required to be paid in cash in respect of such Casualty
Event within 12 months of such Casualty Event, the aggregate amount of such
excess shall constitute Net Casualty Proceeds.

 

“Net Debt Proceeds” means, with respect to each of (a) the incurrence, sale or
issuance by the Borrower or any of its Subsidiaries after the Amendment
Effective Date of any Indebtedness which is not expressly permitted by
Section 7.2.2, or (b) the issuance by the Borrower of any of its Subsidiaries of
preferred stock (other than preferred stock that does not mature and is not
redeemable at the option of the holder prior to at least six months after the
latest Stated Maturity Date for Term Loans), the excess of (x) the gross cash
proceeds actually received by such Person from such incurrence, sale or
issuance, less (y) all reasonable arranging or underwriting fees and
commissions, and all legal, investment banking, brokerage and accounting and
other professional fees, sales commissions and disbursements and other
reasonable closing costs and expenses, in each case, actually incurred and paid
in cash in connection with such incurrence, sale or issuance.

 

“Net Disposition Proceeds” means the gross cash proceeds actually received by
the Borrower or its U.S. Subsidiaries from any Disposition pursuant to clauses
(c) or (e) of Section 7.2.10 and any cash payment actually received in respect
of promissory notes or other non-cash consideration delivered to the Borrower or
its U.S. Subsidiaries in respect of such specified Dispositions, minus the sum
of (a) all reasonable legal, investment banking, brokerage and accounting fees
and expenses incurred in connection with such Disposition, (b) all reasonable
expenses to prepare such asset for sale and all transportation costs in
connection with such sale, (c) all taxes actually paid or estimated by the
Borrower to be payable in cash within the next 12 months in connection with such
Disposition, (d) payments made by the Borrower or its U.S. Subsidiaries to
retire Indebtedness (other than the Credit Extensions) where payment of such
Indebtedness is required in connection with such Disposition and (e) the amount
of any reserves established by the Borrower or any of the U.S. Subsidiaries to
fund contingent liabilities reasonably estimated to be payable during the 12
month period following such event that such Person’s chief financial officer
determined in good faith are directly attributable to such event; provided that
if the amount of any estimated taxes pursuant to clause (c) exceeds the amount
of taxes actually required to be paid in cash in respect of such Disposition or
the amount of any estimated reserves pursuant to clause (e) above exceeds the
amount of reserves actually required to be paid in cash in respect of such
Disposition in each case within 12 months of such Disposition, the aggregate
amount of such excess shall constitute Net Disposition Proceeds.

 

“Net Income” means, for any period, the aggregate of all amounts (exclusive of
all amounts in respect of any extraordinary gains or losses) which would be
included as net income on the consolidated financial statements of the Borrower
and its Subsidiaries for such period.

 

“New Initial Term Loans” is defined in the second recital.

 

“Non-Excluded Taxes” means any Taxes imposed with respect to any Credit Party
arising from or in respect of any payment made or to be made, or income derived
from or otherwise imposed with respect to any Loan Document, other than
(i) Taxes (including franchise taxes and branch profits taxes) imposed on or
measured by net income, net profits, or overall

 

21

--------------------------------------------------------------------------------


 

gross receipts (or any minimum Taxes imposed in lieu thereof) that are imposed
by any Governmental Authority under the laws of which such Credit Party is
incorporated or organized or in which it maintains an office or (ii) Taxes not
described in clause (i) that are imposed by reason of any connection between the
jurisdiction imposing such Tax and such Credit Party (other than a connection
arising merely on account of its being a party to, performing or receiving a
payment under, or enforcing its rights with respect to, this Agreement).

 

“Non-Lender Issuer” is defined in Section 2.6.6.

 

“Non-U.S. Credit Party” means any Credit Party that is not a “United States
person”, as defined under Section 7701(a)(30) of the Code.

 

“Note” means, as the context may require, a Revolving Note, a Term Note or a
Swing Line Note.

 

“Obligations” means all obligations (monetary or otherwise, whether absolute or
contingent, matured or unmatured) of the Borrower and each other Obligor arising
under or in connection with a Loan Document or a Rate Protection Agreement,
including Reimbursement Obligations and the principal of and interest (including
interest accruing during the pendency of any proceeding of the type described in
Section 8.1.9, whether or not allowed in such proceeding) on the Loans.

 

“Obligor” means, as the context may require, Parent, the Borrower and each other
Person (other than a Secured Party) obligated under any Loan Document.

 

“Organic Document” means, relative to any Obligor, as applicable, its
certificate of incorporation, by-laws, certificate of partnership, partnership
agreement, certificate of formation, limited liability agreement, operating
agreement and all shareholder agreements, voting trusts and similar arrangements
applicable to any of such Obligor’s Capital Securities.

 

“Original Closing Date” means August 15, 2003.

 

“Other Taxes” means any and all stamp, documentary or similar excise Taxes or
levies that arise on account of any payment made or required to be made under
any Loan Document or from the execution, delivery, registration, recording or
enforcement of any Loan Document.

 

“Parent” means Reddy Ice Holdings, Inc., a Delaware corporation.

 

“Parent Guaranty and Pledge Agreement” means the Parent Guaranty and Pledge
Agreement, as amended and restated on the Amendment Effective Date, executed and
delivered by an Authorized Officer of Parent, substantially in the form of
Exhibit F hereto, as amended, supplemented, amended and restated or otherwise
modified from time to time.

 

“Parent Notes” mean the Reddy Ice Holdings, Inc. 10.5% Senior Discount Notes due
2012, issued by Parent on October 27, 2004.

 

“Parent Notes Consent” is defined in the third recital.

 

22

--------------------------------------------------------------------------------


 

“Participant” is defined in clause (d) of Section 10.11.

 

“Participating Issuer” is defined in Section 2.6.6.

 

“Patent Security Agreement” means any Patent Security Agreement executed and
delivered by any Obligor, in substantially the form of Exhibit A to any Security
Agreement, as amended, supplemented, amended and restated or otherwise modified
from time to time.

 

“Patriot Act” is defined in Section 10.17.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which the
Borrower or any corporation, trade or business that is, along with the Borrower,
a member of a Controlled Group, may have liability, including any liability by
reason of having been a substantial employer within the meaning of Section 4063
of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.

 

“Percentage” means, as the context may require, any Lender’s Revolving Loan
Percentage or Term Percentage.

 

“Permitted Acquisition” means an acquisition (whether pursuant to an acquisition
of Capital Securities, assets or otherwise) by the Borrower or any Subsidiary of
a business, a line of business or an operating lease from any Person in which
the following conditions are satisfied:

 

(a)           immediately before and after giving effect to such acquisition no
Default shall have occurred and be continuing or would result therefrom
(including under Section 7.2.1);

 

(b)           the Borrower shall have delivered to the Administrative Agent a
Compliance Certificate for the period of the most recently completed four full
Fiscal Quarters immediately preceding such acquisition (prepared in good faith
and in a manner and using such methodology which is consistent with the most
recent financial statements delivered pursuant to Section 7.1.1) giving pro
forma effect to the consummation of such acquisition and evidencing compliance
with the covenants set forth in Section 7.2.4 for the immediately preceding test
date;

 

(c)           if such acquisition is being made with Cumulative Distributable
Cash, the Borrower shall have delivered to the Administrative Agent a
certificate certifying the amount of Cumulative Distributable Cash immediately
before and after giving effect to such acquisition; and

 

(d)           the Revolving Loan Commitment Amount less the sum of (i) the
amount of Letter of Credit Outstandings and (ii) the aggregate outstanding
principal amount of

 

23

--------------------------------------------------------------------------------


 

Revolving Loans and Swing line Loans on the date such acquisition is consummated
shall be at least $5,000,000.

 

“Permitted Holders” means (a) Trimaran Fund Management, L.L.C., Trimaran Fund
II, L.L.C., Trimaran Parallel Fund II, L.P., Trimaran Capital, L.L.C., CIBC
Employee Private Equity Fund (Trimaran) Partners and CIBC MB Inc., (b) Bear
Stearns Merchant Capital II, L.P., Bear Stearns Merchant Banking Partners II,
L.P., Bear Stearns Merchant Banking Investors II, L.P., Bear Stearns MB-PSERS
II, L.P., The BSC Employee Fund III, L.P. and the BSC Employee Fund IV, L.P.,
(c) any controlled Affiliate of any Person referred to in clauses (a) or
(b) above that is organized by such Person primarily for the purpose of making
equity or debt investments in one or more Persons, (d) any officer or director
of Parent or the Borrower who owns common stock of Parent immediately after
giving effect to the Merger and (e) any Related Party. Except for a Permitted
Holder specifically identified by name, in determining whether Capital
Securities or Voting Securities are owned by a Permitted Holder, only Capital
Securities and Voting Securities acquired by a Permitted Holder in its described
capacity will be treated as “beneficially owned” by such Permitted Holder.

 

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.

 

“Planned IPO” is defined in the third recital.

 

“Pledged Subsidiary” means each Subsidiary in respect of which the
Administrative Agent has been granted a security interest in or a pledge of
(a) any of the Capital Securities of such Subsidiary or (b) any intercompany
notes of such Subsidiary owing to the Borrower or another Subsidiary.

 

“Primary Syndication” means the period commencing on or prior to the Amendment
Effective Date and ending on the earlier of (a) the date that is 15 days
following the Amendment Effective Date and (b) the date that the Lead Arrangers
have declared the primary syndication of the Credit Extensions to have ended.

 

“Proceeds Account” is defined in clause (d) of Section 3.1.1.

 

“Quarterly Payment Date” means the last Business Day of March, June,
September and December.

 

“Rate Protection Agreement” means, collectively, any interest rate swap, cap,
collar or similar agreement entered into by the Borrower or any of its
Subsidiaries under which the counterparty of such agreement is (or at the time
such agreement was entered into, was) a Lender or an Affiliate of a Lender.

 

“Reference Period” means, as at any date, the period commencing on July 1, 2005
and ending on the last day of the most recent Fiscal Quarter for which a
Compliance Certificate pursuant to clause (c) of Section 7.1.1 has been
delivered by the Borrower prior to such date;

 

24

--------------------------------------------------------------------------------


 

provided that Interest Expense for the Fiscal Quarter ending September 30, 2005
shall be calculated to give pro forma effect to the Transaction as though it had
occurred on July 1, 2005.

 

“Refinancing” is defined in the third recital.

 

“Refunded Swing Line Loans” is defined in clause (b) of Section 2.3.2.

 

“Register” is defined in clause (a) of Section 2.7.

 

“Reimbursement Obligation” is defined in Section 2.6.3.

 

“Related Party” means (a) any controlling stockholder, controlling member,
general partner, majority owned Subsidiary, or spouse or immediate family member
(in the case of an individual) of any Permitted Holder, (b) any estate, trust,
corporation, partnership or other entity, the beneficiaries, stockholders,
partners, owners or Persons holding a controlling interest of which consist
solely of one or more Permitted Holders and/or such other Persons referred to in
clause (a), or (c) any executor, administrator, trustee, manager, director or
other similar fiduciary of any Person referred to in the immediately preceding
clause (b) acting solely in such capacity.

 

“Release” means any release, spilling, emitting, leaking, pumping, pouring,
injecting, depositing, disposal, discharge, dispersal, leaching, dumping or
migration into or through the indoor or outdoor environment.

 

“Replacement Lender” is defined in clause (g) of Section 10.11.

 

“Replacement Notice” is defined in Section 4.10.

 

“Required Lenders” means, at any time, Lenders holding more than 50% of the
Total Exposure Amount.

 

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.

 

“Restricted Payment” means the declaration or payment of any dividend (other
than dividends payable solely in Capital Securities of the Borrower or any
Subsidiary) on, or the making of any payment or distribution on account of, or
setting apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of any class of Capital
Securities of the Borrower or any Subsidiary or any warrants or options to
purchase any such Capital Securities of the Borrower or such Subsidiary, whether
now or hereafter outstanding, or the making of any other distribution in respect
thereof, either directly or indirectly, whether in cash or property, obligations
of the Borrower or any Subsidiary or otherwise (other than distributions payable
solely in Capital Securities of the Borrower or any of its Subsidiaries).

 

“Revolving Loan Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make Revolving Loans pursuant to clause (a) of
Section 2.1.1.

 

25

--------------------------------------------------------------------------------


 

“Revolving Loan Commitment Amount” means, on any date, $60,000,000, as such
amount may be reduced from time to time pursuant to Section 2.2.

 

“Revolving Loan Commitment Termination Date” means the earliest of

 

(a)           the Stated Maturity Date;

 

(b)           the date on which the Revolving Loan Commitment Amount is
terminated in full or reduced to zero pursuant to the terms of this Agreement;
and

 

(c)           the date on which any Commitment Termination Event occurs.

 

Upon the occurrence of any event described above, the Revolving Loan Commitments
shall terminate automatically and without any further action.

 

“Revolving Loan Lender” is defined in clause (a) of Section 2.1.1.

 

“Revolving Loan Percentage” means, relative to any Lender, the applicable
percentage relating to Revolving Loans set forth opposite its name on
Schedule II hereto under the Revolving Loan Commitment column or set forth in a
Lender Assignment Agreement under the Revolving Loan Commitment column, as such
percentage may be adjusted from time to time pursuant to Lender Assignment
Agreements executed by such Lender and its assignee Lender and delivered
pursuant to Section 10.11. A Lender shall not have any Revolving Loan Commitment
if its percentage under the Revolving Loan Commitment column is zero.

 

“Revolving Loans” is defined in clause (a) of Section 2.1.1.

 

“Revolving Note” means a promissory note of the Borrower payable to any
Revolving Loan Lender, in the form of Exhibit A-1 hereto (as such promissory
note may be amended, endorsed or otherwise modified from time to time),
evidencing the aggregate Indebtedness of the Borrower to such Revolving Loan
Lender resulting from outstanding Revolving Loans, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

 

“SEC” means the Securities and Exchange Commission.

 

“Secured Parties” means, collectively, the Lenders, the Issuers, the
Administrative Agent, the Syndication Agent, each counterparty to a Rate
Protection Agreement that is (or at the time such Rate Protection Agreement was
entered into, was) a Lender or an Affiliate thereof, and, in each case, each of
their respective successors, transferees and assigns.

 

“Security Agreement” means, as the context may require, the Borrower Pledge and
Security Agreement and the Subsidiary Pledge and Security Agreement.

 

26

--------------------------------------------------------------------------------


 

“Significant Subsidiary” means each Subsidiary of the Borrower that
(a) accounted for at least 3% of the consolidated gross revenues of the Borrower
and its Subsidiaries or (b) has assets which represent at least 3% of the
consolidated gross assets of the Borrower and its Subsidiaries, in each case, as
of the last day of the most recently completed Fiscal Quarter with respect to
which, pursuant to clauses (a) and (b) of Section 7.1.1, financial statements
have been, or are required to have been, delivered by the Borrower on or before
the date as of which any such determination is made, as reflected in such
financial statements.

 

“Solvent” means, with respect to any Person and its Subsidiaries on a particular
date, that on such date (a) the fair value of the property of such Person and
its Subsidiaries on a consolidated basis is greater than the total amount of
liabilities, including contingent liabilities, of such Person and its
Subsidiaries on a consolidated basis, (b) the present fair salable value of the
assets of such Person and its Subsidiaries on a consolidated basis is not less
than the amount that will be required to pay the probable liability of such
Person and its Subsidiaries on a consolidated basis on its debts as they become
absolute and matured, (c) such Person does not intend to, and does not believe
that it or its Subsidiaries will, incur debts or liabilities beyond the ability
of such Person and its Subsidiaries to pay as such debts and liabilities mature,
and (d) such Person and its Subsidiaries on a consolidated basis are not engaged
in a business or a transaction, and such Person and its Subsidiaries on a
consolidated basis are not about to engage in a business or a transaction, for
which the property of such Person and its Subsidiaries on a consolidated basis
would constitute an unreasonably small capital. The amount of Contingent
Liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, can reasonably be expected to
become an actual or matured liability.

 

“Specified Asset Sales” means a Disposition of any of the assets and/or Capital
Securities of Cassco Ice and Cold Storage Inc. and/or Southern Bottled
Water, Inc. in one transaction or any series of transactions.

 

“Sponsors” means, collectively, Trimaran Fund Management, L.L.C., Bear Stearns
Merchant Manager II, LLC and their respective successors and Affiliates.

 

“Stated Amount” means, on any date and with respect to a particular Letter of
Credit, the total amount then available to be drawn under such Letter of Credit.

 

“Stated Expiry Date” is defined in Section 2.6.

 

“Stated Maturity Date” means (a) with respect to all Initial Term Loans, the
seventh anniversary of the Amendment Effective Date, (b) with respect to all
Revolving Loans and Swing Line Loans, the fifth anniversary of the Amendment
Effective Date and (c) in the case of any Incremental Term Loan, the date set
forth in the agreement pursuant to which the applicable Lenders agreed to
provide the Incremental Term Commitment in respect of such Incremental Term
Loan.

 

“Subordinated Notes” means the Borrower’s 87/8 % senior subordinated notes due
2011, as amended, supplemented, amended and restated or otherwise modified from
time to time.

 

27

--------------------------------------------------------------------------------


 

“Subordinated Note Payment” is defined in the third recital.

 

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Securities of such other Person (irrespective
of whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person, or by
one or more other Subsidiaries of such Person. Unless the context otherwise
specifically requires, the term “Subsidiary” shall be a reference to a
Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each Subsidiary that has executed and delivered to
the Administrative Agent the Subsidiary Guaranty.

 

“Subsidiary Guaranty” means the subsidiary guaranty, dated as of the Original
Closing Date, executed and delivered by an Authorized Officer of each U.S.
Subsidiary pursuant to the terms of the Existing Credit Agreement, a conformed
copy of which is attached as Exhibit G hereto, as amended, supplemented, amended
and restated or otherwise modified from time to time.

 

“Subsidiary Pledge and Security Agreement” means the Pledge and Security
Agreement, dated as of the Original Closing Date, executed and delivered by each
U.S. Subsidiary of the Borrower pursuant to the terms of the Existing Credit
Agreement, a conformed copy of which is attached as of Exhibit I hereto,
together with any supplemental Foreign Pledge Agreements delivered pursuant to
the terms of this Agreement after the Original Closing Date, in each case as
amended, supplemented, amended and restated or otherwise modified from time to
time.

 

“Substitute Lender” is defined in Section 4.10.

 

“Swing Line Lender” means, subject to the terms of this Agreement, Credit
Suisse.

 

“Swing Line Loans” is defined in clause (b) of Section 2.1.1.

 

“Swing Line Loan Commitment” is defined in clause (b) of Section 2.1.1.

 

“Swing Line Loan Commitment Amount” means, on any date, $10,000,000, as such
amount may be reduced from time to time pursuant to Section 2.2.

 

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender, in the form of Exhibit A-3 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of the Borrower to the Swing Line Lender resulting from
outstanding Swing Line Loans, and also means all other promissory notes accepted
from time to time in substitution therefor or renewal thereof.

 

“Syndication Agent” is defined in the preamble.

 

28

--------------------------------------------------------------------------------


 

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a capital lease in accordance with GAAP and
(b) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

 

“Tax Returns” means any return, report or similar statement required to be filed
with respect to any Tax (including any attached schedules) including any
informational return, claim for refund, amended return or declaration of
estimated Tax.

 

“Tax Sharing Agreement” means the tax sharing agreement, dated as of the
Original Closing Date, among Parent and the Borrower, in form and substance
reasonably satisfactory to the Lead Arrangers, as amended, supplemented, amended
and restated or otherwise modified from time to time.

 

“Taxes” means all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or similar liabilities with respect thereto.

 

“Term Loans” means, collectively, the Initial Term Loans and any Incremental
Term Loans.

 

“Term Note” means a promissory note of the Borrower payable to any Lender, in
the form of Exhibit A-2 hereto (as such promissory note may be amended, endorsed
or otherwise modified from time to time), evidencing the aggregate Indebtedness
of the Borrower to such Lender resulting from outstanding Term Loans, and also
means all other promissory notes accepted from time to time in substitution
therefor or renewal thereof.

 

“Term Percentage” means, relative to any Lender, the applicable percentage
relating to Term Loans set forth opposite its name on Schedule II hereto under
the Initial Term Loan Commitment column or Incremental Term Loan Commitment
column or set forth in a Lender Assignment Agreement under the Initial Term Loan
Commitment column or Incremental Term Loan Commitment column, as such percentage
may be adjusted from time to time pursuant to Lender Assignment Agreements
executed by such Lender and its assignee Lender and delivered pursuant to
Section 10.11.

 

“Termination Date” means the date on which all Obligations have been paid in
full in cash, all Letters of Credit have been terminated or expired (or been
Cash Collateralized), all Rate Protection Agreements have been terminated and
all Commitments shall have terminated; provided, that as used in this Agreement
only, the occurrence of the “Termination Date” shall not require the termination
of Rate Protection Agreements.

 

“Total Debt” means, on any date, the outstanding principal amount of all
Indebtedness of the Borrower and its Subsidiaries of the type referred to in
clause (a) (which, in the case of the Revolving Loans and Swing Line Loans,
shall be deemed to equal the average daily amount of the Revolving Loans and
Swing Line Loans outstanding for the Fiscal Quarter ending on or

 

29

--------------------------------------------------------------------------------


 

immediately preceding the date of determination), clause (c) and clause (g), in
each case of the definition of “Indebtedness” (exclusive of intercompany
Indebtedness between the Borrower and its Subsidiaries) and, without
duplication, any Contingent Liability in respect of any of the foregoing less
amounts on deposit in the Proceeds Account on such date.

 

“Total Exposure Amount” means, on any date of determination (and without
duplication), the outstanding principal amount of all Loans, the aggregate
amount of all Letter of Credit Outstandings and the unfunded amount of the
Commitments.

 

“Trademark Security Agreement” means any Trademark Security Agreement executed
and delivered by any Obligor, in substantially in the form of Exhibit B to any
Security Agreement, as amended, supplemented, amended and restated or otherwise
modified from time to time.

 

“Transaction” is defined in the third recital.

 

“Transaction Adjustments” means the fees and expenses incurred in connection
with consummating the Transaction, the issuance of the Parent Notes, the consent
solicitation relating to the Parent Notes, the fees, expenses and prepayment
penalties and call or tender premiums associated with retirement of Indebtedness
(including repurchasing the Subordinated Notes), management transaction bonuses,
the Monitoring Agreement Buyout Payment, and any legal, advisory and other fees
and expenses incurred by the Borrower in connection with consummating the
Transaction and such related transactions and with assisting certain
shareholders of Parent in conducting a secondary offering of Parent’s Capital
Securities in conjunction with the Planned IPO, such Transaction Adjustments in
an aggregate amount not to exceed $50,000,000.

 

“Transaction Documents” means, collectively, all agreements furnished pursuant
to or in connection with the Planned IPO, in each case as amended, supplemented,
amended and restated or otherwise modified from time to time.

 

“type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, with respect to any Filing Statement or by
reason of any provisions of law, the perfection or the effect of perfection or
non-perfection of the security interests granted to the Administrative Agent
pursuant to the applicable Loan Document is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than New York,
then “UCC” means the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for purposes of the provisions of each Loan Document and
any Filing Statement relating to such perfection or effect of perfection or
non-perfection.

 

“Unaudited Quarterly Financial Statements” is defined in clause (a) of
Section 7.1.1.

 

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

 

30

--------------------------------------------------------------------------------


 

“U.S. Subsidiary” means any Subsidiary that is incorporated or organized under
the laws of the United States or a state thereof or the District of Columbia.

 

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

 

“wholly owned Subsidiary” means any Subsidiary all of the outstanding Capital
Securities of which (other than any director’s qualifying shares or investments
by foreign nationals mandated by applicable laws) is owned directly or
indirectly by the Borrower.

 

SECTION 1.2.  Use of Defined Terms.  Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document and the
Disclosure Schedule.

 

SECTION 1.3.  Cross-References.  Unless otherwise specified, references in a
Loan Document to any Article or Section are references to such Article or
Section of such Loan Document, and references in any Article, Section or
definition to any clause are references to such clause of such Article,
Section or definition.

 

SECTION 1.4.  Accounting and Financial Determinations.

 

(a)                                  Unless otherwise specified, all accounting
terms used in each Loan Document shall be interpreted, and all accounting
determinations and computations thereunder (including under Section 7.2.4 and
the definitions used in such calculations) shall be made, in accordance with
GAAP.  Unless otherwise expressly provided, all financial covenants and defined
financial terms shall be computed on a consolidated basis for the Borrower and
its Subsidiaries, in each case without duplication.

 

(b)                                 As of any date of determination, for
purposes of determining the Interest Coverage Ratio and the Leverage Ratio, (and
any financial calculations required to be made or included within such ratios,
or required for purposes of preparing any Compliance Certificate to be delivered
pursuant to clause (b) of the definition of “Permitted Acquisition”), the
calculation of such ratios and other financial calculations shall include or
exclude, as the case may be, the effect of any business, line of business or
operating lease that has been acquired or disposed of by the Borrower or any of
its Subsidiaries pursuant to the terms hereof (including through mergers or
consolidations) as of such date of determination, as determined by the Borrower
on a pro forma basis, which determination may include one-time adjustments or
reductions in costs, if any, directly attributable to any such disposition or
acquisition, as the case may be, in each case (i) calculated in accordance with
Regulation S-X of the Securities Act of 1933, as amended, for the period of four
Fiscal Quarters ended on or immediately prior to the date of determination of
any such ratios and (ii) giving effect to any such acquisition or disposition as
if it had occurred on the first day of such four Fiscal Quarter period.

 

(c)                                  If the Borrower or any Lead Arranger
determines that a change in GAAP has altered the treatment of certain financial
data to its detriment under this Agreement,

 

31

--------------------------------------------------------------------------------


 

such party may, by written notice to the Lead Arrangers not later than 60 days
after the end of the Fiscal Quarter during which such change in GAAP becomes
effective, request renegotiation of the financial covenants affected by such
change.  If the Borrower and the Required Lenders have not agreed on revised
covenants within thirty days after delivery of such notice, then, for purposes
of this Agreement, GAAP will have the meaning set forth in clause (a) of the
definition of “GAAP”.

 

ARTICLE II
COMMITMENTS, BORROWING AND ISSUANCE
PROCEDURES, NOTES AND LETTERS OF CREDIT

 

SECTION 2.1.  Commitments.  On the terms and subject to the conditions of this
Agreement, the Lenders and the Issuers severally agree to make Credit Extensions
as set forth below.

 

SECTION 2.1.1.  Revolving Loans and Swing Line Loans.  From time to time on any
Business Day occurring from and after the Amendment Effective Date until five
Business Days prior to the Revolving Loan Commitment Termination Date,

 

(a)                                  each Lender that has a Revolving Loan
Commitment (referred to as a “Revolving Loan Lender”), agrees that it will make
loans (relative to such Lender, its “Revolving Loans”) to the Borrower equal to
such Lender’s Revolving Loan Percentage of the aggregate amount of each
Borrowing of the Revolving Loans requested by the Borrower to be made on such
day; and

 

(b)                                 the Swing Line Lender agrees that it will
make loans (its “Swing Line Loans”) to the Borrower equal to the principal
amount of the Swing Line Loan requested by the Borrower to be made on such day. 
The Commitment of the Swing Line Lender described in this clause is herein
referred to as its “Swing Line Loan Commitment”.

 

On the Amendment Effective Date the Borrower shall voluntarily prepay all
Existing Revolving Loans from the proceeds of Revolving Loans made on the
Amendment Effective Date.  On the terms and subject to the conditions hereof,
the Borrower may from time to time borrow, prepay and reborrow Revolving Loans
and Swing Line Loans.  No Revolving Loan Lender shall be permitted or required
to make any Revolving Loan if, after giving effect thereto, the aggregate
outstanding principal amount of all Revolving Loans of such Revolving Loan
Lender, together with such Lender’s Revolving Loan Percentage of the aggregate
amount of all Swing Line Loans and Letter of Credit Outstandings, would exceed
such Lender’s Revolving Loan Percentage of the then existing Revolving Loan
Commitment Amount.  Furthermore, the Swing Line Lender shall not be permitted or
required to make Swing Line Loans if, after giving effect thereto, (i) the
aggregate outstanding principal amount of all Swing Line Loans would exceed the
then existing Swing Line Loan Commitment Amount or (ii) unless otherwise agreed
to by the Swing Line Lender, in its sole discretion, the sum of all Swing Line
Loans and Revolving Loans made by the Swing Line Lender plus the Swing Line
Lender’s Revolving Loan Percentage of the aggregate

 

32

--------------------------------------------------------------------------------


 

amount of Letter of Credit Outstandings would exceed the Swing Line Lender’s
Revolving Loan Percentage of the then existing Revolving Loan Commitment Amount.

 

SECTION 2.1.2.  Letters of Credit.  Each of the parties hereto acknowledges and
agrees that the Existing Letters of Credit shall continue as Letters of Credit
for all purposes under this Agreement and the Loan Documents and shall be deemed
to have been issued on the Amendment Effective Date.  From time to time on any
Business Day occurring from and after the Amendment Effective Date until thirty
days prior to the Revolving Loan Commitment Termination Date, the relevant
Issuer agrees that it will

 

(a)                                  issue one or more standby letters of credit
(relative to such Issuer, its “Letter of Credit”) for the account of the
Borrower or any Subsidiary Guarantor in the Stated Amount requested by the
Borrower on such day; or

 

(b)                                 extend the Stated Expiry Date of an existing
standby Letter of Credit previously issued hereunder.

 

No Stated Expiry Date shall extend beyond the earlier of (i) five Business Days
prior to the Revolving Loan Commitment Termination Date and (ii) unless
otherwise agreed to by the Issuer in its sole discretion, one year from the date
of such extension.  No Issuer shall be permitted or required to issue any Letter
of Credit if, after giving effect thereto, (i) the aggregate amount of all
Letter of Credit Outstandings would exceed the Letter of Credit Commitment
Amount or (ii) the sum of the aggregate amount of all Letter of Credit
Outstandings plus the aggregate principal amount of all Revolving Loans and
Swing Line Loans then outstanding would exceed the Revolving Loan Commitment
Amount.

 

SECTION 2.1.3.  Initial Term Loans.  Each Lender with a Commitment to make
Initial Term Loans severally agrees to make loans (relative to such Lender, its
“Initial Term Loan”) to the Borrower on the Amendment Effective Date, in a
principal amount not to exceed its Initial Term Loan Commitment on the Amendment
Effective Date.  In the event that the Borrower requests Initial Term Loans in
an aggregate amount (the “Aggregate Initial Term Loan Amount”) less than the
aggregate of the Lenders’ Initial Term Loan Commitments, each such Lender shall
make an Initial Term Loan to the Borrower in an amount equal to the Aggregate
Initial Term Loan Amount multiplied by such Lender’s Term Percentage.  On the
Amendment Effective Date the Borrower shall voluntarily prepay all Existing Term
Loans from a portion of the proceeds of the Initial Term Loans.

 

SECTION 2.1.4.  Incremental Term Loans.

 

(a)                                  At any time that no Default has occurred
and is continuing, the Borrower may notify the Administrative Agent that the
Borrower is requesting that, on the terms and subject to the conditions
contained in this Agreement, the Lenders and/or other lenders not then a party
to this Agreement provide up to an aggregate amount of $80,000,000 in additional
commitments (any such commitment, an “Incremental Term Loan Commitment”) to make
incremental term loans (relative to such Lender or other lenders, its
“Incremental Term Loan”); provided that no Incremental Term Loan shall
(i) require any scheduled payment of principal (excluding, for the avoidance of
doubt,

 

33

--------------------------------------------------------------------------------


 

mandatory prepayments set forth in Section 3.1.1) prior to the Stated Maturity
Date for Initial Term Loans or (ii) have a Stated Maturity Date that is prior to
the Stated Maturity Date for Initial Term Loans.  Upon receipt of such notice,
the Administrative Agent shall use commercially reasonable efforts to arrange
for the Lenders or other Eligible Assignees to provide such Incremental Term
Loan Commitments; provided that nothing contained in this Section or otherwise
in this Agreement is intended to commit any Lender or any Agent to provide any
portion of any such Incremental Term Loan Commitments.

 

(b)                                 If and to the extent that any Lenders and/or
other lenders agree, in their sole discretion, to provide any such Incremental
Term Loan Commitments, on any date on or prior to the Incremental Term Loan
Commitment Termination Date with respect to any Incremental Term Loan
Commitment, each Lender that has a Percentage in excess of zero of such
Incremental Term Loan Commitment will make an Incremental Term Loan to the
Borrower equal to such Lender’s Percentage of the aggregate Borrowing or
Borrowings of Incremental Term Loans requested by the Borrower to be made on
such date pursuant to such Incremental Term Loan Commitment.

 

(c)                                  In furtherance thereof, the Borrower and
the Administrative Agent shall make conforming amendments to the provisions of
this Agreement to provide for such Incremental Term Loans on the terms agreed
between the Borrower and the Lenders that agreed to provide the Incremental Term
Loan Commitments pursuant to which such Incremental Term Loans were made and the
Borrower shall execute and deliver any additional Notes, other amendments or
modifications to any Loan Document, and any other certificates, consents or
legal opinions as the Administrative Agent may reasonably request.

 

SECTION 2.2.  Reductions in Commitment Amounts.  The Commitment Amounts are
subject to reduction from time to time as set forth below.

 

SECTION 2.2.1.  Reductions.  (a) The Borrower may, from time to time on any
Business Day occurring after the Amendment Effective Date, voluntarily reduce
the amount of the Revolving Loan Commitment Amount, the Swing Line Loan
Commitment Amount or the Letter of Credit Commitment Amount on the Business Day
so specified by the Borrower; provided that all such reductions shall require at
least one Business Day’s prior notice to the Administrative Agent (which notice
may be telephonic so long as such notice is confirmed in writing within 24 hours
thereafter) and be permanent, and any partial reduction of any Commitment Amount
shall be in a minimum amount of $5,000,000 and in an integral multiple of
$1,000,000.  Any optional or mandatory reduction of the Revolving Loan
Commitment Amount pursuant to the terms of this Agreement which reduces the
Revolving Loan Commitment Amount below the sum of (i) the Swing Line Loan
Commitment Amount and (ii) the Letter of Credit Commitment Amount shall result
in an automatic and pro rata reduction of the Swing Line Loan Commitment Amount
and/or Letter of Credit Commitment Amount (as directed by the Borrower in a
notice to the Administrative Agent delivered together with the notice of such
voluntary reduction in the Revolving Loan Commitment Amount) to an aggregate
amount not in excess of the Revolving

 

34

--------------------------------------------------------------------------------


 

Loan Commitment Amount, as so reduced, without any further action on the part of
the Swing Line Lender or any Issuer.

 

SECTION 2.2.2.  Mandatory.  Following the prepayment in full of the Term Loans,
the Revolving Loan Commitment Amount shall, without any further action,
automatically and permanently be reduced on the date the Term Loans would
otherwise have been required to be prepaid pursuant to clauses (c), (d) or
(e) of Section 3.1.1 in an amount equal to the amount by which the Term Loans
would otherwise be required to be prepaid if Term Loans had been outstanding.

 

SECTION 2.3.  Borrowing Procedures.  Loans (other than Swing Line Loans) shall
be made by the Lenders in accordance with Section 2.3.1, and Swing Line Loans
shall be made by the Swing Line Lender in accordance with Section 2.3.2.

 

SECTION 2.3.1.  Borrowing Procedure.  In the case of Loans other than Swing Line
Loans, by telephonic notice to the Administrative Agent on or before 12:00 noon
on a Business Day (followed (within one Business Day) by the delivery of a
confirming Borrowing Request), the Borrower may from time to time irrevocably
request, on the same Business Day in the case of Base Rate Loans or on not less
than three Business Days’ notice in the case of LIBO Rate Loans, and in either
case not more than five Business Days’ notice, that a Borrowing be made, in the
case of LIBO Rate Loans, in a minimum amount of $2,000,000 and an integral
multiple of $1,000,000, or in the case of Base Rate Loans, in a minimum amount
of $1,000,000 and an integral multiple of $500,000 or, in either case, in the
unused amount of the applicable Commitment.  On the terms and subject to the
conditions of this Agreement, each Borrowing shall be comprised of the type of
Loans, and shall be made on the Business Day, specified in such Borrowing
Request.  In the case of Loans other than Swing Line Loans, on or before
3:00 p.m. on such Business Day each Lender that has a Commitment to make the
Loans being requested shall deposit with the Administrative Agent same day funds
in an amount equal to such Lender’s Percentage of the requested Borrowing.  Such
deposit will be made to an account which the Administrative Agent shall specify
from time to time by notice to the Lenders.  To the extent funds are received
from the Lenders, the Administrative Agent shall make such funds available to
the Borrower by wire transfer to the accounts the Borrower shall have specified
in its Borrowing Request.  No Lender’s obligation to make any Loan shall be
affected by any other Lender’s failure to make any Loan.

 

SECTION 2.3.2.  Swing Line Loans; Participations, etc.  (a)  By telephonic
notice to the Swing Line Lender on or before 12:00 noon on a Business Day
(followed (within one Business Day) by the delivery of a confirming Borrowing
Request), the Borrower may from time to time irrevocably request that Swing Line
Loans be made by the Swing Line Lender in an aggregate minimum principal amount
of $250,000 and an integral multiple of $50,000.  All Swing Line Loans shall be
made as Base Rate Loans and shall not be entitled to be converted into LIBO Rate
Loans.  The proceeds of each Swing Line Loan shall be made available by the
Swing Line Lender to the Borrower by wire transfer to the account the Borrower
shall have specified in its notice therefor by the close of business on the
Business Day telephonic notice is received by the Swing Line Lender.  Upon the
making of each Swing Line Loan, and without further action on the part of the
Swing Line Lender or any other Person, each Revolving Loan Lender (other than

 

35

--------------------------------------------------------------------------------


 

the Swing Line Lender) shall be deemed to have irrevocably purchased, to the
extent of its Revolving Loan Percentage, a participation interest in such Swing
Line Loan, and such Revolving Loan Lender shall, to the extent of its Revolving
Loan Percentage, be responsible for reimbursing within one Business Day of
receiving notice thereof the Swing Line Lender for Swing Line Loans which have
not been reimbursed by the Borrower in accordance with the terms of this
Agreement.

 

(b)                                 If any Default shall occur and be
continuing, then each Revolving Loan Lender (other than the Swing Line Lender)
irrevocably agrees that it will, at the request of the Swing Line Lender, make a
Revolving Loan (which shall initially be funded as a Base Rate Loan) in an
amount equal to such Lender’s Revolving Loan Percentage of the aggregate
principal amount of all such Swing Line Loans then outstanding (such outstanding
Swing Line Loans hereinafter referred to as the “Refunded Swing Line Loans”). 
On or before 11:00 a.m. on the first Business Day following receipt by each
Revolving Loan Lender of a request to make Revolving Loans as provided in the
preceding sentence, each Revolving Loan Lender shall deposit in an account
specified by the Swing Line Lender the amount so requested in same day funds and
such funds shall be applied by the Swing Line Lender to repay the Refunded Swing
Line Loans.  At the time the Revolving Loan Lenders make the above referenced
Revolving Loans, the Swing Line Lender shall be deemed to have made, in
consideration of the making of the Refunded Swing Line Loans, Revolving Loans in
an amount equal to the Swing Line Lender’s Revolving Loan Percentage of the
aggregate principal amount of the Refunded Swing Line Loans.  Upon the making
(or deemed making, in the case of the Swing Line Lender) of any Revolving Loans
pursuant to this clause, the amount so funded shall become an outstanding
Revolving Loan and shall no longer be owed as a Swing Line Loan.  All interest
payable with respect to any Revolving Loans made (or deemed made, in the case of
the Swing Line Lender) pursuant to this clause shall be appropriately adjusted
to reflect the period of time during which the Swing Line Lender had outstanding
Swing Line Loans in respect of which such Revolving Loans were made.  Each
Revolving Loan Lender’s obligation to make the Revolving Loans referred to in
this clause shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, any
Obligor or any Person for any reason whatsoever; (ii) the occurrence or
continuance of any Default; (iii) any adverse change in the condition (financial
or otherwise) of any Obligor; (iv) the acceleration or maturity of any
Obligations or the termination of any Commitment after the making of any Swing
Line Loan; (v) any breach of any Loan Document by any Person; or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

SECTION 2.4.  Continuation and Conversion Elections.  By telephonic notice to
the Administrative Agent on or before 12:00 noon on a Business Day (followed
(within one Business Day) by the delivery of a confirming
Continuation/Conversion Notice), the Borrower may from time to time irrevocably
elect, on not less than one Business Day’s notice in the case of Base Rate
Loans, or three Business Days’ notice in the case of LIBO Rate Loans, and in
either case not more than five Business Days’ notice, that all, or any portion
in an aggregate minimum

 

36

--------------------------------------------------------------------------------


 

amount of $2,000,000 and an integral multiple of $500,000 be, in the case of
Base Rate Loans, converted into LIBO Rate Loans or be, in the case of LIBO Rate
Loans, converted into Base Rate Loans or continued as LIBO Rate Loans (in the
absence of delivery of a Continuation/Conversion Notice with respect to any LIBO
Rate Loan at least three Business Days (but not more than five Business Days)
before the last day of the then current Interest Period with respect thereto,
such LIBO Rate Loan shall, on such last day, automatically convert to a Base
Rate Loan); provided that (x) each such conversion or continuation shall be pro
rated among the applicable outstanding Loans of all Lenders that have made such
Loans, and (y) no portion of the outstanding principal amount of any Loans may
be continued as, or be converted into, LIBO Rate Loans when any Default has
occurred and is continuing.

 

SECTION 2.5.  Funding.  Each Lender may, if it so elects, fulfill its obligation
to make, continue or convert LIBO Rate Loans hereunder by causing one of its
foreign branches or Affiliates (or an international banking facility created by
such Lender) to make or maintain such LIBO Rate Loan; provided that such LIBO
Rate Loan shall nonetheless be deemed to have been made and to be held by such
Lender, and the obligation of the Borrower to repay such LIBO Rate Loan shall
nevertheless be to such Lender for the account of such foreign branch, Affiliate
or international banking facility.  In addition, the Borrower hereby consents
and agrees that, for purposes of any determination to be made for purposes of
Sections 4.1, 4.2, 4.3 or 4.4, it shall be conclusively assumed that each Lender
elected to fund all LIBO Rate Loans by purchasing Dollar deposits in its LIBOR
Office’s interbank eurodollar market.

 

SECTION 2.6.  Issuance Procedures.  By delivering to an Issuer, with a copy to
the Administrative Agent, an Issuance Request on or before 10:00 a.m. on a
Business Day, the Borrower may from time to time irrevocably request on not less
than three nor more than ten Business Days’ notice, in the case of an initial
issuance of a Letter of Credit and not less than three Business Days’ prior
notice, in the case of a request for the extension of the Stated Expiry Date of
a standby Letter of Credit (in each case, unless a shorter notice period is
agreed to by the Issuer, in its sole discretion), that an Issuer issue, or
extend the Stated Expiry Date of, a Letter of Credit in such form as may be
requested by the Borrower and approved by such Issuer, solely for the purposes
described in Section 7.1.7.  Each Letter of Credit shall by its terms be stated
to expire on a date (its “Stated Expiry Date”) no later than the earlier to
occur of (i) five Business Days prior to the Revolving Loan Commitment
Termination Date or (ii) (unless otherwise agreed to by an Issuer, in its sole
discretion), one year from the date of its issuance.  Each Issuer will make
available to the beneficiary thereof the original of the Letter of Credit which
it issues.

 

SECTION 2.6.1.  Other Lenders Participation.  Upon the issuance of each Letter
of Credit, and without further action, each Revolving Loan Lender (other than
the Issuer) shall be deemed to have irrevocably purchased, to the extent of its
Revolving Loan Percentage, a participation interest in such Letter of Credit
(including the contingent liability of such Issuer and the right to receive any
Reimbursement Obligation with respect thereto), and such Revolving Loan Lender
shall, to the extent of its Revolving Loan Percentage, be responsible for
reimbursing the applicable Issuer within one Business Day of receiving
(a) notice from the Issuer that such Reimbursement Obligations have not been
reimbursed by the Borrower in accordance with Section 2.6.3 or (b) notice from
the Administrative Agent (who will have received such notice from the Borrower)
that the Borrower intends to refinance such Reimbursement

 

37

--------------------------------------------------------------------------------


 

Obligation with a Revolving Loan.  In addition, such Revolving Loan Lender
shall, to the extent of its Revolving Loan Percentage, be entitled to receive a
ratable portion of the Letter of Credit fees payable pursuant to Section 3.3.3
with respect to each Letter of Credit (other than the issuance fees payable to
the Issuer of such Letter of Credit pursuant to the last sentence of
Section 3.3.3) and of interest payable pursuant to Section 3.2 with respect to
any Reimbursement Obligation.  To the extent that any Revolving Loan Lender has
reimbursed any Issuer for a Disbursement, such Lender shall be entitled to
receive its ratable portion of any amounts subsequently received (from the
Borrower or otherwise) in respect of such Disbursement.

 

SECTION 2.6.2.  Disbursements.  An Issuer will notify the Borrower and the
Administrative Agent promptly of the presentment for payment of any Letter of
Credit issued by such Issuer, together with notice of the date (the
“Disbursement Date”) such payment shall be made (each such payment, a
“Disbursement”).  Subject to the terms and provisions of such Letter of Credit
and this Agreement, the applicable Issuer shall make such payment to the
beneficiary (or its designee) of such Letter of Credit.  Prior to 12:00 noon on
the first Business Day following the Disbursement Date, the Borrower will
(a) deliver a Borrowing Notice to the Administrative Agent in order to refinance
such Reimbursement Obligation with a Revolving Loan accruing at the Base Rate or
(b) reimburse the applicable Issuer, for all amounts which such Issuer has
disbursed under such Letter of Credit, together with interest thereon at a rate
per annum equal to the rate per annum then in effect for Base Rate Loans (with
the then Applicable Margin for Revolving Loans accruing on such amount) pursuant
to Section 3.2 for the period from the Disbursement Date through the date of
such reimbursement.  Without limiting in any way the foregoing and
notwithstanding anything to the contrary contained herein or in any separate
application for any Letter of Credit, the Borrower hereby acknowledges and
agrees that it shall be obligated to reimburse the applicable Issuer upon each
Disbursement of a Letter of Credit, and it shall be deemed to be the obligor for
purposes of each such Letter of Credit issued hereunder (whether the account
party on such Letter of Credit is the Borrower or a Subsidiary Guarantor).

 

SECTION 2.6.3.  Reimbursement.  The obligation (a “Reimbursement Obligation”) of
the Borrower under Section 2.6.2 to reimburse an Issuer with respect to each
Disbursement (including interest thereon), and, upon the failure of the Borrower
to reimburse an Issuer, each Revolving Loan Lender’s obligation under
Section 2.6.1 to reimburse an Issuer, shall be absolute and unconditional under
any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrower or such Revolving Loan Lender, as the case
may be, may have or have had against such Issuer or any Lender, including any
defense based upon the failure of any Disbursement to conform to the terms of
the applicable Letter of Credit (if, in such Issuer’s good faith opinion, such
Disbursement is determined to be appropriate) or any non-application or
misapplication by the beneficiary of the proceeds of such Letter of Credit;
provided that after paying in full its Reimbursement Obligation hereunder,
nothing herein shall adversely affect the right of the Borrower or such Lender,
as the case may be, to commence any proceeding against an Issuer for any
wrongful Disbursement made by such Issuer under a Letter of Credit as a result
of acts or omissions constituting gross negligence or willful misconduct on the
part of such Issuer.

 

38

--------------------------------------------------------------------------------


 

SECTION 2.6.4.  Deemed Disbursements.  Upon the occurrence and during the
continuation of any Event of Default under Section 8.1.9 or upon notification by
the Administrative Agent (acting at the direction of the Required Lenders) to
the Borrower of its obligations under this Section, following the occurrence and
during the continuation of any other Event of Default,

 

(a)                                  the aggregate Stated Amount of all Letters
of Credit shall, without demand upon or notice to the Borrower or any other
Person, be deemed to have been paid or disbursed by the Issuers of such Letters
of Credit (notwithstanding that such amount may not in fact have been paid or
disbursed); and

 

(b)                                 the Borrower shall be immediately obligated
to deposit (in the manner described below) an amount deemed to have been so paid
or disbursed by such Issuers.

 

Amounts payable by the Borrower pursuant to this Section shall be deposited in
immediately available funds with the Administrative Agent and held as collateral
security for the Reimbursement Obligations.  When all Events of Defaults giving
rise to the deemed disbursements under this Section have been cured or waived
the Administrative Agent shall return to the Borrower all amounts then on
deposit with the Administrative Agent pursuant to this Section which have not
been applied to the satisfaction of the Reimbursement Obligations.

 

SECTION 2.6.5.  Nature of Reimbursement Obligations.  The Borrower, each other
Obligor and, to the extent set forth in Section 2.6.1, each Revolving Loan
Lender shall assume all risks of the acts, omissions or misuse of any Letter of
Credit by the beneficiary thereof.  No Issuer (except to the extent of its own
gross negligence or willful misconduct) shall be responsible for:

 

(a)                                  the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Letter of Credit or any document submitted by
any party in connection with the application for and issuance of a Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged;

 

(b)                                 the form, validity, sufficiency, accuracy,
genuineness or legal effect of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or the proceeds thereof in whole or in part, which may prove to be
invalid or ineffective for any reason;

 

(c)                                  failure of the beneficiary to comply fully
with conditions required in order to demand payment under a Letter of Credit;

 

(d)                                 errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise; or

 

(e)                                  any loss or delay in the transmission or
otherwise of any document or draft required in order to make a Disbursement
under a Letter of Credit.

 

39

--------------------------------------------------------------------------------


 

None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to any Issuer or any Revolving Loan Lender hereunder. 
In furtherance and not in limitation or derogation of any of the foregoing, any
action taken or omitted to be taken by an Issuer in good faith (and not
constituting gross negligence or willful misconduct) shall be binding upon each
Obligor and each such Revolving Loan Lender, and shall not put such Issuer under
any resulting liability to any Obligor or any Revolving Loan Lender, as the case
may be.

 

SECTION 2.6.6.  Letter of Credit Participation Agreements.  In the event that
any Issuer (a “Participating Issuer”) enters into any agreement with any other
Person (a “Non-Lender Issuer”) to issue letters of credit for the account of the
Borrower, such letter of credit will be deemed to be a Letter of Credit issued
hereunder and the Reimbursement Obligation and other Obligations of the Borrower
and related Obligations of the Guarantors with respect to such Letter of Credit
and the obligation of the Revolving Lenders to participate in such Letters of
Credit will be obligations owed to the Participating Issuer and not the
Non-Lender Issuer.  The Non-Lender Issuer will have no claims or any other
rights hereunder or against any Obligor or any Lender other than the
Participating Issuer.

 

SECTION 2.7.  Register; Notes.  (a) The Borrower hereby designates the
Administrative Agent to serve as the Borrower’s agent, solely for the purpose of
this clause, to maintain a register (the “Register”) on which the Administrative
Agent will record each Lender’s Commitment, the Loans made by each Lender and
each repayment in respect of the principal amount of the Loans, annexed to which
the Administrative Agent shall retain a copy of each Lender Assignment Agreement
delivered to the Administrative Agent pursuant to Section 10.11.  Failure to
make any recordation, or any error in such recordation, shall not affect any
Obligor’s Obligations.  The entries in the Register shall be conclusive, in the
absence of manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person in whose name a Loan is registered as the owner
thereof for the purposes of all Loan Documents, notwithstanding notice or any
provision herein to the contrary.  Any assignment or transfer of a Commitment or
the Loans made pursuant hereto shall be registered in the Register only upon
delivery to the Administrative Agent of a Lender Assignment Agreement that has
been executed by the requisite parties pursuant to Section 10.11.  No assignment
or transfer of a Lender’s Commitment or Loans shall be effective unless such
assignment or transfer shall have been recorded in the Register by the
Administrative Agent as provided in this Section.

 

(b)                                 The Borrower agrees that, upon the request
of any Lender, the Borrower will execute and deliver to such Lender a Note
evidencing the Loans made by, and payable to the order of, such Lender in a
maximum principal amount equal to such Lender’s Percentage of the original
applicable Commitment Amount.  The Borrower hereby irrevocably authorizes each
Lender to make (or cause to be made) appropriate notations on the grid attached
to such Lender’s Note (or on any continuation of such grid), which notations, if
made, shall evidence, inter alia, the date of, the outstanding principal amount
of, and the interest rate and Interest Period applicable to the Loans evidenced
thereby.  Such notations shall, to the extent not inconsistent with notations
made by the Administrative Agent in the Register, be conclusive and binding on
each Obligor absent manifest error; provided that the failure of any Lender to
make any such notations or any error in such notations shall not limit or
otherwise affect any Obligations of any Obligor.

 

40

--------------------------------------------------------------------------------


 

ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

SECTION 3.1.  Repayments and Prepayments; Application.  The Borrower agrees that
the Loans shall be repaid and prepaid pursuant to the following terms.

 

SECTION 3.1.1.  Repayments and Prepayments.  The Borrower shall repay in full
the unpaid principal amount of each Loan upon the applicable Stated Maturity
Date therefor.  Prior thereto, payments and prepayments of the Loans shall or
may be made as set forth below.

 

(a)                                  From time to time on any Business Day, the
Borrower may make a voluntary prepayment, in whole or in part, of the
outstanding principal amount of any

 

(i)  Loans (other than Swing Line Loans); provided that (A) any such prepayment
of the Term Loans shall be made pro rata among Term Loans of the same type and,
if applicable, having the same Interest Period of all Lenders that have made
such Term Loans and any such prepayment of Revolving Loans shall be made pro
rata among the Revolving Loans of the same type and, if applicable, having the
same Interest Period of all Lenders that have made such Revolving Loans; (B) all
such voluntary prepayments shall require, in the case of Base Rate Loans at
least one Business Day’s prior notice (such notice to be delivered before noon
on such day), and in the case of LIBO Rate Loans at least three Business Day’s
prior notice (such notice to be delivered before noon on such day), and in
either case not more than five Business Days’ prior irrevocable notice to the
Administrative Agent (which notice may be telephonic so long as such notice is
confirmed in writing within 24 hours thereafter and such notice to be delivered
before noon on such day); and (C) all such voluntary partial prepayments shall
be, in the case of LIBO Rate Loans, in an aggregate minimum amount of $2,000,000
and an integral multiple of $1,000,000 and, in the case of Base Rate Loans, in
an aggregate minimum amount of $1,000,000 and an integral multiple of $500,000;
and

 

(ii)  Swing Line Loans; provided that (A) all such voluntary prepayments shall
require prior telephonic notice to the Swing Line Lender on or before 1:00 p.m.
on the day of such prepayment (such notice to be confirmed in writing within
24 hours thereafter); and (B) all such voluntary partial prepayments shall be in
an aggregate minimum amount of $250,000 and an integral multiple of $50,000.

 

(iii)  Each notice of prepayment sent pursuant to this clause shall specify the
prepayment date, the principal amount of each Borrowing (or portion thereof) to
be prepaid and the scheduled installment or installments of principal to which
such prepayment is to be applied.  Each such notice shall be irrevocable and
shall commit the Borrower to prepay such Borrowing by the amount stated therein
on the date stated therein; provided that a notice of prepayment may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which

 

41

--------------------------------------------------------------------------------


 

case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. All prepayments under this clause (other than prepayments of
Revolving Loans that are Base Rate Loans that are not made in connection with
the termination or permanent reduction of the Revolving Loan Commitment) shall
be accompanied by accrued and unpaid interest on the principal amount to be
prepaid to but excluding the date of payment.

 

(b)                                 On each date when the sum of (i) the
aggregate outstanding principal amount of all Revolving Loans and Swing Line
Loans and (ii) the aggregate amount of all Letter of Credit Outstandings exceeds
the Revolving Loan Commitment Amount (as it may be reduced from time to time
pursuant to this Agreement), the Borrower shall make a mandatory prepayment of
Revolving Loans or Swing Line Loans (or both) and, if necessary, after repayment
of such Loans, Cash Collateralize Letter of Credit Outstandings, in an aggregate
amount equal to such excess.

 

(c)                                  Concurrently with the receipt by the
Borrower or any of its Subsidiaries of any Net Debt Proceeds, the Borrower shall
(or shall cause such Subsidiary to) make a mandatory prepayment of the Loans in
an amount equal to 100% of such Net Debt Proceeds, to be applied as set forth in
Section 3.1.2.

 

(d)                                 In the event the Borrower or any of its
Subsidiaries receives any Net Disposition Proceeds or Net Casualty Proceeds, the
Borrower shall, (subject to the proviso hereto) within 5 Business Days of such
receipt, deliver to the Administrative Agent a calculation of the amount of such
Net Disposition Proceeds or Net Casualty Proceeds, and, to the extent the
aggregate amount of such proceeds received by the Borrower and their respective
Subsidiaries in any Fiscal Year exceeds $1,000,000, the Borrower shall (or shall
cause such Subsidiary to) make a mandatory prepayment of the Loans in an amount
equal to 100% of such excess; provided that, upon written notice by the Borrower
to the Administrative Agent not more than 5 Business Days following receipt of
any Net Disposition Proceeds or Net Casualty Proceeds, such proceeds may be
retained by the Borrower and its Subsidiaries (and be excluded from the
prepayment requirements of this clause) if (A) the Borrower informs the
Administrative Agent in such notice of its good faith intention to apply (or
cause one or more of its Subsidiaries to apply) such Net Disposition Proceeds or
Net Casualty Proceeds to the acquisition of other assets or properties in the
U.S. consistent with the businesses permitted to be conducted pursuant to
Section 7.2.1 (including by way of merger or Investment), and (B) within 365
days following the receipt of such Net Disposition Proceeds or Net Casualty
Proceeds, such proceeds are applied or committed to such acquisition.  The
amount of such Net Disposition Proceeds or Net Casualty Proceeds unused or
uncommitted after such 365 day period shall be applied to prepay the Loans as
set forth in Section 3.1.2; provided that in the event the Borrower or such
Subsidiary has not applied such committed but unused Net Disposition Proceeds or
Net Casualty Proceeds for such acquisition within seventeen months following the
receipt of such Net Disposition Proceeds or Net Casualty Proceeds,

 

42

--------------------------------------------------------------------------------


 

all of such committed but unused Net Disposition Proceeds or Net Casualty
Proceeds shall be applied to prepay the Loans as set forth in Section 3.1.2 at
the end of such seventeen month period.  At any time after receipt of any such
Net Disposition Proceeds or Net Casualty Proceeds in excess of $2,500,000 during
any Fiscal Year (individually or in the aggregate) but prior to the application
thereof to a mandatory prepayment or the acquisition of other assets or
properties as described above, the Borrower shall deposit (or cause to be
deposited) an amount equal to such excess into a cash collateral account (the
“Proceeds Account”) maintained with (and subject to documentation reasonably
satisfactory to) the Administrative Agent for the benefit of the Secured Parties
(and over which the Administrative Agent shall have a first priority perfected
Lien) pending such application as a prepayment or to be released as requested by
the Borrower in respect of such acquisition.  Amounts deposited in such cash
collateral account shall be invested in Cash Equivalent Investments, as directed
by the Borrower.

 

(e)                                  Within 15 days after delivering a
Compliance Certificate with respect to each Fiscal Quarter resulting in the
commencement or continuation of a Dividend Suspension Period, the Borrower shall
make a mandatory prepayment of the Loans in an amount equal to 50% of Available
Cash (if positive) for such Fiscal Quarter, to be applied as set forth in
Section 3.1.2;

 

(f)                                    Immediately upon any acceleration of the
Stated Maturity Date of any Loans pursuant to Sections 8.2 or   8.3, the
Borrower shall repay all the Loans, unless, pursuant to Section 8.3, only a
portion of all the Loans is so accelerated (in which case the portion so
accelerated shall be so repaid).

 

Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4.  In lieu of making
any mandatory prepayment pursuant to clauses (c), (d), or (e) of this Section in
respect of any LIBO Rate Loan other than on the last day of the Interest Period
therefor, so long as no Default shall have occurred and be continuing, the
Borrower at its option may deposit with the Administrative Agent an amount equal
to the amount of the LIBO Rate Loan to be prepaid and such LIBO Rate Loan shall
be repaid on the last day of the Interest Period therefor in the required
amount.  Such deposit shall be held by the Administrative Agent in a corporate
time deposit account established on terms reasonably satisfactory to the
Administrative Agent, earning interest at the then-customary rate for accounts
of such type.  Such deposit shall cash collateralize the applicable Obligations;
provided that (A) the Borrower may at any time direct that such deposit be
applied to make the applicable payment required pursuant to this Section,
subject to the provisions of Section 4.4 and (B) upon the occurrence of a
Default, such amounts on deposit shall be applied by the Administrative Agent to
prepay the Loans.

 

SECTION 3.1.2.  Application.  Amounts prepaid pursuant to Section 3.1.1 shall be
applied as set forth in this Section.

 

(a)                                  Subject to clause (b), each prepayment or
repayment of the principal of the Loans shall be applied, to the extent of such
prepayment or repayment, first, to the principal amount thereof being maintained
as Base Rate Loans, and second, subject to the

 

43

--------------------------------------------------------------------------------


 

terms of the last paragraph of Section 3.1.1 and Section 4.4, to the principal
amount thereof being maintained as LIBO Rate Loans.

 

(b)                                 Each prepayment of the Loans made pursuant
to clauses (c), (d) or (e) of Section 3.1.1 shall be applied (i) first, to a
mandatory prepayment of the outstanding principal amount of all Term Loans, and
(ii) second, once all Term Loans have been repaid in full, to a reduction of the
Revolving Loan Commitment Amount in accordance with Section 2.2.2.

 

SECTION 3.2.  Interest Provisions.  Interest on the outstanding principal amount
of the Loans shall accrue and be payable in accordance with the terms set forth
below.

 

SECTION 3.2.1.  Rates.  Pursuant to an appropriately delivered Borrowing Request
or Continuation/Conversion Notice, the Borrower may elect that the Loans
comprising a Borrowing accrue interest at a rate per annum:

 

(a)                                  on that portion maintained from time to
time as a Base Rate Loan, equal to the sum of the Alternate Base Rate from time
to time in effect plus the Applicable Margin; provided that all Swing Line Loans
shall always accrue interest at a rate per annum equal to the Alternate Base
Rate from time to time in effect plus the then effective Applicable Margin for
Revolving Loans maintained as Base Rate Loans; and

 

(b)                                 on that portion maintained as a LIBO Rate
Loan, during each Interest Period applicable thereto, equal to the sum of the
LIBO Rate (Reserve Adjusted) for such Interest Period plus the Applicable
Margin,

 

but in no event in excess of the maximum nonusurious interest rate permitted by
applicable law.  All LIBO Rate Loans shall bear interest from and including the
first day of the applicable Interest Period to (but not including) the last day
of such Interest Period at the interest rate determined as applicable to such
LIBO Rate Loan.  Interest on Base Rate Loans shall be calculated from and
including the first day of the Borrowing of such Base Rate Loan to (but not
including) the date interest is required to be paid on such Base Rate Loan
pursuant to Section 3.2.3.

 

SECTION 3.2.2.  Post-Maturity Rates.  After the date any principal amount of any
Loan or Reimbursement Obligation is due and payable (whether on the Stated
Maturity Date, upon acceleration or otherwise), or after any other monetary
Obligation of the Borrower shall have become due and payable, and such
Reimbursement Obligation or Obligation shall not have been paid, the Borrower
shall pay, but only to the extent permitted by law, interest (after as well as
before judgment) on such amounts at a rate per annum equal to (a) in the case of
overdue principal on any Loan, the rate of interest that otherwise would be
applicable to such Loan plus 2% per annum; and (b) in the case of overdue
interest, fees and other monetary Obligations, the Alternate Base Rate plus 2%
per annum, but in no event in excess of the maximum nonusurious interest rate
permitted by applicable law.

 

SECTION 3.2.3.  Payment Dates.  Interest accrued on each Loan shall be payable,
without duplication:

 

44

--------------------------------------------------------------------------------


 

(a)                                  on the Stated Maturity Date therefor;

 

(b)                                 on the date of any payment or prepayment, in
whole or in part, of principal outstanding on such Loan (other than Swing Line
Loans and Base Rate Loans) on the principal amount so paid or prepaid;

 

(c)                                  with respect to Base Rate Loans (including
Swing Line Loans), on each Quarterly Payment Date occurring after the Amendment
Effective Date;

 

(d)                                 with respect to LIBO Rate Loans, on the last
day of each applicable Interest Period (and, if such Interest Period shall
exceed three months, on each Quarterly Payment Date occurring after the first
day of such Interest Period); and

 

(e)                                  on that portion of any Loans the Stated
Maturity Date of which is accelerated pursuant to Sections 8.2 or 8.3,
immediately upon such acceleration.

 

Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise) shall be payable upon demand.

 

SECTION 3.3.  Fees.  The Borrower agrees to pay the fees set forth below.  All
such fees shall be non-refundable.

 

SECTION 3.3.1.  Commitment Fee.  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender with a Revolving Loan
Commitment, for the period (including any portion thereof when any of its
Commitments are suspended by reason of the Borrower’s inability to satisfy any
condition of Article V) commencing on the Amendment Effective Date and
continuing through the Commitment Termination Date, a commitment fee in an
amount per annum equal to 0.50%, in each case on such Lender’s Percentage of the
sum of the average daily unused portion of the Revolving Loan Commitment Amount
less the average daily amount of Letter of Credit Outstandings.  All commitment
fees payable pursuant to this Section shall be calculated on a year comprised of
360 days and payable by the Borrower on each Quarterly Payment Date, commencing
with the first Quarterly Payment Date following the Amendment Effective Date,
and on the Revolving Loan Commitment Termination Date.  The making of Swing Line
Loans shall not constitute usage of the Revolving Loan Commitment with respect
to the calculation of commitment fees to be paid by the Borrower to the Lenders.

 

SECTION 3.3.2.  Other Fees.  The Borrower agrees to pay the fees in the amounts
and on the dates set forth in each Fee Letter.

 

SECTION 3.3.3.  Letter of Credit Fee.  The Borrower agrees to pay to the
Administrative Agent, for the pro rata account of the applicable Issuer and each
Revolving Loan Lender, a Letter of Credit fee in a per annum amount equal to the
then effective Applicable Margin for Revolving Loans maintained as LIBO Rate
Loans, multiplied by the Stated Amount of each such Letter of Credit, such fees
being payable quarterly in arrears on each Quarterly Payment Date following the
date of issuance of each Letter of Credit and on the Commitment Termination
Date.  The Borrower further agrees to pay to the applicable Issuer quarterly in
arrears on each Quarterly

 

45

--------------------------------------------------------------------------------


 

Payment Date following the date of issuance of each Letter of Credit and on the
Commitment Termination Date an issuance fee as agreed to by the Borrower and
such Issuer.

 

ARTICLE IV
CERTAIN LIBO RATE AND OTHER PROVISIONS

 

SECTION 4.1.  LIBO Rate Lending Unlawful.  If any Lender shall determine (which
determination shall, upon notice thereof to the Borrower and the Administrative
Agent, be conclusive and binding on the Borrower) that the introduction of or
any change in or in the interpretation of any law makes it unlawful, or any
Governmental Authority asserts that it is unlawful, for such Lender to make or
continue any Loan as, or to convert any Loan into, a LIBO Rate Loan, the
obligations of such Lender to make, continue or convert any such LIBO Rate Loan
shall, upon such determination, forthwith be suspended until such Lender shall
notify the Administrative Agent that the circumstances causing such suspension
no longer exist, and all outstanding LIBO Rate Loans payable to such Lender
shall automatically convert into Base Rate Loans at the end of the then current
Interest Periods with respect thereto or sooner, if required by such law or
assertion.

 

SECTION 4.2.  Deposits Unavailable.  If the Administrative Agent shall have
determined that

 

(a)                                  Dollar deposits in the relevant amount and
for the relevant Interest Period are not available to it in its relevant market;
or

 

(b)                                 by reason of circumstances affecting its
relevant market, adequate means do not exist for ascertaining the interest rate
applicable hereunder to LIBO Rate Loans;

 

then, upon notice from the Administrative Agent to the Borrower and the Lenders,
the obligations of all Lenders under Sections 2.3 and 2.4 to make or continue
any Loans as, or to convert any Loans into, LIBO Rate Loans shall forthwith be
suspended until the Administrative Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist.

 

SECTION 4.3.  Increased LIBO Rate Loan Costs, etc.  The Borrower agrees to
reimburse each Lender and Issuer for any increase in the cost to such Lender or
Issuer of, or any reduction in the amount of any sum receivable by such Person
in respect of, such Person’s Commitments and the making of Credit Extensions
hereunder (including the making, continuing or maintaining (or of its obligation
to make or continue) any Loans as, or of converting (or of its obligation to
convert) any Loans into, LIBO Rate Loans) that arise in connection with any
change in, or the introduction, adoption, effectiveness, change in
interpretation, reinterpretation or phase-in after the Amendment Effective Date
of, any law or regulation, directive, guideline, decision or request (whether or
not having the force of law) of any Governmental Authority, except for such
changes with respect to increased capital costs and Taxes which are governed by
Sections 4.5 and 4.6, respectively.  Each affected Lender or Issuer shall
promptly notify the Administrative Agent and the Borrower in writing of the
occurrence of any such event, stating the reasons therefor and the

 

46

--------------------------------------------------------------------------------


 

additional amount required fully to compensate such Person for such increased
cost or reduced amount.  Such additional amounts shall be payable by the
Borrower directly to such Lender or Issuer within five days of its receipt of
such notice, and such notice shall, in the absence of manifest error, be
conclusive and binding on the Borrower.  Notwithstanding the foregoing, no
Lender or Issuer shall be entitled to compensation under this Section for any
costs incurred or reductions suffered with respect to any date that it has such
costs unless it shall have notified the Borrower that it will demand
compensation for such costs not more than 180 days after the date on which it
shall have become aware of such costs.

 

SECTION 4.4.  Funding Losses.  In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make or
continue any portion of the principal amount of any Loan as, or to convert any
portion of the principal amount of any Loan into, a LIBO Rate Loan) as a result
of

 

(a)                                  any conversion or repayment or prepayment
of the principal amount of any LIBO Rate Loan on a date other than the scheduled
last day of the Interest Period applicable thereto, whether pursuant to
Article III or otherwise;

 

(b)                                 any Loans not being made as LIBO Rate Loans
in accordance with the Borrowing Request therefor; or

 

(c)                                  any Loans not being continued as, or
converted into, LIBO Rate Loans in accordance with the Continuation/Conversion
Notice therefor;

 

then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five days of its receipt
thereof, pay directly to such Lender such amount as will (in the reasonable
determination of such Lender) reimburse such Lender for such loss or expense. 
Such written notice shall, in the absence of manifest error, be conclusive and
binding on the Borrower.

 

SECTION 4.5.  Increased Capital Costs.  If, after the Amendment Effective Date,
any change in, or the introduction, adoption, effectiveness, change in
interpretation, reinterpretation or phase-in of, any law or regulation,
directive, guideline, decision or request (whether or not having the force of
law) of any Governmental Authority affects or would increase the amount of
capital required or expected to be maintained by any Credit Party or any Person
controlling such Credit Party, and such Credit Party determines (in good faith
but in its sole and absolute discretion) that the rate of return on its or such
controlling Person’s capital as a consequence of the Commitments or the Credit
Extensions made, or the Letters of Credit participated in, by such Credit Party
is reduced to a level below that which such Credit Party or such controlling
Person could have achieved but for the occurrence of any such circumstance, then
upon prompt notice from time to time by such Credit Party to the Borrower, the
Borrower shall within five days following receipt of such notice pay directly to
such Credit Party additional amounts sufficient to compensate such Credit Party
or such controlling Person for such reduction in rate of return.  A statement of
such Credit Party as to any such additional amount or amounts shall, in the
absence of manifest error, be conclusive and binding on the Borrower.  In
determining such amount, such

 

47

--------------------------------------------------------------------------------


 

Credit Party may use any method of averaging and attribution that it (in its
sole and absolute discretion) shall deem applicable.  Notwithstanding the
foregoing, no Credit Party shall be entitled to compensation under this
Section for any additional amounts with respect to any date unless it shall have
notified the Borrower that it will demand compensation hereunder not more than
180 days after the date on which it shall have become aware of such increased
costs.

 

SECTION 4.6.  Taxes.  The Borrower covenants and agrees as follows with respect
to Taxes.

 

(a)                                  Any and all payments by the Borrower under
each Loan Document shall be made free and clear of, and without deduction or
withholding for or on account of, any Taxes, unless required by law.  In the
event that any Taxes are imposed and required to be deducted or withheld from
any payment required to be made by any Obligor to or on behalf of any Credit
Party under any Loan Document, then:

 

(i)  subject to clause (f), if such Taxes are Non-Excluded Taxes, the amount of
such payment shall be increased as may be necessary so that such payment is
made, after withholding or deduction for or on account of such Taxes, in an
amount that is not less than the amount provided for in such Loan Document; and

 

(ii)  the Borrower shall withhold the full amount of such Taxes from such
payment (as increased pursuant to clause (a)(i) of this Section) and shall pay
such amount to the Governmental Authority imposing such Taxes in accordance with
applicable law.

 

(b)                                 In addition, the Borrower shall pay all
Other Taxes imposed to the relevant Governmental Authority imposing such Other
Taxes in accordance with applicable law.

 

(c)                                  As promptly as practicable after the
payment of Other Taxes or Non-Excluded Taxes, and in any event within 45 days of
any such payment being made, the Borrower shall furnish to the Administrative
Agent a copy of an official receipt (or a certified copy thereof) evidencing the
payment of such Taxes or Other Taxes.  The Administrative Agent shall make
copies thereof available to any Lender upon request therefor.

 

(d)                                 Subject to clause (f), the Borrower shall
indemnify each Credit Party for any Non-Excluded Taxes and Other Taxes, levied,
imposed or assessed on (and whether or not paid directly by) such Credit Party
whether or not such Non-Excluded Taxes or Other Taxes are correctly or legally
asserted by the relevant Governmental Authority.  Promptly upon having knowledge
that any such Non-Excluded Taxes or Other Taxes have been levied, imposed or
assessed, and promptly upon notice thereof by any Credit Party, the Borrower
shall pay such Non-Excluded Taxes or Other Taxes directly to the relevant
Governmental Authority provided that the Borrower shall not be obligated to so
indemnify each Credit Party in respect of interest or penalties attributable to
any Non-Excluded Taxes or Other Taxes: (i) to the extent that (A) such interest
or penalties

 

48

--------------------------------------------------------------------------------


 

resulted solely from the failure of the Administrative Agent or such other
Credit Party as applicable, to notify the Borrower of the imposition of such
Non-Excluded Taxes or Other Taxes within 120 days after the Administrative Agent
or such other Credit Party (as the case may be) actually received written notice
of such imposition from the applicable taxing authority and (B) such interest
and penalties are not attributable to periods beginning seven days after the
Borrower actually receives written notice from the Administrative Agent or such
other Credit Party (as the case may be) of the imposition of such Taxes or
(ii) such interest or penalties resulted solely from the gross negligence or
willful misconduct of the Administrative Agent or such Credit Party.  With
respect to indemnification for Non-Excluded Taxes and Other Taxes actually paid
by any Credit Party or the indemnification provided in the immediately preceding
sentence, such indemnification shall be made within 30 days after the date such
Credit Party makes written demand therefor.  The Borrower acknowledges that any
payment made to any Credit Party or to any Governmental Authority in respect of
the indemnification obligations of the Borrower provided in this clause shall
constitute a payment in respect of which the provisions of clause (a) and this
clause shall apply.

 

(e)                                  Each Non-U.S. Credit Party, on or prior to
the date on which such Non-U.S. Credit Party becomes a Credit Party hereunder
(and from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only for so long as such non-U.S. Credit Party is
legally entitled to do so), shall deliver to the Borrower and the Administrative
Agent either (i) two duly completed copies of either (x) Internal Revenue
Service Form W-8BEN (or other applicable Internal Revenue Service Form W-8)
claiming eligibility of the Non-U.S. Credit Party for benefits of an income tax
treaty to which the United States is a party or (y) Internal Revenue Service
Form W-8ECI, or in either case an applicable successor form; or (ii) in the case
of a Non-U.S. Credit Party that is not legally entitled to deliver either form
listed in clause (e)(i), (x) a certificate to the effect that such Non-U.S.
Credit Party is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a controlled foreign corporation
receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code (referred to as an “Exemption Certificate”) and
(y) two duly completed copies of Internal Revenue Service Form W-8BEN (or other
applicable Internal Revenue Service Form W-8), or applicable successor forms.

 

(f)                                    The Borrower shall not be obligated to
pay any additional amounts to any Credit Party pursuant to clause (a)(i), or to
indemnify any Lender pursuant to clause (d), in respect of Non-Excluded Taxes to
the extent imposed as a result of (i) the failure of such Credit Party to
deliver to the Borrower the form or forms and/or an Exemption Certificate, as
applicable to such Credit Party, pursuant to clause (e) or (ii) such form or
forms and/or Exemption Certificate not establishing a complete exemption from
the Non-Excluded Tax in question or the information or certifications made
therein by the Credit Party being untrue or inaccurate on the date delivered in
any material respect; provided that the Borrower shall be obligated to pay
additional amounts to any such Credit Party pursuant to clause (a)(i), or to
indemnify any such Credit Party pursuant to clause (d), in respect of such
Non-Excluded Taxes to the extent that any such failure to deliver a form

 

49

--------------------------------------------------------------------------------


 

or forms or an Exemption Certificate or the failure of such form or forms or
Exemption Certificate to establish a complete exemption from Non-Excluded Taxes
or inaccuracy or untruth contained therein resulted from (A) a change in any
applicable statute, treaty, regulation or other applicable law or any official
interpretation of any of the foregoing by an applicable Governmental Authority
(a “Change in Law”) enacted, adopted, promulgated or issued (as the case may be)
after the Amendment Effective Date, which Change in Law rendered such Credit
Party no longer legally entitled to deliver such form or forms or Exemption
Certificate or otherwise ineligible for a complete exemption from such
Non-Excluded Taxes, or rendered the information or certifications made in or
such form or forms or Exemption Certificate untrue or inaccurate in a material
respect, or (B) a redesignation of the Credit Party’s lending office that was
made at the request of the Borrower. In addition, if at the time of an
assignment under Section 10.11, any greater Non-Excluded Taxes subject to
payment of additional amounts pursuant to clause (a)(i) or indemnification
pursuant to clause (d) would apply to the assignee Credit Party than applied to
the assignor Credit Party, then such assignee Credit Party shall not be entitled
to additional amounts pursuant to clause (a)(i) or indemnification pursuant to
clause (d) with respect to the portion of such Non-Excluded Taxes as exceeds the
Non-Excluded Taxes applicable to the assignor Credit Party unless the assignee
Credit Party notifies the Borrower in writing at the time of the assignment (or
if the Borrower’s approval is required for such assignment, at the time of
delivery to the Borrower of a request for such approval) that such greater
Non-Excluded Taxes are applicable to such assignee Credit Party (or if the
Borrower’s approval is required for such assignment, that such greater
Non-Excluded Taxes would be applicable to such assignee if such approval were
granted).  Each Credit Party, with respect to itself, agrees to indemnify and
hold harmless the Borrower from any Taxes, penalties, interest and other
reasonable expenses, costs and losses incurred or payable by the Borrower as a
result of the failure of the Borrower to comply with its obligations under
clause (a)(ii) in reliance on any form or certificate provided to it by such
Credit Party pursuant to this Section.

 

(g)                                 If and to the extent that any Credit Party
determines (in good faith) that it has actually realized a refund of a Tax in
respect to which the Borrower paid any additional amounts to such Credit Party
pursuant to clause (a)(i) or clause (d), such Credit Party shall, to the extent
such Credit Party determines in good faith that such Credit Party may do so
without prejudice to the retention of such refund and without any other adverse
Tax consequences to such Credit Party, pay to the Borrower an amount it
determines to be the proportion of the refund as will leave it, after such
payment, in no better or worse financial position than had the Tax giving rise
to the additional amounts not been imposed and had the additional amounts giving
rise to such refund never been paid in the first place.  If any refund resulting
in a payment by a Credit Party to the Borrower under this clause is ultimately
disallowed (in whole or in part, and including, as a result of a settlement with
an applicable Governmental Authority), the Borrower shall, within ten days after
receiving written notice from such Credit Party, return to such Credit Party the
portion of the payment previously made to the Borrower by such Credit Party
(plus interest for the relevant period(s) at the applicable rate(s)) as such
Credit Party shall determine (in such Credit Party’s sole discretion exercised
in good faith) to be due and owning in accordance with this clause.

 

50

--------------------------------------------------------------------------------


 

SECTION 4.7.  Payments, Computations, etc.  (a)  Unless otherwise expressly
provided in a Loan Document, all payments by the Borrower pursuant to each Loan
Document shall be made by the Borrower to the Administrative Agent for the pro
rata account of the Credit Parties entitled to receive such payment.  All
payments shall be made without setoff, deduction or counterclaim not later than
noon on the date due in same day or immediately available funds to such account
as the Administrative Agent shall specify from time to time by notice to the
Borrower.  Funds received after that time shall be deemed to have been received
by the Administrative Agent on the next succeeding Business Day.  The
Administrative Agent shall promptly remit in same day funds to each Credit Party
its share, if any, of such payments received by the Administrative Agent for the
account of such Credit Party.  All interest (including interest on LIBO Rate
Loans) and fees shall be computed on the basis of the actual number of days
(including the first day but excluding the last day) occurring during the period
for which such interest or fee is payable over a year comprised of 360 days (or,
in the case of interest on a Base Rate Loan (calculated at other than the
Federal Funds Rate), 365 days or, if appropriate, 366 days).  Except as
otherwise provided herein, payments due on a day other than a Business Day shall
(except as otherwise required by clause (b) of the definition of “Interest
Period”) be made on the next succeeding Business Day and such extension of time
shall be included in computing interest and fees in connection with that
payment.

 

(b)                                 Except as otherwise expressly set forth
therein, all payments made under any Loan Document shall be applied upon receipt
(i) first, to the payment of all Obligations (other than Loans or interest
thereon) owing to the Administrative Agent, in its capacity as the
Administrative Agent (including the reasonable fees and expenses of counsel to
the Administrative Agent), (ii) second, after payment in full in cash of the
amounts specified in clause (b)(i), to the ratable payment of all interest and
fees owing and due and payable with respect to the Credit Extensions and all
costs and expenses owing to the Secured Parties pursuant to the terms of this
Agreement, until paid in full in cash, (iii)  third, after payment in full in
cash of the amounts specified in clauses (b)(i) and (b)(ii), to the ratable
payment of the principal amount of the Loans then outstanding and due and
payable, the aggregate Reimbursement Obligations then owing and due and payable,
and Cash Collateralization for contingent liabilities under Letter of Credit
Outstandings and due and payable and, if such payment resulted from the proceeds
of collateral (or a payment under a Guaranty), to amounts owing to Secured
Parties under Rate Protection Agreements and due and payable, (iv) fourth, after
payment in full in cash of the amounts specified in clauses (b)(i) through
(b)(iii), to the ratable payment of all other Obligations owing to the Secured
Parties and due and payable, (v) fifth, after payment in full in cash of the
amounts specified in clauses (b)(i) through (b)(iv), to each applicable Obligor
or any other Person lawfully entitled to receive such surplus pursuant to an
order of a Governmental Authority.

 

SECTION 4.8.  Sharing of Payments.  If any Credit Party shall obtain any payment
or other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Credit Extension or Reimbursement Obligation (other
than pursuant to the terms of Sections 4.3, 4.4, 4.5 or 4.6) in excess of its
pro rata share of payments obtained by all Credit Parties, such Credit Party
shall purchase from the other Credit Parties such participations in Credit
Extensions made by them as shall be necessary to cause such purchasing Credit
Party to

 

51

--------------------------------------------------------------------------------


 

share the excess payment or other recovery ratably (to the extent such other
Credit Parties were entitled to receive a portion of such payment or recovery)
with each of them; provided that if all or any portion of the excess payment or
other recovery is thereafter recovered from such purchasing Credit Party, the
purchase shall be rescinded and each Credit Party which has sold a participation
to the purchasing Credit Party shall repay to the purchasing Credit Party the
purchase price to the ratable extent of such recovery together with an amount
equal to such selling Credit Party’s ratable share (according to the proportion
of (a) the amount of such selling Credit Party’s required repayment to the
purchasing Credit Party to (b) total amount so recovered from the purchasing
Credit Party) of any interest or other amount paid or payable by the purchasing
Credit Party in respect of the total amount so recovered.  The Borrower agrees
that any Credit Party purchasing a participation from another Credit Party
pursuant to this Section may, to the fullest extent permitted by law, exercise
all its rights of payment (including pursuant to Section 4.9) with respect to
such participation as fully as if such Credit Party were the direct creditor of
the Borrower in the amount of such participation.  If under any applicable
bankruptcy, insolvency or other similar law any Credit Party receives a secured
claim in lieu of a setoff to which this Section applies, such Credit Party
shall, to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights of the Credit Parties entitled
under this Section to share in the benefits of any recovery on such secured
claim.

 

SECTION 4.9.  Setoff.  Each Credit Party may, upon the occurrence and during the
continuance of any Event of Default described in clauses (a) through (d) of
Section 8.1.9 or, with the consent of the Required Lenders, upon the occurrence
and during the continuance of any other Event of Default, appropriate and apply
to the payment of the Obligations owing to it (whether or not then due), and (as
security for such Obligations) the Borrower hereby grants to each Secured Party
a continuing security interest in, any and all balances, credits, deposits,
accounts or moneys of the Borrower then or thereafter maintained with such
Secured Party (excluding deposits held by the Borrower as a fiduciary for
others); provided that any such appropriation and application shall be subject
to the provisions of Section 4.8.  Each Credit Party agrees promptly to notify
the Borrower and the Administrative Agent after any such appropriation and
application made by such Credit Party; provided that the failure to give such
notice shall not affect the validity of such setoff and application.  The rights
of each Credit Party under this Section are in addition to other rights and
remedies (including other rights of setoff under applicable law or otherwise)
which such Credit Party may have.

 

SECTION 4.10.  Replacement of Lenders.  If any Lender (an “Affected Lender”)
(a) fails to vote in favor of a modification to this Agreement that is otherwise
approved by the requisite number of Lenders (which, in the case of a
modification requiring the consent of all Lenders or all Lenders of a particular
class, means all Lenders or all Lenders of such class, as applicable, other than
such non-consenting Lender), (b) makes a demand upon the Borrower for (or if the
Borrower is otherwise required to pay) amounts pursuant to Section 4.3, 4.5 or
4.6 (and the payment of such amounts are, and are likely to continue to be, more
onerous in the reasonable judgment of the Borrower than with respect to the
other Lenders) or (c) gives notice pursuant to Section 4.1 requiring a
conversion of such Affected Lender’s LIBO Rate Loans to Base Rate Loans or
suspending such Lender’s obligation to make Loans as, or to convert Loans into,
LIBO Rate Loans, the Borrower may, within 30 days of the failure to consent or
receipt by the Borrower of such demand or notice, as the case may be, give
notice (a “Replacement Notice”) in

 

52

--------------------------------------------------------------------------------


 

writing to the Administrative Agent and such Affected Lender of its intention to
replace such Affected Lender with a financial institution or other Person (a
“Substitute Lender”) designated in such Replacement Notice; provided that no
Replacement Notice may be given by the Borrower if (i) such replacement
conflicts with any applicable law or regulation, (ii) any Event of Default shall
have occurred and be continuing at the time of such replacement, (iii) such
Lender consents to such modification, or, if applicable, (iv) prior to any such
replacement, such Lender shall have taken any necessary action under Section 4.5
or 4.6 (if applicable) so as to eliminate the continued need for payment of
amounts owing pursuant to Section 4.5 or 4.6.  If the Administrative Agent
shall, in the exercise of its reasonable discretion and within 30 days of its
receipt of such Replacement Notice, notify the Borrower and such Affected Lender
in writing that the Substitute Lender is satisfactory to the Administrative
Agent (such consent not to be unreasonably withheld and not being required where
the Substitute Lender is already a Lender or an Affiliate of a Lender), then
such Affected Lender shall, subject to the payment of any amounts due pursuant
to Section 4.4, assign, in accordance with Section 10.11, all of its
Commitments, Loans, Notes (if any) and other rights and obligations under this
Agreement and all other Loan Documents (including Reimbursement Obligations, if
applicable) to such Substitute Lender; provided that (i) such assignment shall
be made pursuant to a Lender Assignment Agreement, (ii) the purchase price paid
by such Substitute Lender shall be in the amount of such Affected Lender’s Loans
and its Percentage of outstanding Reimbursement Obligations, together with all
accrued and unpaid interest and fees in respect thereof, plus all other amounts
(including the amounts demanded and unreimbursed under Sections 4.3, 4.5 and
4.6), owing to such Affected Lender hereunder and (iii) the Borrower shall pay
to the Affected Lender and the Administrative Agent all reasonable out-of-pocket
expenses incurred by the Affected Lender and the Administrative Agent in
connection with such assignment and assumption (including the processing fees
described in Section 10.11).  Upon the effective date of an assignment described
above, the Substitute Lender shall become a “Lender” for all purposes under the
Loan Documents.

 

SECTION 4.11.  Mitigation of Claims.  Each Lender agrees that if it makes any
demand for payment under Section 4.3, 4.4, 4.5, or 4.6, or if any adoption or
change of the type described in Section 4.1 shall occur with respect to it, it
will use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions and so long as such efforts would not be disadvantageous
to it, as determined in its sole discretion) to designate a different lending
office if the making of such a designation would reduce or obviate the need for
the Borrower to make payments under Section 4.3, 4.4, 4.5, or 4.6, or would
eliminate or reduce the effect of any adoption or change described in
Section 4.1.

 

ARTICLE V
CONDITIONS TO EFFECTIVENESS

 

SECTION 5.1.  Initial Credit Extension.  The obligations of the Lenders and, if
applicable, the applicable Issuer to fund the initial Credit Extension hereunder
shall be subject to the prior or concurrent satisfaction of each of the
conditions precedent set forth in this Article.

 

53

--------------------------------------------------------------------------------


 

SECTION 5.1.1.  Resolutions, etc.  The Administrative Agent shall have received
from each Obligor, as applicable, (i) a copy of a good standing certificate (to
the extent applicable), dated a date reasonably close to the Amendment Effective
Date, for each such Person and (ii) a certificate, dated the Amendment Effective
Date duly executed and delivered by such Person’s Secretary or Assistant
Secretary, managing member or general partner, as applicable, as to

 

(a)                                  resolutions of each such Person’s Board of
Directors (or other managing body, in the case of an entity other than a
corporation) then in full force and effect authorizing, to the extent relevant,
all aspects of the Transaction applicable to such Person and the execution,
delivery and performance of each Loan Document to be executed by such Person and
the transactions contemplated hereby and thereby;

 

(b)                                 the incumbency and signatures of those of
its officers, managing member or general partner, as applicable, authorized to
act with respect to each Loan Document to be executed by such Person; and

 

(c)                                  the full force and validity of each Organic
Document of such Person and copies thereof;

 

upon which certificates each Credit Party may conclusively rely until it shall
have received a further certificate of the Secretary, Assistant Secretary,
managing member or general partner, as applicable, of any such Person canceling
or amending the prior certificate of such Person.

 

SECTION 5.1.2.  Amendment Effective Date Certificate.  The Administrative Agent
shall have received the Amendment Effective Date Certificate, dated the
Amendment Effective Date and duly executed and delivered by an Authorized
Officer of the Borrower, in which certificate the Borrower shall agree and
acknowledge that the statements made therein shall be deemed to be true and
correct representations and warranties of the Borrower as of such date, and, at
the time each such certificate is delivered, such statements shall in fact be
true and correct.  All documents and agreements required to be appended to the
Amendment Effective Date Certificate shall be in form and substance satisfactory
to the Lead Arrangers.

 

SECTION 5.1.3.  Consummation of Transaction.  The Lead Arrangers shall have
received evidence reasonably satisfactory to them that all actions necessary to
consummate the Transaction shall have been taken in accordance with all
applicable law and in accordance with the terms of each applicable Transaction
Document, without amendment or waiver of any material provision thereof.  The
Administrative Agent shall have received copies of the Transaction Documents (as
well as all other closing documentation executed or delivered in connection
therewith) executed and delivered by the parties thereto, each of which shall be
in full force and effect.  All aspects of the Transaction shall have been, or
substantially contemporaneously with the making of the initial Loans will be,
consummated.

 

SECTION 5.1.4.  Delivery of Notes.  The Administrative Agent shall have
received, for the account of each Lender that has requested a Note, such
Lender’s Notes duly executed and delivered by an Authorized Officer of the
Borrower.

 

54

--------------------------------------------------------------------------------


 

SECTION 5.1.5.  Financial Information, etc.  The Administrative Agent shall have
received,

 

(a)                                  audited consolidated financial statements
of Parent and its Subsidiaries as at December 31, 2004;

 

(b)                                 a pro forma consolidated balance sheet of
Parent and its Subsidiaries (together with a consolidating schedule thereto for
the Borrower and its Subsidiaries) as of the most recently ended calendar month
for which financial statements are available certified by the chief financial or
accounting Authorized Officer of the Borrower, giving effect to the consummation
of the Transaction and all the transactions contemplated by this Agreement,
which shall be satisfactory to the Administrative Agent; and

 

(c)                                  financial projections for the five years
following the Amendment Effective Date.

 

SECTION 5.1.6.  Solvency, etc.  The Administrative Agent shall have received a
solvency certificate, in substantially the form of Exhibit K, duly executed and
delivered by the chief financial or accounting Authorized Officer of the
Borrower, dated as of the Amendment Effective Date.

 

SECTION 5.1.7.  Approvals.  All material governmental, shareholder and third
party consents and approvals necessary in connection with the consummation of
Transaction, and the related financings and other transactions contemplated
hereby and thereby, shall have been duly obtained and all applicable waiting
periods shall have expired without any action being taken by any competent
authority that could restrain, prevent or impose any materially adverse
conditions on the Transaction or the continued operations of Parent, the
Borrower or any of their respective Subsidiaries.

 

SECTION 5.1.8.  Compliance with Applicable Laws.  The Lead Arrangers shall be
reasonably satisfied that the Transaction and the Borrowings under this
Agreement are in compliance in all material respects with all applicable laws
and regulations (including F.R.S. Board Regulations T, U and X).

 

SECTION 5.1.9.  Rating of Loans.  The Loans shall have been rated by S&P and
Moody’s.

 

SECTION 5.1.10.  Opinions of Counsel.  The Administrative Agent shall have
received opinions, dated the Amendment Effective Date and addressed to the Lead
Arrangers and all Lenders, from Cahill Gordon & Reindel LLP, New York counsel to
the Obligors, in form and substance reasonably satisfactory to the Lead
Arrangers.

 

SECTION 5.1.11.  Fees, Expenses, etc.  Each party to each Fee Letter shall have
received for their own account, or for the account of each Lender, as the case
may be, all fees, costs and expenses due and payable pursuant to Section 3.3
and, if then invoiced, Section 10.3.

 

55

--------------------------------------------------------------------------------


 

SECTION 5.1.12.  Affirmation and Consent.  Each Subsidiary Guarantor shall have
duly authorized, executed, acknowledged and delivered to the Administrative
Agent the Affirmation and Consent, dated as of the Amendment Effective Date.

 

SECTION 5.2.  All Credit Extensions.  The obligation of each Lender and each
Issuer to make any Credit Extension shall be subject to the satisfaction of each
of the conditions precedent set forth below.

 

SECTION 5.2.1.  Compliance with Warranties, No Default, etc.  Both before and
after giving effect to any Credit Extension (but, if any Default of the nature
referred to in Section 8.1.5 shall have occurred with respect to any other
Indebtedness, without giving effect to the application, directly or indirectly,
of the proceeds thereof) the following statements shall be true and correct:

 

(a)                                  the representations and warranties set
forth in each Loan Document shall, in each case, be true and correct in all
material respects with the same effect as if then made (unless stated to relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date); and

 

(b)                                 no Default shall have then occurred and be
continuing.

 

SECTION 5.2.2.  Credit Extension Request, etc.  Subject to Section 2.3.2, the
Administrative Agent shall have received a Borrowing Request if Loans are being
requested, or an Issuance Request if a Letter of Credit is being requested or
extended.  Each of the delivery of a Borrowing Request or Issuance Request and
the acceptance by the Borrower of the proceeds of such Credit Extension shall
constitute a representation and warranty by the Borrower that on the date of
such Credit Extension (both immediately before and after giving effect to such
Credit Extension and the application of the proceeds thereof) the statements
made in Section 5.2.1 are true and correct in all material respects.

 

SECTION 5.2.3.  Satisfactory Legal Form.  All documents executed or submitted
pursuant hereto by or on behalf of any Obligor shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel, and the
Administrative Agent and its counsel shall have received all information,
approvals, documents or instruments as the Administrative Agent or its counsel
may reasonably request in connection with such Credit Extension.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 

In order to induce each Credit Party to enter into this Agreement and to make
Credit Extensions hereunder, the Borrower represents and warrants to each Credit
Party on the Amendment Effective Date and on each other date required pursuant
to the terms of any Loan Document as set forth in this Article.

 

56

--------------------------------------------------------------------------------


 

SECTION 6.1.  Organization, etc.  Each Obligor is validly organized and existing
and in good standing (to the extent applicable) under the laws of the state or
jurisdiction of its incorporation or organization, is duly qualified to do
business and is in good standing as a foreign entity in each jurisdiction where
the nature of its business requires such qualification, except where the failure
to be so qualified could not reasonably be expected to have a Material Adverse
Effect, and has full power and authority and holds all requisite governmental
licenses, permits and other approvals to enter into and perform its Obligations
under each Loan Document to which it is a party, to own and hold under lease its
property and to conduct its business substantially as currently conducted by it,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 6.2.  Due Authorization, Non-Contravention, etc.  The execution,
delivery and performance by each Obligor of each Loan Document executed or to be
executed by it, each Obligor’s participation in the consummation of all aspects
of the Transaction, and the execution, delivery and performance by the Borrower
or (if applicable) any Obligor of the agreements executed and delivered by it in
connection with the Transaction are in each case within such Person’s powers,
have been duly authorized by all necessary action, and do not

 

(a)                                  contravene any (i) Obligor’s Organic
Documents, (ii) court decree or order binding on or affecting any Obligor or
(iii) law or governmental regulation binding on or affecting any Obligor; or

 

(b)                                 result in (i) or require the creation or
imposition of, any Lien on any Obligor’s properties (except as permitted by this
Agreement) or (ii) a default under any material contractual restriction binding
on or affecting any Obligor.

 

SECTION 6.3.  Government Approval, Regulation, etc.  No authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority (other than those that have been, or on the Amendment Effective Date
will be, duly obtained or made and which are, or on the Amendment Effective Date
will be, in full force and effect) is required for the consummation of the
Transaction or the due execution, delivery or performance by any Obligor of any
Loan Document to which it is a party, or for the due execution, delivery and/or
performance of Transaction Documents, in each case by the parties thereto or the
consummation of the Transaction.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or a “holding company”, or a “subsidiary
company” of a “holding company”, or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company”, within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

 

SECTION 6.4.  Validity, etc.  Each Loan Document and each Transaction Document
that constitutes a contract to which any Obligor is a party, assuming due
authorization, execution and delivery by the other parties thereto, constitutes
the legal, valid and binding obligations of such Obligor, enforceable against
such Obligor in accordance with their respective terms (except, in any case, as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and by
principles of equity).

 

57

--------------------------------------------------------------------------------


 

SECTION 6.5.  Financial Information.  The financial statements of Parent and its
respective Subsidiaries furnished to the Administrative Agent and each Lender
pursuant to clause (a) of Section 5.1.5 have been prepared in accordance with
GAAP consistently applied, and present fairly in all material respects the
consolidated financial condition of the Persons covered thereby as at the dates
thereof and the results of their operations for the periods then ended.  All
balance sheets, all statements of income and of cash flow and all other
financial information of Parent and its Subsidiaries and/or the Borrower and its
Subsidiaries, as applicable, furnished pursuant to Section 7.1.1 have been and
will for periods following the Amendment Effective Date be prepared in
accordance with GAAP consistently applied and do or will present fairly in all
material respects the consolidated financial condition of the Persons covered
thereby as at the dates thereof and the results of their operations for the
periods then ended.

 

SECTION 6.6.  No Material Adverse Change; Solvency.  There has been no material
adverse change in the condition (financial or otherwise), business, operations,
assets, liabilities (contingent or otherwise) or properties of the Borrower and
its Subsidiaries, taken as a whole, since December 31, 2004.  Parent, the
Borrower and the Subsidiary Guarantors, taken as a whole on a consolidated
basis, both before and after giving effect to each Credit Extension, are
Solvent.

 

SECTION 6.7.  Litigation, Labor Controversies, etc.  There is no pending or, to
the knowledge of the Borrower or any of its Subsidiaries, threatened litigation,
action, proceeding or labor controversy

 

(a)                                  except as disclosed in Item 6.7 of the
Disclosure Schedule, affecting the Borrower, any of its Subsidiaries or any
other Obligor, or any of their respective properties, businesses, assets or
revenues, which could reasonably be expected to have a Material Adverse Effect,
and no materially adverse development has occurred in any labor controversy,
litigation, arbitration or governmental investigation or proceeding disclosed in
Item 6.7 of the Disclosure Schedule; or

 

(b)                                 which purports to affect the legality,
validity or enforceability of any Loan Document, the Transaction Documents or
the Transaction.

 

SECTION 6.8.  Subsidiaries.  The Borrower has no Subsidiaries, except those
Subsidiaries which are identified in Item 6.8 of the Disclosure Schedule, or
which are permitted to have been organized or acquired in accordance with
Sections 7.2.5 or 7.2.9.

 

SECTION 6.9.  Ownership of Properties.  The Borrower and each of its
Subsidiaries owns (i) in the case of owned real property, good and indefeasible
fee title to, and (ii) in the case of owned personal property, good and valid
title to, or, in the case of leased real or personal property, valid and
enforceable leasehold interests (as the case may be) in, all of its properties
and assets, tangible and intangible, of any nature whatsoever, free and clear in
each case of all Liens or claims, except for Liens permitted pursuant to
Section 7.2.3 except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.  The real property listed in Item 6.9(a) of
the Disclosure Schedule constitutes, as of the Amendment Effective Date, all of
the real property owned or leased by the Borrower and each of its Subsidiaries
as of the Amendment Effective Date.

 

58

--------------------------------------------------------------------------------


 

SECTION 6.10.  Taxes.  The Borrower and each of its Subsidiaries has (i) filed
all material Tax Returns and reports required by law to have been filed by it
and all such Tax Returns and reports are true, correct and complete in all
material respects and (ii) has paid all material Taxes thereby shown to be due
and owing, except any such Taxes which are being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP shall have been set aside on the books of the Borrower or the
applicable Subsidiary.

 

SECTION 6.11.  Pension and Welfare Plans.  During the twelve-consecutive-month
period prior to the Amendment Effective Date and prior to the date of any Credit
Extension hereunder, no steps have been taken to terminate any Pension Plan, and
no contribution failure has occurred with respect to any Pension Plan sufficient
to give rise to a Lien under Section 302(f) of ERISA on the assets of the
Borrower or any of its Subsidiaries.  No condition exists or event or
transaction has occurred with respect to any Pension Plan which could reasonably
be expected to result in the incurrence by the Borrower or any member of the
Controlled Group of any material liability, fine or penalty that would have a
Material Adverse Effect.

 

SECTION 6.12.  Environmental Warranties.  Except as set forth in Item 6.12 of
the Disclosure Schedule:

 

(a)                                  the Borrower and each of its Subsidiaries
are, and for the past three years have been, in compliance with all
Environmental Laws except such noncompliance that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;

 

(b)                                 there are no pending or, to the knowledge of
the Borrower, threatened (i) claims, complaints, notices or requests for
information received by the Borrower or any of its Subsidiaries with respect to
any alleged violation of any Environmental Law, or (ii) complaints, notices or
inquiries to the Borrower or any of its Subsidiaries with respect to potential
liability under any Environmental Law, in each case, that could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect;

 

(c)                                  there have been no Releases of Hazardous
Materials at, on, from or under any property now or previously owned, operated
or leased by the Borrower or any of its Subsidiaries that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;

 

(d)                                 the Borrower and its Subsidiaries have been
issued and are in material compliance with all material permits, certificates,
approvals, licenses and other authorizations under Environmental Laws that are
necessary for their businesses as currently conducted, in each case, except that
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect;

 

(e)                                  other than properties identified as “no
further remedial action planned” or as having similar status, no property now
or, to the knowledge of the Borrower, previously owned, operated or leased by
the Borrower or any of its Subsidiaries is listed or proposed for listing (with
respect to owned property only) on the National Priorities

 

59

--------------------------------------------------------------------------------


 

List pursuant to CERCLA, on the CERCLIS or on any similar published, final state
list of sites requiring investigation or clean-up, in each case, that could
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;

 

(f)                                    there are no underground storage tanks,
active or abandoned, including petroleum storage tanks, on or under any property
now or previously owned, operated, used or leased by the Borrower or any of its
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect;

 

(g)                                 to the knowledge of the Borrower, neither
the Borrower nor any Subsidiary has disposed of, whether directly or indirectly,
any Hazardous Material in a manner which could reasonably be expected to lead to
claims against the Borrower or such Subsidiary for any investigation or cleanup
work, damage to natural resources or personal injury, or any other liability
under Environmental Laws, including claims under CERCLA, that could reasonably
be expected to have a Material Adverse Effect;

 

(h)                                 there are no polychlorinated biphenyls,
hexavalent chromium or asbestos present at any property now or previously owned,
operated or leased by the Borrower or any Subsidiary that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;
and

 

(i)                                     no conditions exist at, on or under any
property now or, to the knowledge of the Borrower, previously owned, operated or
leased by the Borrower, any of its Subsidiaries or any predecessor thereof that,
with or without the passage of time, or the giving of notice or both, could
reasonably be expected to give rise to liability under any Environmental Law of
the Borrower or any of its Subsidiaries, in each case, that could reasonably be
expected to have a Material Adverse Effect.

 

SECTION 6.13.  Accuracy of Information.  None of the factual information
(excluding projections) heretofore or contemporaneously furnished in writing to
any Credit Party by or on behalf of any Obligor in connection with any Loan
Document or any transaction contemplated hereby (including the Transaction)
contains any untrue statement of a material fact, or omits to state any material
fact necessary to make any information therein, under the circumstances under
which it is made, not misleading, and no factual information (excluding
projections) hereafter furnished in connection with any Loan Document by or on
behalf of any Obligor to any Credit Party will contain any untrue statement of a
material fact or will omit to state any material fact necessary to make any
information not misleading on the date as of which such information is dated or
certified.  All projections that have been or will be made available to any
Credit Party by the Borrower have been or will be prepared in good faith based
upon reasonable assumptions (it being understood that such projections are
subject to significant uncertainties and contingencies beyond the Borrower’s
control).

 

SECTION 6.14.  Regulations T, U and X.  No Obligor is engaged in the business of
extending credit for the purpose of buying or carrying margin stock, and no
proceeds of any Credit Extension will be used to purchase or carry margin stock
or otherwise for a purpose which violates, or would be inconsistent with, F.R.S.
Board Regulations T, U or X.  Terms for which

 

60

--------------------------------------------------------------------------------


 

meanings are provided in F.R.S. Board Regulations T, U or X or any regulations
substituted therefor, as from time to time in effect, are used in this
Section with such meanings.

 

SECTION 6.15.  Absence of Any Undisclosed Liabilities.  There are no material
liabilities of any Obligor of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable or otherwise, other than those liabilities
provided for or disclosed in the most recently delivered financial statements or
those liabilities that have been disclosed to the Lead Arrangers or are
otherwise not prohibited from being incurred hereunder.

 

ARTICLE VII
COVENANTS

 

SECTION 7.1.  Affirmative Covenants.  The Borrower agrees with each Credit Party
that on and after the Amendment Effective Date until the Termination Date has
occurred, the Borrower will, and will cause its Subsidiaries to, perform or
cause to be performed the obligations set forth below.

 

SECTION 7.1.1.  Financial Information, Reports, Notices, etc.  The Borrower will
furnish the Administrative Agent (which will distribute to each Lender) copies
of the following financial statements, reports, notices and information:

 

(a)                                  as soon as available and in any event
within the earlier of (x) 45 days after the end of each of the first three
Fiscal Quarters of each Fiscal Year and (y) if Parent or the Borrower is a
public reporting company at such time, such earlier date as the SEC requires the
filing of such information (or if Parent or the Borrower is required to file
such information on a Form 10-Q with the SEC, promptly following such filing),
an unaudited consolidated balance sheet of the Borrower and its Subsidiaries as
of the end of such Fiscal Quarter and consolidated statements of income and cash
flow of the Borrower and its Subsidiaries for such Fiscal Quarter and for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such Fiscal Quarter, and including, in comparative form the figures for the
corresponding Fiscal Quarter in, and year to date portion of, the immediately
preceding Fiscal Year, in each case, certified as in accordance with GAAP
consistently applied (subject to normal year-end audit adjustments and the
omission of footnotes for the monthly financial statements) presenting fairly in
all material respects the consolidated financial condition of the Persons
covered thereby as at the date thereof and the results of their operations for
the periods then ended by the chief financial or accounting Authorized Officer
of the Borrower (collectively, the “Unaudited Quarterly Financial Statements”);
provided that in the event Parent files quarterly financial statements with the
SEC, the Borrower may elect to deliver consolidated unaudited quarterly
financial statements for Parent and its Subsidiaries in lieu of Unaudited
Quarterly Financial Statements for the Borrower so long as such financial
statements are accompanied by a consolidating schedule thereto for the Borrower
and its Subsidiaries delivered to the Administrative Agent together therewith;

 

61

--------------------------------------------------------------------------------


 

(b)                                 as soon as available and in any event within
the earlier of (x) 90 days after the end of each Fiscal Year and (y) if Parent
or the Borrower is a public reporting company at such time, such earlier date as
the SEC requires the filing of such information (or if Parent or the Borrower is
required to file such information on a Form 10-K with the SEC, promptly
following such filing), a copy of the consolidated balance sheet of the Borrower
and its Subsidiaries, and the related consolidated statements of income and cash
flow of the Borrower and its Subsidiaries for such Fiscal Year, setting forth in
comparative form the figures for the immediately preceding Fiscal Year, audited
(without any Impermissible Qualification) by nationally recognized independent
public accountants (collectively, the “Audited Financial Statements”); provided
that in the event Parent is required or desires to file audited financial
statements with the SEC, the Borrower may elect to deliver consolidated audited
financial statements for Parent and its Subsidiaries in lieu of Audited
Financial Statements for the Borrower so long as such financial statements are
accompanied by a consolidating schedule for the Borrower and its Subsidiaries
(which shall not be required to be audited) thereto delivered to the
Administrative Agent together therewith;

 

(c)                                  concurrently with the delivery of the
financial information pursuant to clauses (a) and (b) for each Fiscal Quarter
ending after the Amendment Effective Date, a Compliance Certificate, executed by
the chief financial or accounting Authorized Officer of the Borrower, showing
(i) compliance with the financial covenants set forth in Section 7.2.4 for the
period of four consecutive Fiscal Quarters then ended (or such shorter period as
has elapsed since the Amendment Effective Date), (ii) (A) the amount of
Available Cash during such Fiscal Quarter and Cumulative Distributable Cash at
the end of such Fiscal Quarter and (B) the aggregate amount of Capital
Expenditures and acquisitions, including any Permitted Acquisitions, financed
with the proceeds of Indebtedness permitted hereunder and identifying the clause
of Section 7.2.2 that such Indebtedness is permitted under, and whether or not
such Indebtedness constitutes Revolving Loans, (iii) reasonably detailed
calculations demonstrating compliance with Sections 7.2.2, 7.2.5, 7.2.6 and
7.2.10, (iv) the amount of Restricted Payments, if any, that the Borrower
intends to pay to Parent pursuant to clause (f) of Section 7.2.6 on the
immediately succeeding date on which Parent’s dividend policy provides for the
payment of a dividend (it being understood that the amount actually paid may
differ from such amount reported), and (v) stating that no Default has occurred
and is continuing (or, if a Default has occurred, specifying the details of such
Default and the action that the Borrower or an Obligor has taken or proposes to
take with respect thereto);

 

(d)                                 as soon as possible and in any event within
five days after the Borrower or any other Obligor obtains knowledge of the
occurrence of a Default, a statement of an Authorized Officer of the Borrower
setting forth details of such Default and the action which the Borrower or such
Obligor has taken and proposes to take with respect thereto;

 

(e)                                  as soon as possible and in any event within
five days after the Borrower or any other Obligor obtains knowledge of (i) the
occurrence of any material adverse development with respect to any litigation,
action, proceeding or labor controversy described in Item 6.7 of the Disclosure
Schedule, (ii) the commencement of any

 

62

--------------------------------------------------------------------------------


 

litigation, action, proceeding or labor controversy of the type and materiality
described in Section 6.7, or (iii) any event that could reasonably be expected
to have a Material Adverse Effect, notice thereof and, to the extent any Lead
Arranger reasonably requests, copies of all documentation relating thereto;

 

(f)                                    promptly after the sending or filing
thereof, copies of all reports, notices, prospectuses and registration
statements which any Obligor files with the SEC or any national securities
exchange;

 

(g)                                 promptly upon becoming aware of (i) the
institution of any steps by any Person to terminate any Pension Plan, (ii) the
failure to make a required contribution to any Pension Plan if such failure is
sufficient to give rise to a Lien under Section 302(f) of ERISA on the assets of
the Borrower or any of its Subsidiaries, (iii) the taking of any action with
respect to a Pension Plan which could reasonably be expected to result in the
requirement that any Obligor furnish a bond or other security to the PBGC or
such Pension Plan, or (iv) the occurrence of any event with respect to any
Pension Plan which could reasonably be expected to result in the incurrence by
any Obligor of any material liability, fine or penalty, notice thereof and
copies of all documentation relating thereto;

 

(h)                                 promptly upon receipt thereof, copies of all
“management letters” submitted to the Borrower or any other Obligor by the
independent public accountants referred to in clause (b) in connection with each
audit made by such accountants; and

 

(i)                                     such other financial and other
information as any Lender or Issuer through the Administrative Agent may from
time to time reasonably request (including information and reports in such
detail as the Administrative Agent may reasonably request with respect to the
terms of and information provided pursuant to the Compliance Certificate).

 

SECTION 7.1.2.  Maintenance of Existence; Compliance with Laws, etc.  The
Borrower will, and will cause each of its Subsidiaries to, preserve and maintain
its legal existence (except as otherwise permitted by Section 7.2.9), and comply
in all material respects with (i) the terms of (and shall perform or cause the
applicable Subsidiary to perform) its obligations under all material agreements
to which it is a party, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect and (ii) all applicable laws,
rules, regulations and orders, including the payment (before the same become
delinquent), of all material Taxes, imposed upon the Borrower or its
Subsidiaries or upon their property except to the extent being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP have been set aside on the books of the
Borrower or such Subsidiary, as applicable, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 7.1.3.  Maintenance of Properties.  The Borrower will, and will cause
each of its Subsidiaries to, maintain, preserve, protect and keep its and their
respective material properties in good repair, working order and condition
(ordinary wear and tear excepted), and make necessary repairs, renewals and
replacements so that the business carried on by the

 

63

--------------------------------------------------------------------------------


 

Borrower and its Subsidiaries may be properly conducted at all times, unless the
Borrower or such Subsidiary determines in good faith that the continued
maintenance and/or preservation of such property is no longer economically
desirable, necessary or useful to the business of the Borrower or any of its
Subsidiaries or the Disposition of such property is otherwise permitted by
Sections 7.2.9 or 7.2.10.

 

SECTION 7.1.4.  Insurance.  The Borrower will, and will cause each of its
Subsidiaries to maintain:

 

(a)                                  insurance on its property with financially
sound and reputable insurance companies against loss and damage in at least the
amounts (and with only those deductibles) customarily maintained, and against
such risks (including fire and other risks insured against by extended coverage)
as are typically insured against in the same general area, by Persons of
comparable size engaged in the same or similar business as the Borrower and its
Subsidiaries;

 

(b)                                 liability insurance in customary amounts for
similar companies;

 

(c)                                  all worker’s compensation, employer’s
liability insurance or similar insurance as may be required under the laws of
any state or jurisdiction in which it may be engaged in business; and

 

(d)                                 flood insurance in customary amounts for
similar companies if any improvements located on any Mortgaged Property are
located within a “Flood Hazard Area” in any Flood Insurance Rate Map published
by the Federal Emergency Management Agency (or successor agency) and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Prevention Act of 1975, as amended from time to time.

 

Without limiting the foregoing, all insurance policies covering collateral
required pursuant to this Section shall name the Administrative Agent on behalf
of the Secured Parties as mortgagee or lender loss payee, as the case may be (in
the case of property insurance), or additional insured and loss payee (in the
case of liability insurance), as applicable, and provide that no cancellation or
modification of the policies will be made without at least thirty days’ prior
written notice (or such shorter period as the Administrative Agent may approve)
to the Administrative Agent.

 

SECTION 7.1.5.  Books and Records.  The Borrower will, and will cause each of
its Subsidiaries to, keep books and records in accordance with GAAP which
accurately reflect in all material respects all of its business affairs and
transactions and permit each Credit Party or any of their respective
representatives, at reasonable times and intervals upon reasonable notice to the
Borrower, to visit each Obligor’s offices, to discuss such Obligor’s financial
matters with its officers and members of management, and its independent public
accountants (and the Borrower hereby authorizes such independent public
accountant to discuss each Obligor’s financial matters with each Credit Party or
their representatives) and to examine (and photocopy extracts from) any of the
Borrower’s books and records.  The Borrower shall pay any fees of such
independent public accountant incurred in connection with any Credit Party’s
exercise of its rights pursuant to this Section.

 

64

--------------------------------------------------------------------------------


 

SECTION 7.1.6.  Environmental Law Covenant.  The Borrower will, and will cause
each of its Subsidiaries to,

 

(a)                                  use and operate all of its and their
facilities and properties in material compliance with all Environmental Laws,
keep all material permits, approvals, certificates, licenses and other
authorizations relating to environmental matters in effect and remain in
material compliance therewith, handle all Hazardous Materials in material
compliance with all applicable Environmental Laws, take timely action to resolve
any material non-compliance with or material potential liability under
Environmental Laws and keep its owned property free of any material Lien imposed
by any Environmental Law (unless such non-compliance, liability or Lien is being
contested in good faith and consistent with GAAP); and

 

(b)                                 promptly notify the Administrative Agent of
any environmental matter involving a potential loss to the Borrower or any of
its Subsidiaries of greater than $1,000,000, individually or $2,500,000 in the
aggregate and promptly provide to the Administrative Agent upon its request any
written claim, complaint, report, notice, inquiry or other document relating
thereto.

 

SECTION 7.1.7.  Use of Proceeds.  The Borrower will apply the proceeds of the
Credit Extensions as follows:

 

(a)                                  in the case of the Initial Term Loans,
(i) to consummate the Refinancing (ii) to redeem or repay all or a portion of
the Subordinated Notes and (iii) to pay fees, costs and expenses in connection
therewith, with this Agreement and the Planned IPO;

 

(b)                                 in the case of the Revolving Loans, for
working capital and general corporate purposes of the Borrower and the
Subsidiary Guarantors, including Permitted Acquisitions and Restricted Payments;

 

(c)                                  in the case of the Swing Line Loans and
Letters of Credit, for working capital and general corporate purposes and
Restricted Payments of the Borrower and the Subsidiary Guarantors; and

 

(d)                                 in the case of the Incremental Term Loans,
to finance Permitted Acquisitions (including the repayment of related
Indebtedness of the acquired entity that will not be assumed by the Borrower or
its Subsidiaries and to pay the related transaction fees and expenses), make
Capital Expenditures and to refinance Indebtedness.

 

SECTION 7.1.8.  Future Guarantors, Security, etc.  The Borrower will, and will
cause each U.S. Subsidiary to, execute any documents, Filing Statements,
agreements and instruments, and take all further action (including filing
Mortgages with respect to any real property having a fair market value of at
least $1,000,000) that may be required under applicable law, or that the
Administrative Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority (subject to (including as to
priority) Liens permitted by Section 7.2.3) of the Liens created or intended to
be created by the Loan Documents.  The Borrower will cause

 

65

--------------------------------------------------------------------------------


 

any subsequently acquired or organized U.S. Subsidiary to execute a supplement
to the Subsidiary Guaranty and each other applicable Loan Document pursuant to
which such U.S. Subsidiary grants to the Administrative Agent in favor of the
Secured Parties a security interest in, or Mortgage on, substantially all of its
owned assets.  In addition, from time to time, the Borrower will, at its cost
and expense, promptly secure the Obligations by pledging or creating, or causing
to be pledged or created, perfected Liens with respect to such of its assets and
properties as the Administrative Agent or the Required Lenders shall, in their
sole discretion and at any time, reasonably designate, provided that neither the
Borrower nor its U.S. Subsidiaries shall be required to pledge more than 65% of
the Voting Securities of any first-tier Foreign Subsidiary or any of the Voting
Securities of any non-first-tier Foreign Subsidiary.  Such Liens will be created
under the Loan Documents in form and substance reasonably satisfactory to the
Administrative Agent, and the Borrower shall deliver or cause to be delivered to
the Administrative Agent all such instruments and documents (including legal
opinions, title insurance policies and lien searches) as the Administrative
Agent shall reasonably request to evidence compliance with this Section. 
Notwithstanding anything to the contrary in this Section, so long as no Event of
Default has occurred and is continuing, the Borrower shall not be required to
deliver a Foreign Pledge Agreement with respect to a Foreign Subsidiary unless
such Foreign Subsidiary is a Significant Subsidiary.  The Borrower hereby agrees
that it will within 60 days after the Amendment Effective Date, deliver
amendments to the existing Mortgages necessary to reflect that such Mortgages
secure the Obligations, in each case, in form and substance reasonably
satisfactory to the Administrative Agent; provided that such time period may be
extended with the consent of the Administrative Agent.

 

SECTION 7.1.9.  Rating of Loans.  The Borrower will, and will cause each of its
Subsidiaries to, use commercially reasonable efforts to ensure that the Loans
continue to be rated by S&P and Moody’s or, in either case, another rating
agency reasonably acceptable to the Lead Arrangers.

 

SECTION 7.2.  Negative Covenants.  The Borrower covenants and agrees with each
Lender, each Issuer and the Administrative Agent that on and after the Amendment
Effective Date until the Termination Date has occurred, the Borrower will, and
will cause its Subsidiaries to, perform or cause to be performed the obligations
set forth below.

 

SECTION 7.2.1.  Business Activities.  The Borrower will not, and will not permit
any of its Subsidiaries to, engage in any business activity except those
business activities engaged in on the date of this Agreement and business
activities that are reasonably related, ancillary or complementary thereto or a
reasonable extension, development or expansion thereof.

 

SECTION 7.2.2.  Indebtedness.  The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
other than:

 

(a)                                  Indebtedness in respect of the Obligations;

 

(b)                                 [INTENTIONALLY OMITTED];

 

(c)                                  Indebtedness existing as of the Amendment
Effective Date which is identified in Item 7.2.2(c) of the Disclosure Schedule,
and refinancing of such

 

66

--------------------------------------------------------------------------------


 

Indebtedness in a principal amount not in excess of that which is outstanding on
the Amendment Effective Date plus all reasonable fees, expenses, accrued
interest and any required premium in connection with such financing;

 

(d)                                 unsecured Indebtedness (i) incurred in the
ordinary course of business of the Borrower and its Subsidiaries (including open
accounts extended by suppliers on normal trade terms in connection with
purchases of goods and services which are not overdue for a period of more than
90 days or, if overdue for more than 90 days, as to which a dispute exists and
adequate reserves in conformity with GAAP have been established on the books of
the Borrower or such Subsidiary) and (ii) in respect of performance, surety or
appeal bonds provided in the ordinary course of business, but excluding (in each
case), Indebtedness incurred through the borrowing of money or Contingent
Liabilities in respect thereof;

 

(e)                                  Indebtedness (i) in respect of industrial
revenue bonds or other similar governmental or municipal bonds, (ii) evidencing
the deferred purchase price of newly acquired property or incurred to finance
the acquisition of equipment of the Borrower or its Subsidiaries (pursuant to
purchase money mortgages or otherwise, whether owed to the seller or a third
party) used in the ordinary course of business of the Borrower or its
Subsidiaries and any Indebtedness assumed in connection with such acquisition
(provided that such Indebtedness is incurred within 90 days of the acquisition
of such property or equipment), (iii) in respect of Capitalized Lease
Liabilities and (iv) refinancing of Indebtedness referred to in clauses
(i) through (iii); provided that the aggregate amount of all Indebtedness
outstanding pursuant to this clause (e) shall not at any time exceed
$10,000,000;

 

(f)                                    Indebtedness of any Subsidiary owing to
the Borrower or any other Subsidiary and Indebtedness of the Borrower owing to
any Subsidiary, which Indebtedness

 

(i)  shall, if payable to the Borrower or a Subsidiary Guarantor, and if
evidenced by one or more promissory notes, such promissory notes shall be, duly
executed and delivered in pledge to the Administrative Agent pursuant to a Loan
Document and if payable by the Borrower or any Subsidiary Guarantor, be
subordinated to the Obligations on terms and conditions similar to the terms and
conditions of subordination of the Subordinated Notes; and

 

(ii)  if incurred by a Subsidiary that is not a Subsidiary Guarantor owing to
the Borrower or a Subsidiary Guarantor, shall not (when aggregated with the
amount of Investments made by the Borrower and the Subsidiary Guarantors in
Subsidiaries that are not Subsidiary Guarantors under clause (e)(i) of
Section 7.2.5) exceed $5,000,000;

 

(g)                                 [INTENTIONALLY OMITTED]

 

(h)                                 Indebtedness of a Person existing at the
time such Person became a Subsidiary of the Borrower in connection with a
Permitted Acquisition, but only if such

 

67

--------------------------------------------------------------------------------


 

Indebtedness was not created or incurred in contemplation of such Person
becoming a Subsidiary and the refinancing Indebtedness in respect thereof;

 

(i)                                     Hedging Obligations entered into in the
ordinary course of business and not for speculative purposes;

 

(j)                                     Indebtedness arising from the honoring
by a bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business; provided
that such Indebtedness is extinguished within five Business Days of its
incurrence;

 

(k)                                  (A) obligations in respect of performance
bonds, bankers’ acceptances, workers’ compensation claims, surety, bid or appeal
bonds, completion guarantees and payment obligations in connection with
self-insurance or similar obligations provided by the Borrower or any Subsidiary
in the ordinary course of business and (B) obligations owed to (including in
respect of letters of credit for the benefit of) any Person in connection with
workers’ compensation, health, disability or other employee benefits or
property, casualty or liability insurance provided by such Person to the
Borrower or any Subsidiary pursuant to reimbursement or indemnification
obligations to such Person, in each case, incurred in the ordinary course of
business;

 

(l)                                     Indebtedness arising from agreements of
the Borrower or any Subsidiary of the Borrower providing for indemnification,
adjustment of purchase price or similar obligations, in each case, incurred or
assumed in connection with the disposition of any business, assets or a
Subsidiary, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition; and

 

(m)                               other Indebtedness of the Borrower and its
Subsidiaries (other than Indebtedness of Subsidiaries that are not Subsidiary
Guarantors owing to the Borrower or Subsidiary Guarantors) in an aggregate
amount at any time outstanding not to exceed $15,000,000;

 

provided that (A) no Indebtedness otherwise permitted by clauses (e) or
(f)(ii) shall be assumed, created or otherwise incurred if a Default has
occurred and is then continuing or would result therefrom and (B) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of more
than one of the types of Indebtedness described above, the Borrower, in its sole
discretion, will classify such item of Indebtedness (or any portion thereof) at
the time of incurrence and will only be required to include the amount and type
of such Indebtedness in one of the above clauses.

 

SECTION 7.2.3.  Liens.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon any of
its property (including Capital Securities of any Person), revenues or assets,
whether now owned or hereafter acquired, except:

 

(a)                                  Liens securing payment of the Obligations;

 

68

--------------------------------------------------------------------------------


 

(b)                                 [INTENTIONALLY OMITTED]

 

(c)                                  Liens existing as of the Amendment
Effective Date and disclosed in Item 7.2.3(c) of the Disclosure
Schedule securing Indebtedness described in clause (c) of Section 7.2.2, and
refinancings of such Indebtedness; provided that no such Lien shall encumber any
additional property;

 

(d)                                 Liens securing Indebtedness of the type
permitted under clause (e) of Section 7.2.2; provided that (i) such Lien is
granted within 90 days after such Indebtedness is incurred, (ii) the
Indebtedness secured thereby does not exceed the cost or the fair market value
of the applicable property, improvements or equipment at the time of such
acquisition (or construction) and (iii) such Lien attaches only to the assets
that are the subject of the Indebtedness referred to in such clause and proceeds
thereof and additions and accessions thereto;

 

(e)                                  Liens securing Indebtedness permitted by
clause (h) of Section 7.2.2; provided that such Liens existed prior to such
Person becoming a Subsidiary, were not created in anticipation thereof and
attach only to the assets of such Person acquired;

 

(f)                                    Liens in favor of carriers, warehousemen,
mechanics, suppliers, repairmen, materialmen and landlords and other Liens
imposed by law or granted in the ordinary course of business for amounts not
overdue or being diligently contested in good faith by appropriate proceedings;

 

(g)                                 Liens incurred or deposits made in the
ordinary course of business in connection with worker’s compensation,
unemployment insurance or other forms of governmental insurance or benefits, or
to secure performance of tenders, statutory obligations, bids, leases or other
similar obligations (other than for borrowed money) entered into in the ordinary
course of business or to secure obligations on surety and appeal bonds or
performance bonds;

 

(h)                                 judgment Liens in existence for less than
45 days after the entry thereof or with respect to which execution has been
stayed or the payment of which is covered in full (subject to a customary
deductible) by insurance maintained with reputable insurance companies and which
do not otherwise result in an Event of Default under Section 8.1.6;

 

(i)                                     easements, rights-of-way, zoning
restrictions, restrictive covenants, minor defects or irregularities in title
and other similar encumbrances not interfering in any material respect with the
value or use of the property to which such Lien is attached;

 

(j)                                     Liens for Taxes not at the time
delinquent or thereafter payable without penalty or being diligently contested
in good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books;

 

(k)                                  Liens resulting from operation of law with
respect to any judgments, awards or orders to the extent that such judgments,
awards or orders do not cause or constitute a Default under this Agreement;
provided that if any such Liens are on

 

69

--------------------------------------------------------------------------------


 

Collateral, such Liens are being diligently contested in good faith by
appropriate proceedings;

 

(l)                                     Liens in the form of licenses, leases or
subleases granted or created by the Borrower or any Subsidiary, which licenses,
leases or subleases do not interfere, individually or in the aggregate, in any
material respect with the business of the Borrower or such Subsidiary or
individually or in the aggregate materially impair the use (for its intended
purpose) or the value of the property subject thereto;

 

(m)                               Liens on fixtures or personal property held by
or granted to landlords pursuant to leases to the extent that such Liens are not
yet due and payable;

 

(n)                                 Liens in favor of the trustee under
Section 7.07 of the indenture, dated as of July 31, 2003, as amended,
supplemented, amended and restated or otherwise modified in accordance with
Section 7.2.11, in respect of the Subordinated Notes for the benefit of the
trustee and not for the benefit of the holders of the Subordinated Notes for
fees, expenses and indemnities of the trustee; and

 

(o)                                 other Liens securing obligations in an
amount not to exceed $5,000,000 at any time outstanding.

 

SECTION 7.2.4.  Financial Condition and Operations.  The Borrower will not
permit any of the events set forth below to occur.

 

(a)                                  The Borrower will not permit the Leverage
Ratio as of the last day of any Fiscal Quarter ending after the Amendment
Effective Date to be greater than 4.00:1.00.

 

(b)                                 The Borrower will not permit the Interest
Coverage Ratio as of the last day of any Fiscal Quarter ending after the
Amendment Effective Date to be less than 3.25:1.00.

 

SECTION 7.2.5.  Investments.  The Borrower will not, and will not permit any of
its Subsidiaries to, purchase, make, incur, assume or permit to exist any
Investment in any other Person, except:

 

(a)                                  Investments existing on the Amendment
Effective Date and identified in Item 7.2.5(a) of the Disclosure Schedule;

 

(b)                                 Cash Equivalent Investments;

 

(c)                                  Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business;

 

(d)                                 Investments constituting Capital
Expenditures;

 

70

--------------------------------------------------------------------------------


 

(e)                                  Investments by way of contributions to
capital or purchases of Capital Securities (i) by the Borrower in any
Subsidiaries or by any Subsidiary in other Subsidiaries; provided that the
aggregate amount of intercompany loans made pursuant to clause (f)(ii) of
Section 7.2.2 and Investments under this clause made by the Borrower and
Subsidiary Guarantors in Subsidiaries that are not Subsidiary Guarantors shall
not exceed the amount set forth in clause(f)(ii) of Section 7.2.2 at any time,
or (ii) by any Subsidiary in the Borrower;

 

(f)                                    Investments constituting (i) accounts
receivable arising, (ii) trade debt granted, or (iii) deposits made in
connection with the purchase price of goods or services, in each case in the
ordinary course of business;

 

(g)                                 Investments by way of the acquisition of
Capital Securities permitted pursuant to clause (b) of Section 7.2.9;

 

(h)                                 Investments consisting of any deferred
portion of the sales price received by the Borrower or any Subsidiary in
connection with any Disposition permitted under Section 7.2.10;

 

(i)                                     Investments result from loans to
employees in the ordinary course of business in an aggregate amount not to
exceed $1,000,000 at any one time outstanding;

 

(j)                                     Investments from receipt of non-cash
consideration from a Disposition made in compliance with Section 7.2.10;

 

(k)                                  Investments in Hedging Obligations incurred
in compliance with Section 7.2.2;

 

(l)                                     Contingent Liabilities to the extent
permitted by Section 7.2.2;

 

(m)                               other than during a Dividend Suspension
Period, other Investments, in an aggregate amount not to exceed the amount of
Cumulative Distributable Cash; and

 

(n)                                 other Investments in an amount not to exceed
$5,000,000 since the Amendment Effective Date;

 

provided that

 

(o)                                 any Investment which when made complies with
the requirements of the definition of the term “Cash Equivalent Investment” may
continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements; and

 

(p)                                 no Investment otherwise permitted by clauses
(e)(i) (to the extent such Investment constitutes an Investment by an Obligor in
a Foreign Subsidiary), (g), (m) or (n) shall be permitted to be made if any
Default has occurred and is then continuing or would result therefrom.

 

71

--------------------------------------------------------------------------------


 

SECTION 7.2.6.  Restricted Payments, etc.  The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make a Restricted Payment, or make
any deposit for any Restricted Payment, other than:

 

(a)                                  Restricted Payments made by Subsidiaries to
the Borrower or wholly-owned Subsidiaries;

 

(b)                                 Restricted Payments made by the Borrower to
Parent (i) pursuant to the Tax Sharing Agreement; provided that the amount of
such Restricted Payment shall not exceed the amount of taxes that the Borrower
would have been liable for on a stand alone basis on a consolidated tax return
with its Subsidiaries, (ii) to pay franchise taxes and other overhead expenses
of Parent in an amount not to exceed $1,000,000 in any Fiscal Year and (iii) in
order to permit Parent to pay Additional Interest (as defined in the Parent
Notes Indenture (as defined in the Parent Guaranty)) in cash in an aggregate
amount not exceeding $200,000;

 

(c)                                  repurchases of Capital Securities from
former employees, directors and officers of Parent and its Subsidiaries in an
amount not to exceed $2,000,000 in any Fiscal Year; provided that, to the extent
the amount of repurchases permitted to be made in any Fiscal Year pursuant to
this clause exceeds the aggregate amount of repurchases actually made by the
Borrower and its Subsidiaries during such Fiscal Year, the excess amount may be
carried forward to (but only to) the next succeeding Fiscal Year, and any such
amount carried forward to a succeeding Fiscal Year shall be deemed to be used
following the Borrower and its Subsidiaries using the amount of repurchases
permitted by this clause in such succeeding Fiscal Year, without giving effect
to such carry-forward;

 

(d)                                 repurchases of Capital Securities deemed to
occur upon exercise of stock options if such Capital Securities represents a
portion of the exercise price of such options;

 

(e)                                  Restricted Payments made by the Borrower to
Parent that are necessary to consummate the Transaction;

 

(f)                                    other than during any Dividend Suspension
Period (i) so long as no Default has occurred and is continuing, payments to
Parent to (A) service cash interest payments on the Parent Notes that are due
and payable or are expected to become due or payable within 10 days of such
Restricted Payment, (B) fund redemptions or open market purchases of Parent
Notes, or (C) fund redemptions or open market purchases of Parent’s Capital
Securities and (ii) so long as no Default has occurred and is continuing at the
time such payment is declared and so long as no Event of Default has occurred
and is continuing at the time such payment is made, payments to Parent to fund
dividend payments on Parent’s Capital Securities; provided that the aggregate
amount of all payments pursuant to this clause (f) shall not exceed Cumulative
Distributable Cash; and

 

(g)                                 the Monitoring Agreement Buyout Payment.

 

SECTION 7.2.7.  [INTENTIONALLY OMITTED]

 

72

--------------------------------------------------------------------------------


 

SECTION 7.2.8.  Issuance of Capital Securities.  The Borrower will not, and will
not permit any of its Subsidiaries to issue any Capital Securities (whether for
value or otherwise) to any Person other than (a) in the case of Subsidiaries, to
the Borrower or another wholly owned Subsidiary or (b) in the case of the
Borrower, to Parent, so long as such Capital Securities are pledged and
delivered to the Administrative Agent pursuant to a Loan Document.

 

SECTION 7.2.9.  Consolidation, Merger, Permitted Acquisitions, etc.  The
Borrower will not, and will not permit any of its Subsidiaries to, liquidate or
dissolve, consolidate with, or merge into or with, any other Person, or purchase
or otherwise acquire all or substantially all of the assets of any Person (or
any division thereof), except

 

(a)                                  any Subsidiary may liquidate or dissolve
voluntarily into, and may merge with and into, the Borrower or any other
Subsidiary (provided that a Guarantor may only liquidate or dissolve into, or
merge with and into, the Borrower or another Guarantor), and the assets or
Capital Securities of any Subsidiary may be purchased or otherwise acquired by
the Borrower or any other Subsidiary (provided that the assets or Capital
Securities of any Guarantor may only be purchased or otherwise acquired by the
Borrower or another Guarantor); provided that in no event shall any Pledged
Subsidiary consolidate with or merge with and into any Subsidiary other than
another Pledged Subsidiary unless after giving effect thereto, the
Administrative Agent shall have a perfected pledge of, and security interest in
and to, at least the same percentage of the issued and outstanding interests of
Capital Securities (on a fully diluted basis) of the surviving Person as the
Administrative Agent had immediately prior to such merger or consolidation in
form and substance satisfactory to the Administrative Agent and its counsel,
pursuant to such documentation and opinions as shall be reasonably necessary in
the opinion of the Administrative Agent to create, perfect or maintain the
collateral position of the Secured Parties therein; and

 

(b)                                 so long as no Default has occurred and is
continuing or would occur after giving effect thereto, the Borrower or any of
its Subsidiaries may consummate one or more Permitted Acquisitions; provided
that (i) the aggregate purchase price (including the assumption of Indebtedness
and excluding consideration to the extent consisting of Capital Securities of
Parent) for such Permitted Acquisition does not exceed $25,000,000 and (ii) the
aggregate amount spent by the Borrower for all Permitted Acquisitions since the
Amendment Effective Date does not exceed the sum of (A) $100,000,000 and (B) the
unused amount of Investments permitted pursuant to clause (m) of Section 7.2.5,
and in the case of a Permitted Acquisition of Capital Securities, such Permitted
Acquisition shall result in the acquisition of a wholly owned U.S. Subsidiary
(by merger, stock purchase or purchase of assets); provided that in the event
that the Borrower or any of its Subsidiaries wants to consummate a Permitted
Acquisition at any time a Dividend Suspension Period has occurred and is
continuing, it may not use any amounts available under clause (ii)(B) to
consummate such Permitted Acquisition.

 

SECTION 7.2.10.  Permitted Dispositions.  The Borrower will not, and will not
permit any of its Subsidiaries to, Dispose of any of the Borrower’s or such
Subsidiaries’ assets

 

73

--------------------------------------------------------------------------------


 

(including accounts receivable and Capital Securities of Subsidiaries) to any
Person in one transaction or series of transactions unless such Disposition is:

 

(a)                                  inventory or obsolete, damaged, worn out,
surplus or outdated property Disposed of in the ordinary course of its business;

 

(b)                                 permitted by Section 7.2.9;

 

(c)                                  (i) for fair market value and the
consideration received consists of no less than 75% cash, (ii) the Net
Disposition Proceeds received from such Disposition, together with the Net
Disposition Proceeds of all other assets Disposed of pursuant to this clause
(c) since the Amendment Effective Date, does not in the aggregate exceed
$15,000,000 over the term of this Agreement and (iii) the Net Disposition
Proceeds from such Disposition are applied pursuant to Sections 3.1.1 and 3.1.2;

 

(d)                                 from one Obligor to another Obligor;

 

(e)                                  a Specified Asset Sale made for fair market
value and the consideration received consists of no less than 75% cash;

 

(f)                                    a Disposition of Cash Equivalent
Investments;

 

(g)                                 a Disposition which constitutes a transfer
of assets permitted by Sections 7.2.2, 7.2.3, 7.2.5 or 7.2.6;

 

(h)                                 the grant in the ordinary course of business
of any non-exclusive license of patents, trademarks, registrations thereof and
other similar intellectual property;

 

(i)                                     any release of intangible claims or
rights in connection with the loss or settlement of a bona fide lawsuit, dispute
or other controversy;

 

(j)                                     an Asset Swap;

 

(k)                                  leases and subleases of assets or
properties in the ordinary course of business not interfering in any material
respect with the business of the Borrower or any of its Subsidiaries; and

 

(l)                                     a sale or discount, in each case without
recourse, of accounts receivable arising in the ordinary course of business, but
only in connection with the compromise or collection thereof.

 

SECTION 7.2.11.  Modification of Certain Agreements.  The Borrower will not, and
will not permit any of its Subsidiaries to, consent to any amendment,
supplement, waiver or other modification of, or enter into any forbearance from
exercising any rights with respect to the terms or provisions contained in, the
Organic Documents of the Borrower or any of its Subsidiaries if the result
thereof would have an adverse effect on the Lenders (it being agreed that any
modification of any such Organic Document would not have an adverse effect on
the

 

74

--------------------------------------------------------------------------------


 

Lenders if such modification is made to effectuate a transaction otherwise
permitted by the terms of any Loan Document).

 

SECTION 7.2.12.  Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Subsidiaries to, enter into or cause or permit to exist
any arrangement, transaction or contract (including for the purchase, lease or
exchange of property or the rendering of services) with any of its other
Affiliates, unless such arrangement, transaction or contract is on fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than it
could obtain in an arm’s-length transaction with a Person that is not an
Affiliate, other than:

 

(a)                                  transactions among Parent, the Borrower and
its U.S. Subsidiaries;

 

(b)                                 loans and advances to employees in the
ordinary course of business;

 

(c)                                  any Restricted Payment permitted by
Section 7.2.6 or Investments permitted by Section 7.2.5;

 

(d)                                 issuance and sale of Capital Securities of
the Borrower permitted by Section 7.2.8;

 

(e)                                  any issuance of securities, or other
payments, awards or grants in cash, Capital Securities or otherwise pursuant to,
or the funding of, employment arrangements, stock options and stock ownership
plans approved by the Board of Directors of the Borrower;

 

(f)                                    reasonable fees and compensation paid to,
an indemnity provided for the benefit of, officers, directors, employees or
consultants of the Borrower or any Subsidiary as determined in good faith by the
Borrower’s Board of Directors;

 

(g)                                 any transaction with a Subsidiary or joint
venture or similar entity which would constitute a transaction with an Affiliate
solely because the Borrower or a Subsidiary owns an equity interest in or
otherwise controls such Subsidiary, joint venture or similar entity;

 

(h)                                 the Monitoring Agreement Buyout Payment; and

 

(i)                                     in connection with the consummation of
the Transaction.

 

SECTION 7.2.13.  Restrictive Agreements, etc.  The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any agreement prohibiting

 

(a)                                  the creation or assumption of any Lien upon
its properties, revenues or assets, whether now owned or hereafter acquired;

 

(b)                                 the ability of any Obligor to amend or
otherwise modify any Loan Document; or

 

75

--------------------------------------------------------------------------------


 

(c)                                  the ability of any Subsidiary to make any
payments, directly or indirectly, to the Borrower, including by way of
dividends, advances, repayments of loans, reimbursements of management and other
intercompany charges, expenses and accruals or other returns on investments.

 

The foregoing prohibitions shall not apply to (i) any Loan Document, (ii) in the
case of clause (a), (A) any agreement governing any Indebtedness permitted by
clause (e) of Section 7.2.2 as to the assets financed with the proceeds of such
Indebtedness, (B) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest, (C) customary provisions restricting
assignment of any agreement entered into in the ordinary course of business,
(D) any restrictions by the holder of a Lien permitted by Section 7.2.3 on the
transfer of the asset or assets subject thereto, (E) customary restrictions and
conditions contained in any agreement relating to the sale of any asset
permitted under Section 7.2.10 pending the consummation of such sale, (F) any
agreement in effect at the time any Subsidiary becomes a Subsidiary of the
Borrower, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary of the Borrower, (G) restrictions on cash or
other deposits or net worth requirements imposed by customers under contracts
entered into in the ordinary course of business, (H) in the case of any joint
venture (including any Subsidiary which is a joint venture) which is not an
Obligor, restrictions in such person’s organization or governing documents or
pursuant to any joint venture agreement or stockholders agreement solely to the
extent of the Capital Securities of or assets held in the subject joint venture
or other entity or (I) any agreement in effect on the Amendment Effective Date
and set forth on Item 7.2.13 of the Disclosure Schedule and (iii) in the case of
clauses (a) and (c), any agreement of a Foreign Subsidiary governing the
Indebtedness permitted by clause (f)(ii) of Section 7.2.2.

 

SECTION 7.2.14.  Sale and Leaseback.  The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly enter into any agreement or
arrangement providing for the sale or transfer by it of any property (now owned
or hereafter acquired) to a Person and the subsequent lease or rental of such
property or other similar property from such Person unless such transaction
complies with Sections 7.2.2 and 7.2.10.

 

SECTION 7.2.15.  Fiscal Year.  The Borrower will not, and will not permit any of
its Subsidiaries to, modify or make any other change to its Fiscal Year.

 

ARTICLE VIII
EVENTS OF DEFAULT

 

SECTION 8.1.  Listing of Events of Default.  Each of the following events or
occurrences described in this Article shall constitute an “Event of Default”.

 

SECTION 8.1.1.  Non-Payment of Obligations.  The Borrower shall default in the
payment or prepayment when due of

 

(a)                                  any principal of any Loan, or any
Reimbursement Obligation or any deposit of cash for collateral purposes pursuant
to Section 2.6.4; or

 

76

--------------------------------------------------------------------------------


 

(b)                                 any fee described in Article III, any
interest on any Loan or any other monetary Obligation to the extent invoiced,
and such default shall continue unremedied for a period of five days after such
amount was due.

 

SECTION 8.1.2.  Breach of Warranty.  Any representation or warranty of any
Obligor made or deemed to be made in any Loan Document (including any
certificates delivered pursuant to Article V) is or shall be incorrect when made
or deemed to have been made in any material respect.

 

SECTION 8.1.3.  Non-Performance of Certain Covenants and Obligations.  The
Borrower shall default in the due performance or observance of any of its
obligations under: (a) clauses (d) and (e) of Section 7.1.1, Section 7.1.7 or
Section 7.2 or any Obligor shall default in the due performance or observance of
its obligations under Section 5.9(b) of the Parent Guaranty and Pledge
Agreement; or (b) Section 7.1.1 (other than clauses (d) and (e) thereof) and
such default shall continue unremedied for a period of 5 days after the earlier
to occur of (i) notice thereof given to the Borrower by the Administrative Agent
or any Lender or (ii) the date on which any Obligor has knowledge of such
default.

 

SECTION 8.1.4.  Non-Performance of Other Covenants and Obligations.  Any Obligor
shall default in the due performance and observance of any other agreement
contained in any Loan Document executed by it, and such default shall continue
unremedied for a period of 30 days after the earlier to occur of (i) notice
thereof given to the Borrower by the Administrative Agent or any Lender or
(ii) the date on which any Obligor has knowledge of such default.

 

SECTION 8.1.5.  Default on Other Indebtedness.  A default shall occur in the
payment of any amount when due (subject to any applicable grace period), whether
by acceleration or otherwise, of any principal or stated amount of, or interest
or fees on, any Indebtedness (other than Indebtedness described in
Section 8.1.1) of the Borrower or any of its Subsidiaries or any other Obligor
having a principal or stated amount, individually or in the aggregate, in excess
of $7,500,000, or a default shall occur in the performance or observance of any
obligation or condition with respect to such Indebtedness if the effect of such
default is to accelerate the maturity of any such Indebtedness or such default
shall continue unremedied for any applicable period of time sufficient to permit
the holder or holders of such Indebtedness, or any trustee or agent for such
holders, to cause or declare such Indebtedness to become due and payable or to
require such Indebtedness to be prepaid, redeemed, purchased or defeased, or
require an offer to purchase or defease such Indebtedness to be made, prior to
its expressed maturity.

 

SECTION 8.1.6.  Judgments.  Any final or non-appealable judgment or order for
the payment of money individually or in the aggregate in excess of $7,500,000
(exclusive of any amounts fully covered by insurance (less any applicable
deductible) and as to which the insurer has not disputed its responsibility to
cover such judgment or order) shall be rendered against the Borrower or any of
its Subsidiaries or any other Obligor and such judgment shall not have been
vacated or discharged or stayed or bonded pending appeal within 60 days after
the entry thereof or enforcement proceedings shall have been commenced by any
creditor upon such judgment or order.

 

77

--------------------------------------------------------------------------------


 

SECTION 8.1.7.  Pension Plans.  Any of the following events shall occur with
respect to any Pension Plan

 

(a)                                  the institution of any steps by the
Borrower, any member of its Controlled Group or any other Person to terminate a
Pension Plan if, as a result of such termination, the Borrower or any of its
Subsidiaries could reasonably be expected to be required to make a contribution
to such Pension Plan, or could reasonably expect to incur a liability or
obligation to such Pension Plan, in either case in excess of $7,500,000; or

 

(b)                                 a contribution failure occurs with respect
to any Pension Plan sufficient to give rise to a Lien under Section 302(f) of
ERISA on the assets of the Borrower or any of its Subsidiaries.

 

SECTION 8.1.8.  Change in Control.  Any Change in Control shall occur.

 

SECTION 8.1.9.  Bankruptcy, Insolvency, etc.  Parent, the Borrower or any
Significant Subsidiary shall

 

(a)                                  become insolvent or generally fail to pay,
or admit in writing its inability or unwillingness generally to pay, its debts
as they become due;

 

(b)                                 apply for, consent to, or acquiesce in the
appointment of a trustee, receiver, sequestrator or other custodian for any
substantial part of the property of any thereof, or make a general assignment
for the benefit of creditors;

 

(c)                                  in the absence of such application, consent
or acquiesce to, or permit or suffer to exist, the appointment of a trustee,
receiver, sequestrator or other custodian for a substantial part of the property
of any thereof, and such trustee, receiver, sequestrator or other custodian
shall not be discharged within 60 days;

 

(d)                                 permit or suffer to exist the commencement
of any bankruptcy, reorganization, debt arrangement or other case or proceeding
under any bankruptcy or insolvency law or any dissolution, winding up or
liquidation proceeding, in respect thereof, and, if any such case or proceeding
is not commenced by Parent, the Borrower or any Significant Subsidiary, such
case or proceeding shall be consented to or acquiesced in by Parent, the
Borrower or such Significant Subsidiary, as the case may be, or shall result in
the entry of an order for relief or shall remain for 60 days undismissed, or

 

(e)                                  take any action authorizing, or in
furtherance of, any of the foregoing.

 

SECTION 8.1.10.  Impairment of Security, etc.  Any Loan Document or any Lien
granted thereunder shall (except in accordance with its terms), in whole or in
part, terminate, cease to be effective or cease to be the legally valid, binding
and enforceable obligation of any Obligor party thereto; any Obligor or any
other party shall, directly or indirectly, contest in any manner such
effectiveness, validity, binding nature or enforceability; or, except as
permitted under any Loan Document, any Lien securing any Obligation shall, in
whole or in part, cease to

 

78

--------------------------------------------------------------------------------


 

be a perfected first priority Lien (subject to (including with respect to
priority) Liens otherwise permitted hereunder).

 

SECTION 8.2.  Action if Bankruptcy.  If any Event of Default described in
clauses (a) through (d) of Section 8.1.9 with respect to the Borrower shall
occur, the Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of all outstanding Loans and all
other Obligations (including Reimbursement Obligations) shall automatically be
and become immediately due and payable, without notice or demand to any Person
and each Obligor shall automatically and immediately be obligated to Cash
Collateralize all Letter of Credit Outstandings.

 

SECTION 8.3.  Action if Other Event of Default.  If any Event of Default (other
than any Event of Default described in clauses (a) through (d) of Section 8.1.9
with respect to the Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Administrative Agent, upon the direction of
the Required Lenders, shall by notice to the Borrower declare all or any portion
of the outstanding principal amount of the Loans and other Obligations
(including Reimbursement Obligations) to be due and payable and/or the
Commitments (if not theretofore terminated) to be terminated, whereupon the full
unpaid amount of such Loans and other Obligations which shall be so declared due
and payable shall be and become immediately due and payable, without further
notice, demand or presentment, and/or, as the case may be, the Commitments shall
terminate and the Borrower shall automatically and immediately be obligated to
Cash Collateralize all Letter of Credit Outstandings.

 

ARTICLE IX
THE ADMINISTRATIVE AGENT

 

SECTION 9.1.  Actions.  Each Lender hereby appoints Credit Suisse as its
Administrative Agent under and for purposes of each Loan Document.  Each Lender
authorizes the Administrative Agent to act on behalf of such Lender under each
Loan Document and, in the absence of other written instructions from the
Required Lenders received from time to time by the Administrative Agent (with
respect to which the Administrative Agent agrees that it will comply, except as
otherwise provided in this Section or as otherwise advised by counsel in order
to avoid contravention of applicable law), to exercise such powers hereunder and
thereunder as are specifically delegated to or required of the Administrative
Agent by the terms hereof and thereof, together with such powers as may be
reasonably incidental thereto.  Each Lender hereby indemnifies (which indemnity
shall survive any termination of this Agreement) the Administrative Agent, pro
rata according to such Lender’s proportionate Total Exposure Amount, from and
against any and all liabilities, obligations, losses, damages, claims, costs or
expenses of any kind or nature whatsoever which may at any time be imposed on,
incurred by, or asserted against, the Administrative Agent in any way relating
to or arising out of any Loan Document (including reasonable attorneys’ fees),
and as to which the Administrative Agent is not reimbursed by the Borrower;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, claims, costs or expenses which are
determined by a court of competent jurisdiction in a final proceeding to have
resulted from the

 

79

--------------------------------------------------------------------------------


 

Administrative Agent’s gross negligence or willful misconduct.  The
Administrative Agent shall not be required to take any action under any Loan
Document, or to prosecute or defend any suit in respect of any Loan Document,
unless it is indemnified hereunder to its satisfaction.  If any indemnity in
favor of the Administrative Agent shall be or become, in the Administrative
Agent’s determination, inadequate, the Administrative Agent may call for
additional indemnification from the Lenders and cease to do the acts indemnified
against hereunder until such additional indemnity is given.  The Administrative
Agent is authorized to release collateral that is permitted to be sold or
released pursuant to the terms of the Loan Documents.

 

SECTION 9.2.  Funding Reliance, etc.  Unless the Administrative Agent shall have
been notified in writing by any Lender by 3:00 p.m. on the Business Day prior to
a Borrowing that such Lender will not make available the amount which would
constitute its Percentage of such Borrowing on the date specified therefor, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent and, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  If and to the extent that
such Lender shall not have made such amount available to the Administrative
Agent, such Lender and the Borrower severally agree to repay the Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date the Administrative Agent made such amount
available to the Borrower to the date such amount is repaid to the
Administrative Agent, at the interest rate applicable at the time to Loans
comprising such Borrowing (in the case of the Borrower) and (in the case of a
Lender), at the Federal Funds Rate (for the first two Business Days after which
such amount has not been repaid), and thereafter at the interest rate applicable
to Loans comprising such Borrowing.

 

SECTION 9.3.  Exculpation.  Neither the Administrative Agent nor any of its
directors, officers, employees or agents shall be liable to any Secured Party
for any action taken or omitted to be taken by it under any Loan Document, or in
connection therewith, except for its own willful misconduct or gross negligence,
nor responsible for any recitals or warranties herein or therein, nor for the
effectiveness, enforceability, validity or due execution of any Loan Document,
nor for the creation, perfection or priority of any Liens purported to be
created by any of the Loan Documents, or the validity, genuineness,
enforceability, existence, value or sufficiency of any collateral security, nor
to make any inquiry respecting the performance by any Obligor of its
Obligations.  Any such inquiry which may be made by the Administrative Agent
shall not obligate it to make any further inquiry or to take any action.  The
Administrative Agent shall be entitled to rely upon advice of counsel concerning
legal matters and upon any notice, consent, certificate, statement or writing
which the Administrative Agent believes to be genuine and to have been presented
by a proper Person.

 

SECTION 9.4.  Successor.  The Administrative Agent may resign as such at any
time upon at least 30 days’ prior notice to the Borrower and all Lenders.  If
the Administrative Agent at any time shall resign, the Required Lenders may,
with the consent of the Borrower (not to be unreasonably withheld or delayed) so
long as no Default then exists, appoint another Lender as a successor
Administrative Agent which shall thereupon become the Administrative Agent
hereunder.  If no successor Administrative Agent shall have been so appointed,
and shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders,

 

80

--------------------------------------------------------------------------------


 

appoint a successor Administrative Agent, which shall be one of the Lenders or a
commercial banking institution organized under the laws of the United States (or
any State thereof) or a United States branch or agency of a commercial banking
institution, and having a combined capital and surplus of at least $250,000,000;
provided that if such retiring Administrative Agent is unable to find a
commercial banking institution which is willing to accept such appointment and
which meets the qualifications set forth in above, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
as provided for above.  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall be entitled to receive from the retiring
Administrative Agent such documents of transfer and assignment as such successor
Administrative Agent may reasonably request, and shall thereupon succeed to and
become vested with all rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents.  After any retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under the Loan
Documents, and Sections 10.3 and 10.4 shall continue to inure to its benefit.

 

SECTION 9.5.  Loans by Credit Suisse or any Successor Administrative Agent. 
Credit Suisse (and any successor Administrative Agent) shall have the same
rights and powers with respect to (a) the Credit Extensions made by it or any of
its Affiliates, and (b) the Notes held by it or any of its Affiliates as any
other Lender and may exercise the same as if it were not the Administrative
Agent.  Credit Suisse and its Affiliates (and any successor Administrative
Agent) may accept deposits from, lend money to, and generally engage in any kind
of business with the Borrower or any Subsidiary or Affiliate of the Borrower as
if Credit Suisse (or such successor Administrative Agent) were not the
Administrative Agent hereunder.

 

SECTION 9.6.  Credit Decisions.  Each Lender acknowledges that it has,
independently of the Administrative Agent and each other Lender, and based on
such Lender’s review of the financial information of the Borrower, the Loan
Documents (the terms and provisions of which being satisfactory to such Lender)
and such other documents, information and investigations as such Lender has
deemed appropriate, made its own credit decision to extend its Commitments. 
Each Lender also acknowledges that it will, independently of the Administrative
Agent and each other Lender, and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under the Loan Documents.

 

SECTION 9.7.  Copies, etc.  The Administrative Agent shall give prompt notice to
each Lender of each notice or request required or permitted to be given to the
Administrative Agent by the Borrower pursuant to the terms of the Loan Documents
(unless concurrently delivered to the Lenders by the Borrower).  The
Administrative Agent will distribute to each Lender each document or instrument
received for its account and copies of all other communications received by the
Administrative Agent from the Borrower for distribution to the Lenders by the
Administrative Agent in accordance with the terms of the Loan Documents.

 

81

--------------------------------------------------------------------------------


 

SECTION 9.8.  Reliance by Administrative Agent.                         The
Administrative Agent shall be entitled to rely upon any certification, notice or
other communication (including any thereof by telephone, telecopy, telegram or
cable) believed by it to be genuine and correct and to have been signed or sent
by or on behalf of the proper Person, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the
Administrative Agent.  As to any matters not expressly provided for by the Loan
Documents, the Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, thereunder in accordance with instructions
given by the Required Lenders or all of the Lenders as is required in such
circumstance, and such instructions of such Lenders and any action taken or
failure to act pursuant thereto shall be binding on all Secured Parties.  For
purposes of applying amounts in accordance with this Section, the Administrative
Agent shall be entitled to rely upon any Secured Party that has entered into a
Rate Protection Agreement with any Obligor for a determination (which such
Secured Party agrees to provide or cause to be provided upon request of the
Administrative Agent) of the outstanding Obligations owed to such Secured Party
under any Rate Protection Agreement.  Unless it has actual knowledge evidenced
by way of written notice from any such Secured Party or the Borrower to the
contrary, the Administrative Agent, in acting in such capacity under the Loan
Documents, shall be entitled to assume that no Rate Protection Agreements or
Obligations in respect thereof are in existence or outstanding between any
Secured Party and any Obligor.

 

SECTION 9.9.  Defaults.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default unless the Administrative
Agent has received a written notice from a Lender or the Borrower specifying
such Default and stating that such notice is a “Notice of Default”.  In the
event that the Administrative Agent receives such a notice of the occurrence of
a Default, the Administrative Agent shall give prompt notice thereof to the
Lenders.  The Administrative Agent shall (subject to Section 10.1) take such
action with respect to such Default as shall be directed by the Required
Lenders; provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interest of the Secured
Parties except to the extent that this Agreement expressly requires that such
action be taken, or not be taken, only with the consent or upon the
authorization of the Required Lenders or all Lenders.

 

SECTION 9.10.  Syndication Agent, Co-Documentation Agents.  Neither the
Syndication Agent nor the Co-Documentation Agents shall have any right, power,
obligation, liability, responsibility or duty under this Agreement (or any other
Loan Document) other than those applicable to all Lenders as such.  Without
limiting the foregoing, neither the Syndication Agent nor the Co-Documentation
Agents shall have or be deemed to have any fiduciary relationship with any other
Lender.  Each Lender acknowledges that it has not relied, and will not rely, on
the Syndication Agent or the Co-Documentation Agents in deciding to enter into
this Agreement and each other Loan Document to which it is a party or in taking
or not taking action hereunder or thereunder.

 

82

--------------------------------------------------------------------------------


 

ARTICLE X
MISCELLANEOUS PROVISIONS

 

SECTION 10.1.  Waivers, Amendments, etc.  The provisions of each Loan Document
(other than Rate Protection Agreements, Letters of Credit and each Fee Letter
(which documents may be amended or otherwise modified in accordance with the
terms thereof) may from time to time be amended, modified or waived, if such
amendment, modification or waiver is in writing and consented to by the Borrower
and the Required Lenders; provided, however, that (i) any such amendment,
modification or waiver required to give effect to any Incremental Term Loan
Commitment shall not require the consent of any Lender other than, and shall
require the consent of, any Lender that has agreed to provide any such
Incremental Term Loan Commitment and (ii) no other such amendment, modification
or waiver shall:

 

(a)                                  modify this Section or change or waive any
provision of Section 4.8 requiring pro rata treatment of the Lenders, or the
sharing of payments by all Lenders, in each case without the consent of all
Lenders;

 

(b)                                 increase the aggregate amount of any Credit
Extensions required to be made by a Lender pursuant to its Commitments, extend
the final Commitment Termination Date of Credit Extensions made (or participated
in) by a Lender or extend the final Stated Maturity Date for any Lender’s Loan,
in each case without the consent of such Lender (it being agreed, however, that
any vote to rescind any acceleration made pursuant to Sections 8.2 and 8.3 of
amounts owing with respect to the Loans and other Obligations shall only require
the vote of the Required Lenders);

 

(c)                                  reduce the principal amount of or rate of
interest on any Lender’s Loan, reduce any fees described in Article III payable
to any Lender or extend the date on which interest or fees are payable in
respect of such Lender’s Loans, in each case without the consent of such Lender;

 

(d)                                 reduce the percentage set forth in the
definition of “Required Lenders” or modify any requirement hereunder that any
particular action be taken by all Lenders without the consent of all Lenders;

 

(e)                                  increase the Stated Amount of any Letter of
Credit unless consented to by the Issuer of such Letter of Credit;

 

(f)                                    except as otherwise expressly provided in
a Loan Document, release (i) the Borrower from its Obligations under the Loan
Documents or any Guarantor from its obligations under a Guaranty or (ii) all or
substantially all of the collateral under the Loan Documents, in each case
without the consent of all Lenders;

 

(g)                                 (i) amend, modify or waive clause (b) of
Section 3.1.1 or (ii) have the effect (either immediately or at some later time)
of enabling the Borrower to satisfy a condition precedent to the making of a
Revolving Loan or the issuance of a Letter of Credit unless such amendment,
modification or waiver shall have been consented to by

 

83

--------------------------------------------------------------------------------


 

the Lenders holding a majority of the aggregate amount of the then outstanding
Revolving Loan Commitments; or

 

(h)                                 affect adversely the interests, rights or
obligations of the Administrative Agent (in its capacity as the Administrative
Agent) or any Issuer (in its capacity as Issuer), unless consented to by the
Administrative Agent or such Issuer, as the case may be.

 

No failure or delay on the part of any Credit Party in exercising any power or
right under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right.  No notice
to or demand on any Obligor in any case shall entitle it to any notice or demand
in similar or other circumstances.  No waiver or approval by any Credit Party
under any Loan Document shall, except as may be otherwise stated in such waiver
or approval, be applicable to subsequent transactions.  No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

 

SECTION 10.2.  Notices; Time.  All notices and other communications provided
under each Loan Document shall be in writing (including by facsimile) and
addressed, delivered or transmitted, if to the Borrower, the Administrative
Agent, a Lender or Issuer to the applicable Person at its address or facsimile
number set forth on Schedule II hereto or set forth in a Lender Assignment
Agreement, or at such other address or facsimile number as may be designated by
such party in a notice to the other parties.  Any notice, if mailed and properly
addressed with postage prepaid or if properly addressed and sent by pre-paid
courier service, shall be deemed given when received; any notice, if transmitted
by facsimile, shall be deemed given when the confirmation of transmission
thereof is received by the transmitter.  Electronic mail and Internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 7.1.1, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose, except with the consent of the Administrative Agent.
The parties hereto agree that delivery of an executed counterpart of a signature
page to this Agreement and each other Loan Document by facsimile shall be
effective as delivery of an original executed counterpart of this Agreement or
such other Loan Document.  Unless otherwise indicated, all references to the
time of a day in a Loan Document shall refer to New York time.

 

SECTION 10.3.  Payment of Costs and Expenses.  The Borrower agrees to pay on
demand all reasonable expenses of the Lead Arrangers (including the reasonable
fees and out-of-pocket expenses of Mayer, Brown, Rowe & Maw LLP, counsel to the
Lead Arrangers and of local counsel, if any, who may be retained by or on behalf
of the Lead Arrangers) in connection with

 

(a)                                  the negotiation, preparation, execution and
delivery of each Loan Document, including schedules and exhibits, and any
amendments, waivers, consents, supplements or other modifications to any Loan
Document as may from time to time hereafter be required, whether or not the
transactions contemplated hereby are consummated; and

 

84

--------------------------------------------------------------------------------


 

(b)                                 the filing or recording of any Loan Document
(including the Filing Statements) and all amendments, supplements, amendment and
restatements and other modifications to any thereof, searches made following the
Amendment Effective Date in jurisdictions where Filing Statements (or other
documents evidencing Liens in favor of the Secured Parties) have been recorded
and any and all other documents or instruments of further assurance required to
be filed or recorded by the terms of any Loan Document; and

 

(c)                                  the preparation and review of the form of
any document or instrument relevant to any Loan Document.

 

The Borrower further agrees to pay, and to save each Credit Party harmless from
all liability for, any stamp or other taxes which may be payable in connection
with the execution or delivery of each Loan Document, the Credit Extensions or
the issuance of any Notes.  The Borrower also agrees to reimburse the Lead
Arrangers upon demand for all reasonable out-of-pocket expenses (including
reasonable attorneys’ fees and legal expenses of one counsel (and any local
counsel) to the Lead Arrangers) incurred by the Lead Arrangers in connection
with (x) the negotiation of any restructuring or “work-out” with the Borrower,
whether or not consummated, of any Obligations and (y) the enforcement of any
Obligations.

 

SECTION 10.4.  Indemnification.  In consideration of the execution and delivery
of this Agreement by each Credit Party, the Borrower shall indemnify, exonerate,
defend and hold each Credit Party and each of their respective officers,
directors, employees and agents and in the case of an Approved Fund, its
trustees and investment advisors (collectively, the “Indemnified Parties”) free
and harmless from and against any and all actions, causes of action, suits,
losses, costs, liabilities and damages (whether or not based on strict liability
and including any special, indirect or consequential damages), and expenses of
any kind or nature whatsoever (irrespective of whether any such Indemnified
Party is a party to the action for which indemnification hereunder is sought),
including reasonable attorneys’ and consultants’ fees and disbursements, whether
incurred in connection with actions between or among the parties hereto or the
parties hereto and third parties (regardless of whether caused in whole or in
part by the simple (but not gross) negligence of any indemnified party)
(collectively, the “Indemnified Liabilities”), incurred by the Indemnified
Parties or any of them as a result of, or arising out of, or relating to

 

(a)                                  any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of any Credit
Extension, including all Indemnified Liabilities arising in connection with the
Transaction;

 

(b)                                 the entering into and performance of any
Loan Document by any of the Indemnified Parties (including any action brought by
or on behalf of the Borrower as the result of any determination by the Required
Lenders pursuant to Article V not to fund any Credit Extension, provided that
any such action is resolved in favor of such Indemnified Party);

 

(c)                                  any investigation, litigation or proceeding
related to any acquisition or proposed acquisition by any Obligor or any
Subsidiary thereof of all or any portion of the

 

85

--------------------------------------------------------------------------------


 

Capital Securities or assets of any Person, whether or not an Indemnified Party
is party thereto;

 

(d)                                 any environmental matter relating to any
Obligor or any Subsidiary thereof;

 

(e)                                  the actual or alleged presence, escape,
seepage, leakage, spillage, discharge, emission, discharging or release at, on,
under, from or affecting any real property owned or operated by any Obligor or
any Subsidiary thereof of any Hazardous Material (including any losses,
liabilities, damages, injuries or claims and reasonable costs or expenses
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, such Obligor or Subsidiary; or

 

(f)                                    each Lender’s Environmental Liability
(the indemnification herein shall survive repayment of the Obligations and any
transfer of the property of any Obligor or its Subsidiaries by foreclosure or by
a deed in lieu of foreclosure for any Lender’s Environmental Liability,
regardless of whether caused by, or within the control of, such Obligor or such
Subsidiary);

 

except for Indemnified Liabilities arising for the account of a particular
Indemnified Party to the extent of the relevant Indemnified Party’s breach of
contract, gross negligence or willful misconduct.  Each Obligor and its
successors and assigns hereby waive, release and agree not to make any claim or
bring any cost recovery action against, any Indemnified Party under any
Environmental Law, including CERCLA or any state equivalent, or any similar law
now existing or hereafter enacted.  It is expressly understood and agreed that
to the extent that any Indemnified Party is strictly liable under any
Environmental Laws, each Obligor’s obligation to such Indemnified Party under
this indemnity shall likewise be without regard to fault on the part of any
Obligor with respect to the violation or condition which results in liability of
an Indemnified Party; provided that this waiver and release shall not apply to
the extent that the Indemnified Liabilities arise for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s
breach of contract, gross negligence or willful misconduct.  If and to the
extent that the foregoing undertaking may be unenforceable for any reason, each
Obligor agrees to make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law.

 

SECTION 10.5.  Survival.  The obligations of the Borrower under Sections 4.3,
4.4, 4.5, 4.6, 10.3 and 10.4, and the obligations of the Lenders under Sections
9.1 and 10.16, shall in each case survive any assignment from one Lender to
another (in the case of Sections 10.3 and 10.4) and the occurrence of the
Termination Date.  The representations and warranties made by each Obligor in
each Loan Document shall survive the execution and delivery of such Loan
Document.

 

SECTION 10.6.  Severability.  Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the

 

86

--------------------------------------------------------------------------------


 

remaining provisions of such Loan Document or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

SECTION 10.7.  Headings.  The various headings of each Loan Document are
inserted for convenience only and shall not affect the meaning or interpretation
of such Loan Document or any provisions thereof.

 

SECTION 10.8.  Execution in Counterparts, Effectiveness, etc.  This Agreement
may be executed by the parties hereto in several counterparts, each of which
shall be an original and all of which shall constitute together but one and the
same agreement.  This Agreement shall become effective when counterparts hereof
executed on behalf of the Borrower, the Administrative Agent and each Lender (or
notice thereof satisfactory to the Administrative Agent) shall have been
received by the Administrative Agent; provided, however that the provisions of
this Agreement shall not become operative until the satisfaction of the
conditions in Section 5.1 shall have occurred.  In the event that the conditions
set forth in Section 5.1 have not been satisfied or waived by August 19, 2005,
this Agreement shall terminate and no longer be binding on any of the parties
hereto.

 

SECTION 10.9.  Governing Law; Entire Agreement.  EACH LOAN DOCUMENT (OTHER THAN
THE LETTERS OF CREDIT, TO THE EXTENT SPECIFIED BELOW AND EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL EACH BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).  EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO LAWS OR RULES ARE DESIGNATED, THE INTERNATIONAL STANDBY
PRACTICES (ISP98--INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NUMBER 590 (THE
“ISP RULES”)) AND, AS TO MATTERS NOT GOVERNED BY THE ISP RULES, THE INTERNAL
LAWS OF THE STATE OF NEW YORK.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.  The Loan Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter thereof and supersede any prior agreements, written or oral, with
respect thereto.

 

SECTION 10.10.  Successors and Assigns.  This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided that the Borrower may not assign or transfer
its rights or obligations hereunder without the consent of all Lenders.

 

SECTION 10.11.  Sale and Transfer of Credit Extensions; Participations in Credit
Extensions.  Each Lender may assign, or sell participations in, its Loans,
Letters of Credit and Commitments to one or more other Persons in accordance
with the terms set forth below.

 

87

--------------------------------------------------------------------------------


 

(a)                                  Any Lender may, with the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it); provided that:

 

(i)  except in the case of (A) an assignment of the entire remaining amount of
the assigning Lender’s Commitments and the Loans at the time owing to it or
(B) an assignment to a Lender or an Affiliate of a Lender or an Approved Fund
with respect to a Lender, the aggregate amount of the Commitments (which for
this purpose includes Loans outstanding thereunder) or principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Lender Assignment Agreement with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 (or, if less, the entire remaining amount of such Lender’s Commitment
or Loans of the relevant tranche; provided that such minimum amount shall be
aggregated for two or more simultaneous assignments by or to two or more Related
Funds), unless the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consent (each such consent
not to be unreasonably withheld or delayed);

 

(ii)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans and/or the Commitments assigned, except that this
clause (ii) shall not prohibit any Lender from assigning all or a portion of its
rights and obligations among separate tranches on a non-pro rata basis; and

 

(iii)  the parties to each assignment shall (A) electronically execute and
deliver to the Administrative Agent a Lender Assignment Agreement via an
electronic settlement system acceptable to the Administrative Agent (which
initially shall be ClearPar, LLC) or (B) manually execute and deliver to the
Administrative Agent a Lender Assignment Agreement, together, in the case of
this clause (iii)(B), with a processing and recordation fee of $3,500 and if the
Eligible Assignee is not a Lender, administrative details information with
respect to such Eligible Assignee and applicable tax forms.

 

(b)                                 Subject to acceptance and recording thereof
by the Administrative Agent pursuant to clause (c), from and after the effective
date specified in each Lender Assignment Agreement, (i) the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Lender Assignment Agreement, have the rights and obligations of a Lender
under this Agreement, and (ii) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Lender Assignment Agreement, subject to
Section 10.5, be released from its obligations under this Agreement (and, in the
case of a Lender Assignment Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto, but shall continue to be entitled to the benefits of any
provisions of this Agreement which by their terms survive the termination of
this Agreement).  Any

 

88

--------------------------------------------------------------------------------


 

assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with clauses (a) and (b) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (d).  If the consent of the Borrower to an
assignment or to an Eligible Assignee is required hereunder (including a consent
to an assignment which does not meet the minimum assignment thresholds specified
in this Section), the Borrower shall be deemed to have given its consent ten
Business Days after the date notice thereof has been delivered by the assigning
Lender (through the Administrative Agent or ClearPar, LLC) unless such consent
is expressly refused by the Borrower prior to such tenth Business Day.

 

(c)                                  The Administrative Agent shall record each
assignment made in accordance with this Section in the Register pursuant to
clause (a) of Section 2.7.  The Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)                                 Any Lender may, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitments and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to any of the items set
forth in clauses (a) through (d) or (f) of Section 10.1, in each case except as
otherwise specifically provided in a Loan Document.  Subject to clause (e), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.3, 4.4, 4.5, 4.6, 7.1.1, 10.3 and 10.4 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to clause
(b).  To the extent permitted by law, each Participant also shall be entitled to
the benefits of Section 4.9 as though it were a Lender, provided such
Participant agrees to be subject to Section 4.8 as though it were a Lender.

 

(e)                                  A Participant shall not be entitled to
receive any greater payment under Sections 4.3, 4.4, 4.5, 4.6, 10.3 and 10.4
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Non-U.S. Credit Party if it were a Lender shall not
be entitled to the benefits of Section 4.6 unless the Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with the requirements set forth in
Section 4.6 as though it were a Lender.  In

 

89

--------------------------------------------------------------------------------


 

addition, if at the time of the sale of such participation, any greater Taxes
subject to payment under Section 4.6 would apply to the Participant than applied
to the applicable Lender, then such Participant shall not be entitled to any
payment under Section 4.6 with respect to the portion of such Taxes as exceeds
the Taxes applicable to the Lender at the time of the sale of the participation
unless the Participant’s request for the Borrower’s prior written consent for
the Participation described in the first sentence of this clause states that
such greater Taxes would be applicable to such Participant.

 

(f)                                    Any Lender may at any time, without the
consent of any other Person, pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment of a security interest shall
release a Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

(g)                                 In the event that S&P or Moody’s, shall,
after the date that any Person becomes a Revolving Loan Lender, downgrade the
long-term certificate of deposit ratings of such Lender, and the resulting
ratings shall be below BBB- or Baa3, respectively, or the equivalent, then the
Borrower, the Swing Line Lender and each Issuer shall each have the right, but
not the obligation, upon notice to such Revolving Loan Lender and the
Administrative Agent, to replace such Revolving Loan Lender with a financial
institution (a “Replacement Lender”) acceptable to the Borrower and the
Administrative Agent (such consents not to be unreasonably withheld or delayed;
provided that no such consent shall be required if the Replacement Lender is an
existing Revolving Loan Lender), and upon any such downgrading of any Revolving
Loan Lender’s long-term certificate of deposit rating, each such Revolving Loan
Lender hereby agrees to transfer and assign (in accordance with this Section all
of its Commitments and other rights and obligations under the Loan Documents
(including Reimbursement Obligations) to such Replacement Lender; provided that
(i) such assignment shall be without recourse, representation or warranty (other
than that such Lender owns the Commitments, Loans and Notes being assigned, free
and clear of any Liens) and (ii) the purchase price paid by the Replacement
Lender shall be in the amount of such Revolving Loan Lender’s Loans and its
Percentage of outstanding Reimbursement Obligations, together with all accrued
and unpaid interest and fees in respect thereof, plus all other amounts (other
than the amounts (if any) demanded and unreimbursed under Sections 4.2 through
(and including) 4.6, which shall be paid by the Borrower), owing to such
Revolving Loan Lender hereunder.  Upon any such termination or assignment, such
Revolving Loan Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of, and subject to the obligations of, any provisions
of this Agreement which by their terms survive the termination of this
Agreement.

 

(h)                                 Notwithstanding anything else contained in
this Section, no Lender may assign its Loans or Commitments during the Primary
Syndication other than (i) assignments by the Administrative Agent, the
Syndication Agent, the Lead Arrangers and their respective Affiliates or
(ii) assignments by a Lender to its Affiliate or Approved Fund.

 

90

--------------------------------------------------------------------------------


 

(i)                                     Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (a “SPC”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof.  The making
of an Loan by an SPC hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender.  Each party hereto hereby agrees that no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender).  In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof.  In addition, notwithstanding anything to the contrary contained
in this clause, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower, the Administrative Agent or the Syndication Agent and
without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower, the Syndication Agent and the Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC. This section may not be amended
without the written consent of the SPC.  The Borrower acknowledges and agrees,
subject to the next sentence, that, to the fullest extent permitted under
applicable law, each SPC, for purposes of Sections 4.3, 4.4, 4.5, 4.6, 4.8, 4.9,
10.3 and 10.4, shall be considered a Lender.  The Borrower shall not be required
to pay any amount under Sections 4.3, 4.4, 4.5, 4.6, 10.3 and 10.4 that is
greater than the amount which it would have been required to pay had no grant
been made by a Granting Lender to a SPC.

 

SECTION 10.12.  Other Transactions.  Nothing contained herein shall preclude the
Administrative Agent, any Issuer or any other Lender from engaging in any
transaction, in addition to those contemplated by the Loan Documents, with the
Borrower or any of its Affiliates in which the Borrower or such Affiliate is not
restricted hereby from engaging with any other Person.

 

SECTION 10.13.  Forum Selection and Consent to Jurisdiction.  ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE

 

91

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT, THE LENDERS, ANY ISSUER OR THE BORROWER IN CONNECTION
HEREWITH OR THEREWITH MAY BE BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE
OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND.  THE BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 10.2.  THE
BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.  TO THE EXTENT THAT THE BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWER
HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY
IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.

 

SECTION 10.14.  Waiver of Jury Trial.  THE ADMINISTRATIVE AGENT, EACH LENDER,
EACH ISSUER AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR
IN CONNECTION WITH, EACH LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE
AGENT, SUCH LENDER, SUCH ISSUER OR THE BORROWER IN CONNECTION THEREWITH.  THE
BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN
DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH ISSUER ENTERING
INTO THE LOAN DOCUMENTS.

 

SECTION 10.15.  Limitation on Interest.  The Borrower, the Administrative Agent
and the Lenders intend to contract in strict compliance with applicable usury
laws from time to time in effect.  In furtherance thereof such Persons stipulate
and agree that none of the terms and provisions contained in the Loan Documents
shall ever be construed to create a contract to pay, for the use, forbearance or
detention of money, interest in excess of the maximum amount of interest
permitted to be charged by applicable law from time to time in effect.  Neither
the Borrower nor any present or future Guarantors, endorsers or other Persons
hereafter becoming

 

92

--------------------------------------------------------------------------------


 

liable for payment of any Obligation shall ever be liable for unearned interest
thereon or shall ever be required to pay interest thereon in excess of the
maximum amount that may be lawfully contracted for, charged or received under
applicable law from time to time in effect, and the provisions of this
section shall control over all other provisions of the Loan Documents that may
be in conflict or apparent conflict herewith.  The Administrative Agent and the
Lenders expressly disavow any intention to contract for, charge or collect
excessive unearned interest or finance charges in the event the maturity of any
Obligation is accelerated.  If (a) the maturity of any Obligation is accelerated
for any reason, (b) any Obligation is prepaid and as a result any amounts held
to constitute interest are determined to be in excess of the legal maximum, or
(c) the Administrative Agent or a Lender shall otherwise collect moneys that are
determined to constitute interest that would otherwise increase the interest on
any or all of the Obligations to an amount in excess of that permitted to be
charged by applicable law then in effect, then all sums determined to constitute
interest in excess of such legal limit shall, without penalty, be promptly
applied to reduce the then outstanding principal of the related Obligations or,
at the option of the Administrative Agent or such Lender, as applicable,
promptly returned to the Borrower upon such determination.  In determining
whether or not the interest paid or payable, under any specific circumstance,
exceeds the maximum amount permitted under applicable law, the Administrative
Agent and the Lenders and the Borrower shall to the greatest extent permitted
under applicable law, (i) characterize any non-principal payment as an expense,
fee or premium rather than as interest, (ii) exclude voluntary prepayments and
the effects thereof, and (iii) amortize, prorate, allocate and spread the total
amount of interest throughout the entire contemplated term of instruments
evidencing the Obligations in accordance with the amounts outstanding from time
to time thereunder and the maximum legal rate of interest from time to time in
effect under applicable law in order to lawfully contract for, charge, or
receive the maximum amount of interest permitted under applicable law.  In the
event applicable law provides for an interest ceiling under Chapter 303 of the
Texas Finance Code (the “Texas Finance Code”), as amended, for that day, the
ceiling shall be the “weekly ceiling” as defined in the Texas Finance Code,
provided that if any applicable law permits greater interest, the law permitting
the greatest interest shall apply.  As used in this section the term “applicable
law” means the laws of the State of Texas or the laws of the United States,
whichever allow the greater interest, as such laws now exist or may be changed
or amended or come into effect in the future.

 

SECTION 10.16.  Confidentiality.  The Lenders and the Administrative Agent shall
hold all non-public information obtained pursuant to or in connection with this
Agreement about Parent or any of its Subsidiaries in accordance with their
customary procedures for handling confidential information of this nature, but
may make disclosure to any of their examiners, Affiliates, their and their
Affiliate’s directors, officers, employees, agents, trustees and
representatives, outside auditors, counsel and other professional advisors or to
any direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section) in connection with this Agreement or
as reasonably required by any potential bona fide pledgee under clause (f) of
Section 10.11, transferee, participant or assignee, or in connection with the
exercise of remedies under a Loan Document, or as requested by any governmental
agency or representative thereof

 

93

--------------------------------------------------------------------------------


 

or pursuant to legal process or to any quasi-regulatory authority (including the
National Association of Insurance Commissioners); provided that

 

(a)                                  unless specifically prohibited by
applicable law or court order, each Lender and the Administrative Agent shall
notify the Borrower of any request by any governmental agency or representative
thereof (other than any such request in connection with an examination of the
financial condition of such Lender or its Affiliate by such governmental agency)
for disclosure of any such non-public information prior to or within a
reasonable time after disclosure of such information;

 

(b)                                 prior to any such disclosure pursuant to
this Section, each Lender shall require any such bona fide pledgee under clause
(f) of Section 10.11, transferee, participant and assignee receiving a
disclosure of non-public information to agree in writing (i)  to be bound by
this Section; and (ii)  to require such Person to require any other Person to
whom such Person discloses such non-public information to be similarly bound by
this Section; and

 

(c)                                  except as may be required by an order of a
court of competent jurisdiction and to the extent set forth therein, no Lender
shall be obligated or required to return any materials furnished by Parent, the
Borrower or any Subsidiary.

 

Notwithstanding the foregoing paragraphs of this Section, any party to this
Agreement (and each Affiliate, director, officer, employee, agent or
representative of the foregoing or such Affiliate) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
tax treatment or tax structure.  The foregoing language is not intended to waive
any confidentiality obligations otherwise applicable under this Agreement except
with respect to the information and materials specifically referenced in the
preceding sentence.  This authorization does not extend to disclosure of any
other information, including (a) the identity of participants or potential
participants in the transactions contemplated herein, (b) the existence or
status of any negotiations, or (c) any financial, business, legal or personal
information of or regarding a party or its affiliates, or of or regarding any
participants or potential participants in the transactions contemplated herein
(or any of their respective affiliates), in each case to the extent such other
information is not related to the tax treatment or tax structure of the
transactions contemplated herein.

 

SECTION 10.17.  USA PATRIOT Act Notice.  Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act.

 

94

--------------------------------------------------------------------------------


 

SECTION 10.18.  Effect of Amendment and Restatement of the Existing Credit
Agreement.  On the Amendment Effective Date, the Existing Credit Agreement shall
be amended and restated in its entirety.  The parties hereto acknowledge and
agree that (a) this Agreement and the other Loan Documents, whether executed and
delivered in connection herewith or otherwise, do not constitute a novation or
termination of the “Obligations” (as defined in the Existing Credit Agreement)
under the Existing Credit Agreement as in effect prior to the Amendment
Effective Date and which remain outstanding, (b) the “Obligations” are in all
respects continuing (as amended and restated hereby and which are hereinafter
subject to the terms herein) and (c) the Liens and security interests as granted
under the applicable Loan Documents securing payment of such “Obligations” are
in all respects continuing and in full force and effect (as assigned to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Loan Documents).

 

95

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

REDDY ICE GROUP, INC.

 

 

 

 

 

By:

/s/ Steven J. Janusek

 

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, Cayman Islands Branch, formerly known as Credit Suisse First
Boston, Acting Through Its Cayman Islands Branch, as Administrative Agent,
Co-Lead Arranger and Bookrunner

 

 

 

 

 

By:

 /s/ Judith E. Smith

 

 

 

 

 

 

 

 

By:

 /s/ Denise L. Alvarez

 

 

 

 

 

 

CREDIT SUISSE, Cayman Islands Branch, formerly known as Credit Suisse First
Boston, Acting Through Its Cayman Islands Branch, as a Lender

 

 

 

 

 

By:

 /s/ Judith E. Smith

 

 

 

 

 

 

 

 

By:

 /s/ Denise L. Alvarez

 

 

S-2

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF COMMERCE, as a Co-Lead Arranger, Syndication Agent and
Sole Bookrunner

 

 

 

 

 

 

 

By:

 /s/ Gerald Girardi

 

 

 

 

 

 

 

 

CIBC INC., as a Lender

 

 

 

 

 

 

By:

 /s/ Gerald Girardi

 

 

S-3

--------------------------------------------------------------------------------


 

 

BEAR, STEARNS & CO. INC.,

 

as a Co-Lead Arranger and Co-Bookrunner

 

 

 

 

 

By:

 /s/ Keith C. Barnish

 

 

 

 

 

 

BEAR STEARNS CORPORATE LENDING INC.,

 

as a Co-Documentation Agent and a Lender

 

 

 

 

 

By:

 /s/ Keith C. Barnish

 

 

S-4

--------------------------------------------------------------------------------


 

 

LEHMAN BROTHERS INC.,

 

as a Co-Lead Arranger and Co-Bookrunner

 

 

 

 

 

 

By:

 /s/ V. Paul Arzoulan

 

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.,

 

as a Co-Documentation Agent and a Lender

 

 

 

 

 

By:

 /s/ V. Paul Arzoulan

 

 

 

 

 

 

 

 

 

 

LENDERS:

 

 

S-5

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

 /s/ Jennifer Norris

 

 

S-6

--------------------------------------------------------------------------------


 

 

JP MORGAN CHASE BANK N.A.

 

 

 

 

 

By:

 /s/ Carl F. Shafer

 

 

--------------------------------------------------------------------------------